I declare resumed the session of the European Parliament adjourned on Thursday, 25 September 2003.(1)
I am delighted to have the opportunity this afternoon to extend a warm welcome to Dr Jong-Wook Lee, the recently-elected Director-General of the World Health Organization, and his colleagues, who are in the official gallery this afternoon. It is Dr Lee's first visit to the European Parliament. I should like to thank you for being here, Dr Lee, and, through our respective mandates, I very much look forward to working with you in the future.
On behalf of the European Parliament, I would also like to welcome to our official gallery the Swedish Riksdag's Committee on the Constitution, its Chairman Mr Gunnar Hökmark and Vice-Chairman Mr Göran Magnusson.
Our colleagues from the Swedish Riksdag are very welcome here. I know they have already had a busy round of meetings this morning which will continue this afternoon and tomorrow morning. I should like to point out to you that this is the tenth committee delegation this year to come to the European Parliament from the Riksdag. We have great pleasure in welcoming you here, and our door is always open to do business with parliamentary colleagues.(1)
A corrigendum to the agenda of the sittings of 8 and 9 October 2003 has been distributed. Are there any comments?
– Mr President, the next item on the agenda is the oral question on the liberal professions. At the Conference of Presidents no agreement could be reached on a motion for a resolution to accompany this oral question. There have since been further discussions, and I think there is now a majority in this House in favour of an accompanying resolution. I would therefore like to propose voting on a resolution in the next Strasbourg week and would suggest that we set a deadline of 12 noon on Thursday of next week for the submission of motions for a resolution.
(1)
Mr President, I would like you to join with me in welcoming the 'Responsible consumption' week that is taking place in Brussels this week, and which is being promoted throughout the European Parliament's buildings. Responsible consumption means that consumers are able to exercise choice in favour of ethically produced or fair-trade products, where the rights of workers are respected and where a social premium is paid to aid poor farmers and other producers in developing countries where goods are sourced.
This Parliament has played a major role in forcing the issue of corporate social responsibility onto the European agenda, and fair-trade is a very important part of that. President, would you please thank the Quaestors for agreeing that this should take place in the Parliament this week, Oxfam World shops for running the stalls around Parliament and also other organisations such as the Fairtrade Foundation and Tradecraft Exchange from my own country who are supporting it.
Would you please join with me in encouraging all Members of this House to choose fair-trade coffee and other food and goods that are temptingly available to us in the bars and restaurants of this Parliament throughout this week.
Mr Howitt, we shall pass on your gratitude to all those you mentioned.
Mr President, with reference to Rule 2 of the Rules of Procedure of this House I want to draw attention to a statement made quite recently in the Scottish Parliament in which a Conservative Member of that Parliament said, in relation to the chairman of the European Parliament's Committee on Fisheries, that ‘it is incumbent upon him to represent the views of the UK Government in relation to the Constitution, and the fact that it might enshrine the common fisheries policy’. This was in relation to the draft Constitution and Mr Stevenson's rapporteurship of a report on the subject.
Can you perhaps confirm, Mr President, that under Rule 2, no member may receive a binding mandate, and further that it is certainly not incumbent on the chairman of any Committee to receive a mandate from any government - be it Edinburgh, London, Madrid or wherever. Could you perhaps also confirm that Mr Stevenson is in fact free to stand up for Scotland if he wishes to.
I can certainly confirm, as you remarked, that Rule 2 deals with the independence of the mandate of Members of this House, and that Members of this House exercise that mandate independently, as I know our colleague Mr Stevenson normally does.
Mr President, as I have already pointed out in this Chamber, there is a ban in Latvia on the activities of the Communist Party, on communist propaganda and on the use of communist symbols. Five hundred thousand Russian-speaking residents, or 40% of the population, who have no citizenship, are excluded from political life. Anyone who failed to leave the Communist Party of Latvia eight months before the break-up of the Soviet Union does not have the right to stand for election or to work in the public sector. Thus, for example, the communist leader Alfreds Rubiksx, who is today chairman of the Socialist Party, is prohibited from standing for election, despite the fact that his party is represented in parliament.
Finally, monuments to the SS are being erected with public aid and support at a time when the veterans of the anti-Fascist war are banned from wearing the decorations which they won in the war and some of them are being jailed precisely because they took part in the anti-Fascist war.
I wanted to take advantage of the presence in the Chamber tomorrow of the President of the Republic of Latvia and her celebratory speech, to highlight this unacceptable state of affairs, which I had the chance to see for myself, and to call on you to refer to this state of affairs during the discussions which you will be holding with her.
Mr President, as you will be aware, two days ago, an Italian missionary, Annalena Tonelli, was barbarically killed in Somalia in Africa. This woman had, for 30 years, dedicated her life to helping the sick, for which she received praise and support from the entire population and from the Islamic community itself.
This barbaric murder has had an enormous impact in my country, particularly because of the extraordinary humanitarian work done by the victim. I would like to ask you, Mr President, if you would convey the condolences of this House both to the family and to Italy’s institutions on this tragic, sudden death.
Today, on behalf of Parliament, I issued a statement on this matter. I shall provide you with a copy and I am happy also to communicate with Ms Tonelli's family.
Mr President, I should like to express surprise that in this plenary session we are not able to discuss the severe blackout that recently occurred in Italy. Citizens throughout the Union, and especially those affected by such an event, would expect the matter to be raised as a matter of urgency.
We have now asked Mrs De Palacio to come and discuss this with us in committee, but that is no substitute for a statement from the Commission or, indeed, in the light of the trans-frontier nature of what happened, from the Council. We need to address the question of the security of electricity supplies and the single market as a matter of urgency.
I just wanted to register extreme surprise that we were not able to discuss the matter in this plenary session. As a result we are not serving the citizens of the Union.
Nobody raised this during the Order of Business today, which could have allowed us to test the will of the House on the matter. We may, however, be able to discuss the wider implications of it during the debate on the preparation of the European Council on 16-17 October, because it is clearly a cross-border issue. Colleagues may thus, during that debate, make some points on this matter if they wish.
Mr President, I just want to take a minute to introduce the House to Kanga, a very special guest from Australia. She is a very cute toy kangaroo, but she has come to the European Parliament today with a very serious message: to raise awareness about sudden unexplained death in children over one and adults. Many of you will have heard of cot death, which is when babies die unexpectedly, but you may be less aware that many other people die, after the age of one, and often the families get no explanation of their deaths.
In my own country alone, eight people die each week in this manner. The family is left with questions as to why that person died and what should they do about it. They get very few answers.
What we can do in the European Parliament is ask the World Health Organisation and I am pleased that the Director-General is here in Brussels today to give this syndrome a recognised name and a recognised code so that more research can take place across borders. We could find out how many people are dying in this way and perhaps come up with reasons why.
I will be sending colleagues a copy of this letter, addressed to the World Health Organisation, requesting this code. I hope they will sign it. This will mean that many families across Europe will have some comfort that some research is going to be carried out into this tragic illness.
After today, Kanga is moving on to the Scottish Parliament and to parliaments and elected assemblies all over the world with her message that we must do something more to get to the bottom of why people die in this manner.
Mr President, I am asking for your intervention in order to stop the threats against the lives of the journalists Sener Levent and Ali Osman of the Turkish Cypriot newspaper by members of the Grey Wolves extremist organisation in northern Cyprus.
The and its editor are being threatened with muzzling and this is a serious blow to the freedom of the press and of expression in the Turkish Cypriot community. There are well-founded fears that, in the run-up to the elections in occupied Cyprus in December, this type of attack will intensify and that terrorism and fear will prevent the democratic, Europhile voices of the Turkish Cypriot community from being heard.
I call for your intervention, with the special sensitivity which you, as a veteran journalist, also have on issues of freedom of the press and, likewise, I call for Parliament to be informed systematically by the European Commission and its representation in Cyprus about similar issues.
I am happy to follow that up positively, Mrs Zorba. Thank you for raising the matter.
– I would like to draw this House’s attention to the fact that a military coup took place not long ago in the Republic of Guinea-Bissau. This coup was carried out against an elected president. Any coup or movement against a democratically elected political representative must always be condemned unequivocally. Admittedly, the situation in Guinea-Bissau was already abnormal, since the People’s National Assembly had been dissolved and the process of electing a new assembly was proving increasingly difficult. A transitional charter had been laid down, however, as had an undertaking to restore democracy in Guinea-Bissau, that small and almost unknown country in the Gulf of Guinea.
Mr President, I would like to ask you and the Community institutions not to neglect this small country entirely, and to provide a substantial aid package in order to restore democracy and for democratic elections to be held. Guinea-Bissau needs aid in order to hold these elections, because there is a shortage of everything there, even of money to finance the electoral process. More than that, though, this small nation also needs aid for development, peace, progress, and to ensure that its people will no longer suffer from violence and uncertainty about the future.
Mr President, last Sunday a demonstration took place in Zaragoza against the National Hydrological Plan, one of the many we have been organising in Aragon. Almost 100 000 people attended. It was the first demonstration at which more than a third of the population – almost 35% of the inhabitants of Aragon, including people of over 90 years old and babies of under a year – were present to demonstrate their rejection of the National Hydrological Plan.
As a native of Aragon, I would ask you to communicate to Commissioner Wallström our gratitude for her willingness to enter into dialogue and her constant work. Nevertheless, this has not been the attitude of the Spanish Prime Minister. I would ask you to communicate to the Prime Minister, Mr Aznar, that we want him to change this intransigent and authoritarian position, and to sit down and talk to the legitimate representative of all Aragonese people, the Government of Aragon.
Mr President, the overwhelming majority of Aragonese people do not want to be plundered. We therefore defend, and will continue to defend wherever necessary, our position of ‘no diversion’.
That concludes the item.
The next item is the Commission communication on the full integration of cooperation with ACP states into the budget of the European Union.
Mr President, ladies and gentlemen, the subject of the European Development Fund (EDF), which provides aid to countries in Africa, the Caribbean and the Pacific region, and its integration into the European Community budget, is not new to this House. Parliament has repeatedly called for the Fund to be integrated, and has always supported proposals in this direction. It therefore gives me great pleasure to be able to inform you that today the Commission has adopted a communication proposing a complete transfer of the European Development Fund to the Community budget with effect from the next financial perspective.
The Commission is proposing this move because we are convinced that budgetisation will help to increase the effectiveness of aid given to ACP countries, speed up and improve the implementation of that aid, and provide efficiency gains for all parties involved in the process. The proposal is fully in line with the promises made by the European Union at various summits over the past year. At Monterey, for example, the European Union committed itself to increasing total aid to developing countries and to improving processing and coordination, thereby increasing effectiveness.
Parliament is very familiar with the subject of integrating the European Development Fund into the Community budget, and has repeatedly spoken in favour of such a move, one that the Commission has also favoured for a long time. The first proposal on the subject was tabled back in 1973 – 30 years ago – and the idea has been raised several times since, most recently in 1993.
The Member States, however, were never able to agree on how to transfer this special instrument, which has been in place since 1958, to the budget. The Development Fund is special because it is financed directly by the Member States and in accordance with a specific formula.
Nevertheless, it is the Commission that is responsible for the administration of the Fund. Here too, however, different rules apply to those used for other foreign policy instruments. Whilst Parliament has the right and the obligation to give discharge to the Development Fund, it is not involved in determining the amounts involved or what the aid is used for.
Why are we again proposing integrating this non-budgetary fund structure into the Community budget now, in 2003? There are two basic reasons. Firstly, the proposal will benefit all parties, in particular the recipient countries. Secondly, the Commission is convinced that now is the right time, the right opportunity, for this proposal to reappear on the agenda.
I would like to deal with the second of the two reasons first: the right time and circumstances. Three factors have come together. Firstly there is the proposal for reforming the Treaties; the preparatory work carried out by the Convention specifically supported the budgetisation of the EDF, and the constitution it proposed would allow this to be done. The second important factor is enlargement of the European Union. It was agreed in the accession negotiations that the new Member States would not yet contribute to the existing Fund but would participate in negotiations on its successor. The third element is the proposed new EU financial framework for the period following 2006, which is currently under discussion. The communication agreed on today is therefore a practical feature of the new financial package that the Commission is proposing.
Just as important as this window of opportunity, however, are the considerations that I shall now set out. Inclusion of the EDF in the budget would benefit the ACP countries; it would boost the political effectiveness of EU aid and help make the administration of the aid more efficient. The current system of five-yearly negotiations outside the budget system increasingly carries the risk of ACP states being somewhat sidelined politically. The advantage for ACP countries is that with integration in the budget, the aid would instead repeatedly be on the agenda.
The development programmes included in the budget with their annual performance reviews – including by Parliament – actually encourage more efficient processing of aid. It would be also easier to account for existing staff within the Community budget rather than under the current Fund system.
How would this make EU aid more effective? Within the framework of the EDF, a strong partnership approach has been developed, which should definitely be maintained, as should the principle of ownership and the principle of focusing on eradicating poverty, but it would be far better to create synergies between the various programmes which the European Union budget funds and which also benefit ACP countries. In addition, funding for global aid programmes such as the Global Health Fund could be used better if the Fund were included in the budget.
Administrative procedures would be simplified since there would no longer be two separate systems existing in parallel with each other, with two different financial regulations, two sets of implementing rules, and two different accounting standards. Instead, by harmonising the systems, we would increase efficiency, not only within the Commission services, but also for the authorities in the beneficiary countries and for all those who are involved in implementing the aid. You see, we have to be aware that non-governmental organisations, for example, have to deal with two separate systems, which obviously generates a great deal of paperwork and inefficiency.
What arguments could be put forward opposing the proposal? The ACP countries could possibly be worried that their particular concerns would be forced into second place by other foreign policy priorities, such as crisis situations. We have to allay these fears and the Commission has indeed done so in its communication. For one thing, the aid programme will be guaranteed by a regulation, to be enacted using the codecision procedure, which would include details of the resources to be provided over a given period. Our experience with the budgetary programmes has also shown that the pluriannual approach to aid and the principle of annuality definitely need to be reconciled.
The Commission has not made any firm proposals today about budget figures for the next few years. These will have to be fixed during the forthcoming discussions on the next financial perspective. Nevertheless, the Commission has proposed a number of important measures to protect future funding levels. The current level of aid, for example, will set the minimum for the future, while future economic performance should determine further developments.
Obviously the finance ratios will also feature in future debates – especially in the Council, of course. The financing ratios have to be renegotiated for each new Fund. Consequently the current ratios do not represent any guarantee of future EDF spending. One major benefit the Commission foresees in integrating the EDF into the European budget is that there would no longer be these separate negotiations on the funding ratios for each new Fund.
The European Union provides half of all public development aid worldwide. Last year the European Union provided EUR 31 billion of a total EUR 60 billion in development aid, a figure that includes aid from the Member States along with Community funding. There are currently three sources of Community aid: the Community budget, the European Investment Bank instruments and, of course, the European Development Fund. By including the European Development Fund within the Community budget, European aid would become more visible, and could be more coherently presented; this would represent another important step in the process of strengthening the European Union’s international role.
In order to take this step, a range of proposals for the necessary legal and political implementation need to be submitted and approved in the coming months. The Commission is relying on Parliament’s support for these proposals. Thank you very much.
Mr President, as the Commissioner knows, the European Parliament very much welcomes the analysis that she has given us here today. However, what I feel is missing, Commissioner, is a lack of a clear assurance or guarantee about the protection of EDF funds within the Community budget. One thing that was also missing from your remarks was a reference to the need to have the agreement of the ACP to this arrangement. I would not expect the ACP countries to accept any situation that they felt gave them less leverage and less influence over decision-making as regards the EDF.
I would like to know how you intend to ring-fence. You said you were not quite ready to do this, but the diversion of EDF money towards other European priorities is something that we have been used to in the past. We have experienced it and we are very keen to avoid that happening in new circumstances.
Commissioner, would you consider a new additional heading for development in the financial perspectives? Also, would you be prepared to suggest this in the proposal on the next financial perspectives for the end of 2003?
It is, of course, essential that this proposal be discussed in detail with the ACP countries, and such discussion should also cover many features of the EDF that are laid down in the Cotonou Agreement, for example, I would suggest, the partnership approach and also the principle of concentrating on poverty eradication. I also share your view that the ACP states will be persuaded to agree to this sort of proposal, which we hope will improve efficiency, only if we can provide sufficient guarantees that it is not just an excuse to reduce the resources available for development aid. How can we provide that kind of guarantee? The Commission has specifically addressed this issue in its communication, stating that the current figure should set the minimum for the future.
How could this be guaranteed within the budget? It could be done by including details of the financial envelope in the legal basis for a multiannual programme. The Commission is not suggesting that a new heading should be included in the financial perspective. Instead we feel it would be beneficial if it were made clear within the structures of the financial perspective that different instruments are available for foreign policy and also for development aid. At the same time, by guaranteeing the financial envelope in the legal basis, we would ring-fence the funding, making it impossible for the synergy gains to trigger a reduction in the resources available.
In the communication published today, the Commission has even proposed that the future evolution of EDF aid should be determined by general economic developments. This amounts to a positive statement, one that must also be viewed in the context of the commitments made at Monterey. That part of development aid which is financed from the budget, or will be in future, is obviously just a small fraction of the promised 0.39% of annual GNP, but I think that fraction should be guaranteed. Of course I cannot predict now whether that figure will be increased as a result of the financial negotiations.
That concludes the item.
As the Council is not present we will suspend the sitting for a few minutes.
–As the Council still cannot attend, I propose to amend the agenda slightly and the next item is the oral question (B5-0278/2003), by Klaus-Heiner Lehne and others on behalf of the PPE-DE Group, on market regulations and competition rules for the liberal professions.
Mr President, ladies and gentlemen, I would like to start by thanking Commissioner Monti for responding at such short notice. This has the advantage of allowing us to deal with this oral question under a slightly more ‘prominent’ section of the agenda rather than in discussions in the small hours. I am grateful that things have turned out this way. In fact, this oral question relates to a very important matter, namely the fact that over many centuries the Member States of the European Union have developed liberal professions, which are expected to fulfil certain specific roles. For example, lawyers are required to administer justice, and a notary’s duties include the drawing up of public instruments, while some professions have to obey very specific professional rules, as is the case with medical practitioners, pharmacists and many other liberal professions, where comparable rules and special structures exist.
Let me say that we in the Committee on Legal Affairs and the Internal Market have been somewhat concerned by certain developments in Commission policy on the liberal professions over the years. I am thinking of the debate, for example, that we held some years back on the money-laundering Directive. We always have the impression that the Commission includes those who would like to apply to the liberal professions all those rules that hold for, say, supermarkets. That will not work, though, precisely because the professional structures all have their own particularities and these professions also have special public duties. They therefore require different treatment to normal market players who either buy or sell a given product on the market.
In view of recent developments – one being the study by the Vienna Institute for Advanced Studies, which came out some months ago – we would like to know how the Commission plans to address this issue in future. We have actually heard that the Commission intends to undertake a broad consultation of all the sectors involved in the question, and we would naturally also be interested to hear what steps the Commission plans to take after the consultation exercise. The questions we have tabled focus on this aspect, and I think it would be very helpful if Commissioner Monti could also take a clear position on this subject today in his answers to this oral question. This could put an end to a lot of the uncertainty among the liberal professions and provide clarity.
In our discussions on the agenda, Commissioner, we have already agreed that, in the next Strasbourg part-session, we also want Parliament to do what we did a few years ago, and approve a resolution to this effect. That should then give you some kind of yardstick for judging the views of this House on the very sensitive question of the liberal professions.
Mr President, ladies and gentlemen, the Commission fully recognises the role that the liberal professions can play in making the European Union’s economy more competitive, thus helping to achieve the objectives set by the Lisbon European Council.
The Commission certainly believes that the undoubted competence of the professions and their ability to establish relationships of mutual trust with their clients are vital factors in the success of members of the liberal professions, and engender a high level of satisfaction amongst their clients in Europe. It is with this in mind that the Commission has adopted a number of initiatives designed, as has already been mentioned, to ensure that the general interest is fully protected and, in particular, to guarantee a high level of independence and of professional ethics in this sector. The recent Wouters judgment of 19 February 2002 and the issue of safeguarding customers’ rights are also relevant here.
In March 2003, we initiated an evaluation process with a view to forming an overall picture of regulation of the liberal professions and its effects across the countries of the European Union. This exercise takes two aspects into account: firstly, precisely because the liberal professions have a key impact on the competitiveness of other sectors, it is important to consider the economic consequences that regulation may have on production and on efficiency, price levels and employment; secondly, as the authors of the question have implied, it is vital to take into account non-economic aspects and accordingly to accurately assess the justification for various types of regulation. If the result is that some of this regulation goes beyond what can be objectively justified in order to guarantee high-quality services, on the one hand, and to protect consumer interests, on the other hand, the Commission, and also, I am sure, the members of the liberal professions themselves, will have to do everything in their power to ensure that these forms of regulation are reviewed. We are in the process of analysing the contribution of the liberal professions and of consumers to this assessment exercise.
Mr Lehne, on 28 October 2003, a hearing of interested parties will be held – the hearing that you, yourself, referred to – and we trust that, on that occasion, we will be able to pull together a wide range of views from all quarters. Of course, if any Members of the European Parliament wish to take part, they will be more than welcome. I am sure that the debates will be of a high quality, and that they will enable us to gain a better understanding of how the professions operate. Your opinions, if you wish to participate, will certainly add to the quality of the debate.
Lastly, Mr President, I would like to remind the House that, in response to a proposal from my colleague, Commissioner Bolkestein, the Commission, on 7 March 2002, adopted a proposal for a directive on the recognition of professional qualifications, the main aim of which, in view of the decisions of the Lisbon European Council, is to consolidate the 15 existing directives in this area and to increase the mobility of skills. This proposal is currently before this House at first reading. Without addressing the issue of professional qualifications, which remains an area in which the Member States have primary competence, the proposal aims to facilitate the provision of services to clients in any other Member State by members of the liberal professions with a qualification from a given Member State. At the same time, the Commission is exploring - in a wider context and in line with the strategy for the internal market in financial services - a coherent approach to overcoming the persisting obstacles to the provision of cross-border services, with the exception of those related merely to recognition of professional qualifications. Of course, if the Commission were to bring forward a new proposal in this area which also covered cross-border services provided by members of the liberal professions, it would take due account of the general interest objectives at stake and, especially, of the particular importance of independence and of professional ethics for these professions.
By way of conclusion, while reiterating its commitment to respecting the regulation and the restrictive self-regulation that apply to the liberal professions, and which can be justified on grounds of general interest, the Commission believes that it has a duty to increase its endeavours to create a level playing field for qualified professionals, so as to increase cross-border mobility and promote healthy competition, in the interests of both the professions themselves and consumers. If I may use your own expression, Mr Lehne, we are all aware that supermarket rules are neither appropriate nor sufficient here. This is a very special sector which we do, however, consider could benefit from a critical review of its existing regulatory framework.
Mr President, the relationship between the free market and the liberal professions is not a straightforward one, as Commissioner Monti has made clear. As you know, Mr Lehne, Mr Zappalà and other Members have been working in my committee for over a year on a directive on professional qualifications, and we are, therefore, very familiar with the specific, exceptional nature of the liberal professions.
Members of the liberal professions offer an independent service based on an extremely high level of knowledge on which it is difficult to place a value. For this reason, professional activities are regulated by an ethical code covering relationships between professionals, between professionals and their clients, and between professionals and society as a whole. The behaviour of professionals is governed by an ethical framework covering their precise duties and the requirements of the service determined by professionals themselves, and this ethical framework therefore represents the first step towards regulation in terms of interpretation and application.
A sociologist from the United States, Fredson, demonstrates in his work that the system of the professions corresponds to the work ethic, which has to strike a fair balance – and I agree with Commissioner Monti on this – between profit and the implementation of rules, which are the hallmarks of the market and of bureaucracy. This, in itself, is exceptional. Members of the liberal professions need to be granted a special status in order to maintain this delicate and difficult balance, not just in their own interest but also in the interest of society as a whole. Furthermore, the Charter of Fundamental Rights, in Article 5, freedom to choose an occupation, stipulates that everyone has the right to pursue a freely chosen or accepted occupation, and freedom to choose an occupation is different from free enterprise.
As stated in the Treaty, Commissioner Monti, the general interest mission of the liberal professions may also justify certain limits to the rules of competition. For this reason, legislation and the ethical regulatory framework may provide for exemptions from competition law in specific cases: in relation to professional fees, which may be mandatory, being set by the state; as regards an integrated approach to exercising the profession; in relation to advertising, where ethical codes may rule out the possibility of professionals passing judgment on each other; as regards membership of social insurance institutions; as regards mandatory membership of pension funds, which is accepted; and as regards exclusive rights for certain regulated professions.
When all is said and done, Mr President, the rules that are necessary for each specific profession to ensure that profession's impartiality, competence, integrity and responsibility for funds are not considered to be constraints on competition. The activities of the liberal professions should, therefore, ensure that professionals and the services that they provide help to offer positive solutions to the challenges that we face, thus protecting the general interest of society at large. The standards drawn up by professional associations under their own responsibility, with a view to safeguarding the quality of service provided, guarantee that such rules are observed in accordance with the conventions of professionalism and professional ethics.
I accordingly believe – and this reflects Commissioner Monti's statement – that, in this way, and solely by virtue of the delicate balance that we have to strike between profit and ethics, a fair relationship can be established between the free market, competition, regulation and ethics in general.
Mr President, the previous speakers have highlighted the special characteristics of the liberal professions and the need for differentiated legislation. Well, as Commissioner Monti has stressed, this differentiated legislation must be produced within a free market, in which clients normally have the possibility of choosing their professionals and furthermore can expect certain standards of behaviour.
We should prevent one danger: that of maintaining professional organisations in the field of the liberal professions as a kind of medieval body, which it is very difficult to join, and above all that this type of professional organisation should prevent the free movement of people within the European Union. In other words, the two objectives, that of free access for clients or users to the liberal professions in any country of the Union, furthermore with the right to a system of a general nature, and also the right of access for professionals of one country to another country of the European Union, must be guaranteed. And within this context, the specific regulations for the liberal professions should be aimed, firstly, at guaranteeing discipline within those professions. In many cases, this is not the case. And it would be rather unfortunate for the Commission to imagine that the functioning of the professions is guaranteed by the professional organisations, if we then discovered that, in many cases, the ethical standards of the professions in question are not truly regulated within that profession. And many of us are aware of examples in all the liberal professions.
I therefore believe that the Commissioner has made a very balanced analysis and furthermore I must congratulate him on his initiative to hold a hearing with the participation of people from the different sectors, but I hope that they are not just members of the professions, but also representatives of various sectors – industrial sectors, users, consumers – so that all aspects may be taken into account.
Ultimately, I believe that a new regulation will be required, a rather specialised regulation, for the liberal professions, but that regulation must not run counter to the general rules of the European Union. As Commissioner Monti has said, we are not talking about a supermarket one cannot go into a supermarket to buy the services of a doctor but, within a market context, clients also have the right to benefit from the possibility, for example, of competition within a sector in which there are more professionals than there is demand for them. The supply and demand mechanism can also act as a selection factor, in that clients will normally go to those liberal professionals who offer them the best conditions, including prices. But if we establish an excessively closed regulation, if the conditions for access for clients are too strict, the clients will find themselves trapped as a result of the existence of these organisations and the prices they set, and they will not even have the opportunity to take action against them.
I therefore believe that the Commissioner has dealt with the problem very well: we must seek a balance so that the special requirements of these professions for which we all want very high ethical standards, for which the main responsibility falls to the liberal professionals themselves by means of their organisations do not prejudice the client, the consumer or the user. The client must have the right of access to legal rules and judicial and administrative bodies, with the aim of guarantee that services are protected as far as possible and that, within the context of the requirements indicated by Mr Gargani and Mr Lehne, we can guarantee free competition, both within each of the countries of the Union and across the Union's borders.
Mr President, Commissioner, every time anyone calls for liberalisation and talks about the need to pursue such liberalisation, their opponents raise the issue of specificity. When the liberalisation of a sector that provides a public service is discussed, people say that the sector in question is of a specific nature which needs to be taken into account and which means that the market rules applying to other economic and industrial sectors cannot be applied to this particular sector. The same goes for the liberal professions: all the professions have their own specific characteristics. But the hallmark of the liberal professions in Europe, and, particularly, in some countries such as Italy, is that they are the least liberalised of all.
You see, Commissioner, when people say that there is a need to strike a balance, I am quite happy to agree, as long as we recognise that, at present, there is no balance at all, that today, in Europe, the so-called liberal professions are in actual fact based on closed professional associations that exercise a collective monopoly defending profit and creating obstacles for young people wanting to enter those professions. By way of example, let me mention the journalists' association. Very recently, a well known French journalist with a wealth of professional experience came to Italy when his publishing house bought several Italian newspapers, and he was appointed editor of one of those newspapers. Italy's journalists' association was up in arms, and made sure that this person, a Frenchman, was unable to do the same job in Italy.
The liberalisation of professional services, as demanded by Italy's antitrust authority, is needed to help make many of Europe's industrial sectors more competitive – the sectors which are most dependent on the need to have a skills base and to be competitive on international markets.
I welcome the October hearing, as long as, and let me repeat this, it is clear that balance can only be achieved in Europe today if we succeed in weakening the closed shop and monopolistic stranglehold that the professional associations represent.
– Mr President, President of the Commission, Commissioner, this debate reminds me a little of the debate we held on so-called services of general interest and competition law. Although the liberal professions are clearly not a supermarket – and although a supermarket as a market is not a service of general interest in this sense – the two do have some things in common. In the case of services of general interest, we agreed that competition law, the subsidy rules, and the internal market, meant that there was room for exceptions, to which subsidiarity would apply on the grounds that they can be shown to possess features from and be defined in terms of different identities and cultures. I think that the basic principle of subsidiarity – looking at different cultures and identities and the historical background of a given situation – can be applied here too.
As supporters of competition law, and not just of Commissioner Monti, we also, though, have to remain consistent. I therefore feel that the application of EU competition rules to the liberal professions is reasonable and should be supported, provided that the particularities of this sector of the market are taken into account. I am therefore very pleased to see that the Commission is not questioning the existence of professional organisations.
This, though, brings us to the heart of the matter. Liberal professions – lawyers, notaries, engineers, architects, doctors and auditors – are very specific in character and have undergone very specific historical development. They require high levels of qualification and a special relationship of trust with clients. However, they are also distinguished by the fact that the consumer does not have access to the same information as the service providers themselves. These characteristics have to be borne in mind.
I therefore think that the Commission cannot be allowed to make the mistake of interpreting professional codes of conduct as a barrier to the freedom of movement of services. I do however entirely agree with the Commission that self-regulation cannot be used as a shield against the market and should not put consumers at a disadvantage. Nevertheless, we must not oversimplify matters. The primary aim of such self-regulation is to guarantee service quality by means of professional ethical standards and to prevent conflicts of interest and misleading advertising.
It is in order to guarantee service quality that professional groups take responsibility for drawing up codes of conduct, and these lay down certain standards to ensure that professionals adhere to the rules and guarantee professional ethics. I see professional codes of conduct as essential for guaranteeing the impartiality, competence, integrity and responsibility of the members of each professional body and for protecting consumers. Parliament and my group support the liberal professions because of their high ethical standards, the security they provide for consumers, their competence, impartiality and integrity, and we would ask that this special status be adequately taken into account when considering competition law so as to create security for all.
Mr President, there are two things I must say by way of introduction. Firstly, I was the rapporteur for Parliament's report on the proposal for a directive referred to by Commissioner Monti. Secondly, a great deal of alarm has been caused in Europe, and particularly in my own country, by the Commissioner's various initiatives in terms of a series of research studies, of statistical data on charging structures and behavioural methodologies.
Let us talk about the professions then. I believe that we all need to consider just what the word ‘profession’ means and its impact on the public. Generally speaking, professionals – of which there are several million in Europe – have daily contact with almost everyone in the world. In some ways, they safeguard safety, health and freedom. There is a great deal of confusion in general between different types of professionals: intellectual professionals are quite a different kettle of fish from professionals in general.
As regards competition – and I am afraid that I do not have time to go into the detail I would like in some areas – competition in general means arguing about a price. When it comes to issues like safety, freedom and health, however, professional services mean having qualifications and levels of education that are certainly out of the ordinary and, in any case, not within everyone's grasp. Certainly, when we talk about competition we cannot talk in terms of prices but we should talk in terms of quality. Quality is something altogether different, because it is quality that ensures health, freedom and safety. This does not mean, as I see it, that we can disregard the question of competition, but we simply need to consider what kind of competition we are talking about. For example, there is absolutely no way that you can compare two different items of handcraft with two different operations by thoracic surgeons.
By way of conclusion, Mr President, I do not believe that one should make sweeping generalisations. Professional associations are by no means simply closed shops; they have a function as regards training and lifelong learning, which provides consumers with certainty. Poor, badly functioning legislation that often forces professional associations to act in undesirable ways should not be used as an excuse to abolish the associations themselves.
.  Mr President, I would like to thank all the Members for this debate, in which I feel a number of very valuable points have been made.
All the speakers have pointed out, with different emphases, that the liberal professions are well-rooted in history – Mr Gargani spoke eloquently on this subject – and that we need to strike a balance between sets of contrasting concepts: self-regulation and public regulation; the market and non-market considerations; specificity and, notwithstanding, endeavours to generate greater mobility in Europe. It has been pointed out, as I said, that we need a balance: this may be where the emphases differ, for some – like Mr Medina Ortega and, to an even greater extent, Mr Della Vedova – believe that the current balance may not be a proper balance and that a great deal more progress needs to be made; others, who are more cautious, call for the specific nature of the liberal professions to be given greater consideration and, therefore, for the current balances to be seen as not so unsatisfactory.
Another thing which appears to have emerged from the debate is that we need to know more, we need to increase our knowledge. This was precisely the reason for the evaluation exercise, based on the study commissioned by the Commission from the Institute of Higher Studies in Vienna, which I believe adds to our knowledge in that it looks at the current systems in the 15 Member States for five different categories of liberal professions and attempts to make comparisons. On this basis, indeed, we believe that the hearing, the Conference of 28 October, in which, as has been pointed out by Mr Medina Ortega, in particular, representatives of clients as well as representatives of the professions will take part, may be useful. In this regard, we must not forget that the clients of the professions are made up of both private individuals and companies: the impact of quality, of course, of standards of conduct and also of prices is therefore significant in terms of the real level of income, the citizens’ standard of living and the production costs of companies.
The situations in the Member States differ, as has emerged from this study. In this regard, Mr Karas, I feel that the comparison you made between this issue of the liberal professions and the matter of services of general economic interest – , to put it more succinctly–is extremely interesting. Indeed, in both cases, we have to recognise demands that go beyond purely market considerations and, in both cases, I believe there is room, with due regard for those demands, for attempting to increase competition and efficiency.
I feel that the Commission is taking a very balanced approach to this task. I note, as you did, Mr Zappalà, that some alarm has arisen in a number of Member States. I would like, if I may, to take this opportunity to stress that such alarm is unfounded, for two reasons: firstly because – to use your expression – nobody is trying to lump everyone together; on the contrary, the study on which our evaluation exercise is based distinguishes, as I said, between five professional categories and 15 Member States, precisely in order to avoid lumping everyone together under the same umbrella. In a preliminary press debate in a number of Member States, the European Commission was said to be intending to opt for uncontrolled liberalisation. Irrespective of the fact that the Commission has a tradition of a certain prudence in its initiatives, we believe that, particularly in this field, it would be rather silly to start from the assumption that there is nothing that needs changing, although none of us sees uncontrolled liberalisation as an option.
That concludes the debate.(1)
The next item is the Council and Commission statements on the preparation of the European Council in Brussels on 16 and 17 October 2003.
I should like to say to Mr Antonione that we appreciate the enormous pressures that he has been operating under today. When we are given ambitious schedules, they are sometimes very difficult to keep to, even with the best will and the highest levels of flexibility. I would, however, make a general appeal to Mr Antonione and I would ask him to pass this appeal on to his colleagues to give the appropriate priority to the interinstitutional relationship with this House. I would ask that we use our best endeavours to avoid repetitions of what is an unfortunate but in the case of this afternoon unavoidable problem.
.  Mr President, Mr President of the Commission, ladies and gentlemen, before I start, I really do want to apologise for the delay: I was detained by duties I had to carry out on behalf of the Italian Presidency, as a result of which I arrived later than the time scheduled for the debate on the agenda. I would also like to thank you, Mr President, and the other Members of Parliament, and the Commission too, for changing the order of business and thus giving me the chance to speak now. I can assure you, Mr President, that I will do everything in my power to avoid this happening again. We will certainly give absolute priority to the relationship between the institutions, as it is right to do.
I am grateful to the European Parliament for this opportunity to present to the House the main topics on the agenda for the forthcoming European Council, which will take place here in Brussels on 16 and 17 October. On the morning of 16 October, before the European Council opens, the Intergovernmental Conference will hold its second meeting, at the level of Heads of State or Government, assisted by their Foreign Ministers. The proceedings of the European Council itself will start at 4 p.m. with the customary meeting between the Heads of State or Government and the President of the European Parliament.
Before I present to you the items on the agenda for the forthcoming European Council, I would like to say a few words about the special summit of Heads of State or Government which, as you know, took place in Rome earlier this month to mark the official opening of the work of the Intergovernmental Conference.
We have thus now embarked on the second leg of the constitutional process that began with the work of the Convention and the draft Constitutional Treaty which it drew up. President Cox, let me begin by mentioning your own attendance at the inaugural session, something to which, as you well know, the Italian Presidency attached particular importance. Your fellow Members, Mr Hänsch and Mr Méndez de Vigo, went on to attend the first ministerial meeting of the Intergovernmental Conference, which was held in the afternoon of the same day.
The Rome summit basically confirmed our shared understanding of the historic nature of this stage in the process of European integration and the need to provide the enlarged Union with cohesive, mutually agreed constitutional foundations; that, we are convinced, is essential if we are to strengthen Europe's internal cohesion and increase the credibility and authority of its international role.
The atmosphere of the first meeting of the Intergovernmental Conference, which was attended by the President and Vice-Presidents of the Commission and, as I mentioned earlier, the President of the European Parliament, in addition to the Heads of State or Government of the Member States, the acceding States and the candidate countries, was constructive. There was broad consensus on the fact that the Member States were collectively accountable to Europe's public opinion for ensuring the success of the IGC in the interests of the enlarged Union and of its Member States. The very fact that the Heads of State or Government adopted the Rome Declaration without difficulty is clear confirmation that the adoption of a draft Constitutional Treaty is a shared goal and a vital step for Europe.
There were, of course, persisting national differences on specific aspects of the draft Treaty, although the collective intention to adhere to the timeframes we established at Thessaloniki was confirmed. The first ministerial meeting of the IGC resulted in further clarification of the timetable, methodology and organisation of the work which the Italian Presidency intends to carry out in order to provide the Heads of State or Government with all the elements necessary for them to reach a comprehensive agreement at their meeting on 12 and 13 December 2003.
Mr President, ladies and gentlemen, the forthcoming European Council in Brussels will focus primarily on reviving the economy and increasing competitiveness and on certain aspects of European asylum and immigration policy, in particular the issue of the joint management of the Union's external borders and controlling migration flows.
The General Affairs Council held an initial discussion on the draft annotated agenda at its meeting on 29 September 2003 and will return to the subject at its next meeting, on 13 October, on the basis of an updated version of the agenda, which will also reflect the conclusions of the meetings of the Justice and Home Affairs and Ecofin Councils earlier this month and the meeting of the Transport, Telecommunications and Energy Council on 9 October.
As is customary at summits, the Brussels European Council will also deal with topical international issues. The agenda is still being finalised but I can tell you that, as things stand, the Summit will address the issue of the situation in the Middle East, following the recent, extremely disturbing developments, the situation in Iraq, with a view, not least, to the impending Donors’ Conference, and the situation in Iran, in the context of our endeavour to stop the proliferation of nuclear weapons.
As I have already mentioned, the Italian Presidency intends discussions at the forthcoming European Council meeting to centre on the urgent need to revive the European economy. Let me say straight away, however, that the Italian Presidency does not intend there to be any overlap with the spring European Council. Indeed, in March 2004, as scheduled, we will have our yearly appointment to review the overall implementation of the Lisbon strategy on the basis of the Commission’s report and contributions from the various Council configurations.
Nonetheless, the Italian Presidency does consider that the forthcoming mid-October European Council will afford a useful opportunity for an exchange of views and a policy debate on a highly topical and urgent issue which is a source of concern to us all and on which our opinions converge. In other words, we expect the October summit to provide scope for a debate on economic growth and revival and on the instruments for increasing competitiveness in an economic climate in which Europe's economy is still struggling to seize the opportunities for recovery which are visible in other parts of the world. We also expect the European Council conclusions to provide pointers and commitments to guide the work of the various Council configurations in the months ahead. Indeed, we are convinced of the need to continue with sound macroeconomic policies while, at the same time, speeding up the necessary structural reforms, promoting investment in infrastructure and human capital and adopting economic policies oriented towards growth, job creation and genuine integration of the new Member States into the great single market. The European Council should lay the foundations for a programme supporting growth based on significantly increased investment in major infrastructure networks and in research and development projects, with more substantial private-sector input.
We welcome the recent Commission communication and the Ecofin Council decisions on the European Initiative for Growth. We call upon the European Council to give the economy a further decisive boost. Developing the trans-European transport network projects and ensuring that they actually get under way is a matter of particular urgency, not only as a response to enlargement and in the interests of integration between the old and the new Member States, but also in order to remove the obstacles and bottlenecks currently distorting the operation of the internal market.
Against this backdrop, the forthcoming European Council is to give its assessment of the Commission's proposed new plan for priority TEN projects and should be able to give a clear, powerful recommendation for the proposals to be swiftly approved. Indeed, we believe that it is essential to set a reliable timetable for implementing the projects in order to stimulate investment-based economic growth and to boost market expectations and business confidence.
Italy's recent electricity black-out has made us all more aware of the pressing need to complete the creation of a truly integrated European energy market and to strengthen the security of energy supplies, bearing in mind the Member States' heavy dependence on imported energy as well. The European Council will thus need to provide guidance, not least, on better integrating European networks and developing new forms of energy cooperation with third countries, in particular with the Mediterranean partners, with a view to the Euro-Mediterranean Conference of Energy Ministers in Rome in early December.
Enhancing competitiveness remains the key to achieving the objectives of growth and job creation. The Italian Presidency understands the need to use the right instruments, both at European and at national level, for organising a genuinely open, competitive market based on knowledge, industrial development and a steadily expanding and diversifying services sector.
Investment in research, advanced technologies and human capital is vital if we are to achieve our growth objectives. The European Council will be called upon to provide the necessary impetus, stimulating Member States to adopt coordinated measures to ensure tangible progress towards the target investment of 3% of GDP in research and urging industry and all parties concerned to contribute to creating European technological platforms in key competitive sectors of the Union's economy.
Lastly, the European Council will also address the social dimension in its work and the vital role played by social protection systems in enhancing the competitiveness of Europe's economies. However, social protection systems across Europe are now having to respond to the challenge of an ageing population, so, while it will be necessary, on the one hand, to ensure that the social dimension is strengthened and fully integrated into the Union's economic and employment policies, on the other, it is just as essential to devise policies for reforming the employment market and to address the issue of Europe's steadily ageing population by reforming benefit and pension systems to make them financially sustainable while, at the same time, maintaining a high level of social protection.
In a nutshell, then, at the forthcoming meeting of the European Council, the Presidency will confirm that the timing of the launch of the growth initiative is intended to give a strong signal of sound economic governance and renewed confidence in Europe's economic potential. Given current economic pressures, that signal now needs to ring out loud and clear if we are to sustain the gathering pace of structural reform under the Lisbon agenda.
Before I close, I would add that – as I started out by saying – the Presidency considers that the European Council may also note some recent developments in respect of the Thessaloniki European Council guidelines on asylum and immigration policies and, more importantly, that it may pave the way for new joint initiatives at European level. The forthcoming European summit will, therefore, be called upon to confirm that controlling migration flows is a top priority and to reaffirm the Union's commitment to promoting a balance between the proper management of legal immigration and renewed efforts to combat illegal immigration. We therefore expect the European Council to call on the Commission, the Council and all Member States to do everything in their power to facilitate and speed up the conclusion of readmission agreements, in particular with the countries of origin or transit of large migration flows while, at the same time, confirming the importance of effective Community action on repatriation, in order to give credibility to Europe's policy on combating illegal immigration.
With the imminent enlargement of the Union and the need to make every effort to increase the security of Europe's citizens, the Heads of State or Government will, once again, need to stress that all Member States – old and new – have a common interest in seeing effective mechanisms put in place for the joint management of the Union's borders, particularly its sea borders. The importance of fully implementing the plan for the management of the Union's external borders should therefore be confirmed afresh and the Commission invited to submit at the earliest opportunity a proposal for setting up a border management agency.
Lastly, the European Council will call on the Council to complete its work on the proposal for a directive on asylum as soon as possible and will welcome the study launched by the Commission on setting national quotas, with the present and future Member States being urged to cooperate fully with the Commission to that end.
.  Mr President, Mr Antonione, ladies and gentlemen, on 16 and 17 October, the European Council is going to address the questions of strengthening the area of freedom, security and justice and reviving our economy. Today, I would like to focus on these two key areas.
Immigration stopped being a purely national question some time ago. It was transformed dramatically into a European question as the ever-increasing flows of immigrants and the increase in related crime set the alarm bells ringing in all the Member States. The management of our borders must therefore become a shared task that we tackle together in the interests of us all. The impending enlargement will extend the Union’s external borders and the new Member States will become almost entirely responsible for them.
Alone, the new countries are in no position to manage this onerous task, which involves not just policing but also – and perhaps above all – political and social planning. Our human social conscience tells us that unlawful trafficking in human beings and hopeful voyages undertaken under inhumane conditions cannot be tolerated. At the same time, we must address the question of migration flows resolutely and coordinate the management of our common borders. The Thessaloniki European Council showed the way, stressing the need to step up implementation of the Tampere programme, particularly with regard to a common European policy on asylum and migration. At the next Council, the Commission will fulfil the mandate assigned to it by the European Council by presenting a series of measures with a view to completing the common policy.
As an initial move, the idea of setting up an agency for the management and operational coordination of border controls is currently being explored and the Council will be able to take a decision on this by the end of the year. The agency will not replace national border guards. Its tasks will involve organising horizontal operations such as risk analysis, training, research and the procurement of equipment to be loaned to Member States. A special study has been carried out on sea borders with a view to incorporating them in the overall organisation of the Union’s external borders. The Commission will also propose introducing biometric identification methods for visas and residence permits that will later be incorporated into the major computer systems, most notably the second generation of the Schengen Information System. We are also preparing initiatives aimed at making passports more secure. When tackling this extremely sensitive issue, however, we will always bear in mind that the need for security and controls must not jeopardise our citizens’ right to privacy.
The most pressing issue is undoubtedly the question of migration flows. Legal immigrants are actually an economic, cultural and human resource that we must welcome and integrate into our societies as best we can, with due regard for their dignity. A pro-active policy on economic immigration and integration therefore needs to take account of the situation in the immigrants’ country of provenance, our economic and social needs and our effective capacity to integrate the new arrivals.
It is also our duty to combat illegal immigration, however. In the coming months we will need to focus on two instruments: readmission agreements and return policies. As requested by the Council, the Commission has opened negotiations with third countries to establish readmission procedures for citizens who have entered the European Union unlawfully. Although great efforts have been made, these are difficult negotiations because the Commission has to persuade third countries not only to readmit their own citizens but also to allow citizens on their way back to other states to pass through those countries.
Our experience shows that the negotiations will be successful only if they are conducted within a broader framework and we can bring to the table a number of incentives. For example, in the Authorised Destination Status agreement we concluded only last week with China, which includes a readmission clause, economic considerations played a significant role. Some might say that they should not have done, but that is the way things are.
The other important point is the need to offer our partner countries guaranteed immigration quotas, preferably within the context of negotiations involving economic cooperation, development aid and access to markets. Indeed, it is essential that the Member States facilitate our negotiating position so that we can reach fair agreements that help to create the necessary climate of cooperation and trust with the partner countries.
All the various stages of any return policy must be adequately financed. To ensure that operations are efficient and are conducted with full respect for the dignity of the persons concerned, in autumn the Commission will propose creating a special financial instrument to fund returns over the period from 2004 to 2006. On the basis of this experience, we will be in a position to include a genuine European Fund for Repatriation in the new Financial Perspective that will enter into force in 2007.
Today, we find ourselves having to contend with migration flows in which it is difficult to distinguish between refugees in search of asylum and economic migrants: the two are very often confused. We must therefore offer protection to those in need while, at the same time, regulating access for the others in an organised manner. First and foremost, however, we need to strengthen the institution of asylum, which is an integral part of our humanitarian tradition but which seems to be coming under heavy fire from public opinion in many countries. To implement the Thessaloniki European Council’s conclusions by the end of the year, the Commission will complete the first phase of the development of the common asylum system agreed at Tampere by adopting the two directives not yet in place: one on procedures and one – a complex but important document – on the definition of refugee.
Mr President, ladies and gentlemen, I will now turn briefly to the other major subject that will be addressed by the Brussels Council: how to help revive Europe’s economy. Needless to say, the last two years have not produced encouraging signs from our economy. The current picture is of weak growth, little confidence on the part of households and businesses and low levels of investment. However, a few recent indicators suggest that the corner may about to be turned – let us hope so – and that the current slump may, at last, be in sight, barring tensions in international politics.
The underlying economic conditions (the fundamentals) are good because the Member States have stuck to the rules and behaved in less divergent ways, particularly following the introduction of the euro, and thanks to an increased awareness of the need to implement the structural reforms agreed in Lisbon. We must therefore give our economy fresh impetus. To this end, last week, the Commission adopted the European Initiative for Growth, which will now be put before the Council for approval. The Initiative is, of course, based on the Lisbon strategy on investment in networks and knowledge. However, its objective is to mobilise additional public and, above all, new private fundsin the shorter term to finance European-scale infrastructure projects and boost research and innovation.
The message to our citizens is, therefore, that we are laying the practical foundations for structural, long-term improvements to our competitiveness. A European transport and communications network is essential to better integrate our economies and to increase cohesion. By demonstrating our determination, we will send out a clear signal that the Union is, at last, able to take economic decisions that can no longer be put off.
The new market opportunities guaranteed by the financial commitment of the Member States and the private sector will, in turn, encourage direct input from European businesses. The direct effects of the investments in the projects will be seen as soon as work is started on the construction sites, which, in a large number of cases, could be quite soon.
The Initiative we are presenting to you today has benefited from experience gained from previous initiatives and attempts to resolve problems that have caused delays in the past. As part of the strategy, last week, the Commission adopted a package that includes 29 major trans-European network projects involving a total investment of some EUR 220 billion between now and 2020.
This is the overall picture of what must be achieved if we are to provide the single market with an effective infrastructure to make our economy more competitive. However, it is clear that only certain projects will be ready for implementation in the near future. The Commission will give the European Council an indication of the timetable for completing the works listed to enable the Heads of State or Government to concentrate all their efforts and make the greatest possible contribution to boosting the economy in the short term.
While the Initiative looks for greater private sector investment, there is clearly still a key role for public financing. This makes the balance and, above all, the quality of public expenditure absolutely crucial. We must direct investment towards growth. To increase leverage and thus speed up the completion of the works, we propose increasing the contribution from the Community budget from 10% to 30% for the cross-border aspects of the highest priority projects. This will make it possible to mobilise far greater private sector resources.
We also need to give the European Investment Bank a greater role, however. To this end, the Initiative proposes to give it a greater role in easing the burden and sharing the financial risks. We will also urge the Member States to step up their investment in research, development and knowledge to encourage the development of physical and human capital. These are the only recipes for safeguarding sustainable employment in the long term.
I cannot repeat enough – picking up on what Mr Antonione said about the inadequate level of research – that supremacy in international competition is to be achieved through innovation, centres of excellence and the development and transmission of information and knowledge. We also need to do more in terms of lifelong learning and training for our citizens. In addition to the great efforts they are making in the field of structural reform, the Member States will also, therefore, need to step up their work in these areas, taking advantage of Community resources such as the Sixth Framework Programme, the performance reserve and the mid-term review of the Structural Funds in 2004.
Mr President, ladies and gentlemen, we must link up the major European research centres, support their activities and make them attractive to academics and scientists throughout the world. There is nothing for it: we must take the decision to provide Europe with the best centres of excellence in the world, for, otherwise, our children will lose enthusiasm for research and innovation. We must concentrate on technical and scientific innovation and on ways of helping manufacturers turn innovation into new processes and products.
These are the playing fields on which we will win or lose our future prosperity, our influence on the international stage and our capacity to defend Europe’s interests and uphold its values in the world. Therefore, we must find the political will to meet this challenge and press forward resolutely towards the goal which I know you, too, are striving to achieve.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, this debate is starting much later than planned, and I would like to apologise because as soon as I finish speaking I will leave to attend another important engagement. This is something I have never done before. I know we all have other commitments, and I was engaged to be elsewhere at 5 p.m. I hope that there will be no repetition of today’s delays.
The summit of Heads of State or Government in the spring of 2002 did expressly set itself a very ambitious objective, namely to create the most competitive economy in the world. This claim always reminds me of Nikita Khrushchev in the 1950s and 1960s, when the Soviet Union wanted to outdo the US. We know how that ended. Slightly more moderate language would make our present situation – namely the lack of progress – a little easier.
At the same time, we have to ensure that Europe’s economy becomes more competitive. In order for that to happen, two key conditions must first be met. One is the reform of our social system, and the other is greater flexibility in labour markets. Happily, people are living longer, but this also presents a massive challenge to our social system. Our group feels very strongly that we have to introduce more independence and self-sufficiency into our social systems. We need to make the labour market more flexible, because if the labour market stays as it is, if we maintain the , people out of work will be hit particularly hard, and these are the very people we want to see return to work.
Our group would therefore like to encourage governments which are undertaking a tough reform process to address this issue to keep going, in order to provide us with answers for the future that offer genuine, viable solutions for today’s younger generation.
The best policy approach for jobs, companies, and particularly for medium-sized companies, is a moderate taxation policy. The less taxes companies have to pay, the more they will be willing to invest in Europe. Today, we know that it is because our current economic system is so bureaucratic and often has very high taxation, that our companies invest outside the European Union. We can therefore only encourage policies which offer the best for medium-sized companies, with maximum transparency in taxation, to show that investment within the European Union is worthwhile, rather than forcing companies, as is increasingly the case, to invest outside the European Union.
My colleague Mr Karas, our economic policy coordinator, whom I see here, spoke, about Basel II a few weeks ago. We also have to ensure that Basel II does not make it harder for medium-sized companies to invest. Instead we need to conclude worldwide agreements and organise Basel II in such a way that it is possible for medium-sized companies to take out loans and pay them back under reasonable conditions.
Then there is the question of European bureaucracy and the self-inflicted tangles of red tape. Here I am addressing the President of the Commission. We are eagerly awaiting the Commission proposals for chemicals legislation. But if this legislation on chemicals results in European companies again investing outside the European Union because of the thousands of regulations imposed upon them and leaving the European market, then it will lead to further job losses and consequently a less competitive Europe. We would therefore caution against tying the European economy up in more red tape through national or European legislation.
Let me comment briefly on the question of the stability of the euro. There are some people who believe we now ought to go well beyond the 3% figure established under Maastricht for new borrowings. I can only advise against such a step. If we enter into new borrowings now, those loans will have to be repaid, and the money used to make the repayments will then not be available for investment. It is investment that creates jobs. For this reason the Group of the European People’s Party (Christian Democrats) and European Democrats recognises the need to uphold the stability criteria, although obviously we do acknowledge the difficulties that national governments are facing.
The President of the Commission and, I believe, the President-in-Office of the Council, have talked about how important it is to do something for education and research. We cannot continue to allow ever more young scientists to go to the United States and thus be lost to us. This represents a loss not only of human potential, but also of the future potential of Europe. The issue must therefore be addressed more directly.
To close, I would like to make a couple of brief remarks about Europe’s borders and the protection of them. It is a very important topic, but I wonder whether it is necessary to create a new border management agency, as set out in the European Council paper. Can we not tackle the problems using existing structures? I am just airing the question now. Let me also encourage the Presidency not to limit discussions at the conference on the Mediterranean dialogue in December to the very important question of borders. Rather, I would ask the President-in-Office of the Council to also consider how we can help countries to help themselves, particularly those Mediterranean countries which are not members of the European Union, in order to prevent people climbing into boats in order to reach the borders of the European Union, resulting in the tragedies that we keep seeing in the Mediterranean.
My last words are a request to the President-in-Office of the Council, and one I think he will follow up. I would like to encourage the President-in-Office to do his utmost to ensure that the Intergovernmental Conference comes to agreement by the end of the year. Please do not allow every page of the Convention’s proposals to be completely renegotiated. Concentrate on the three or four key points. We will support you in your efforts to achieve a result, because we need a European constitution. A European constitution is the basis on which this European Union, which will soon comprise twenty-five Member States and 450 million people, will be able to make the decisions it needs to make, will be able to act, to be democratic, and to uphold parliamentary principles. So let me encourage you to concentrate your efforts during the presidency on the constitution. It is the top priority for these six months.
Mr President, first of all, Mr President-in-Office of the Council, I believe that the first part of your speech fulfils the commitment given by the Italian Presidency to inform Parliament of what has happened during each part-session.
I would like to say that those of us, myself in particular, who asked that Parliament be adequately represented, appear to have been listened to and I would like to thank the Italian Presidency for this.
With regard to the first session of the Intergovernmental Conference, I must say to you, Mr President-in-Office of the Council – and you will understand this given your professional experience – that you have touched our trigeminus, which is the most sensitive nerve in the body, as you are well aware. Why? Because the first thing the Intergovernmental Conference has done has been to get rid of the legislative Council, with some resistance on the part of Germany and Portugal, and that is very serious. It is very serious because we are working on the basis of shared legislative powers and the first thing the Council does is to dismantle something which is essential in a democracy: legislating in the open, in public. It appears to be an appendix to the Council and I naturally support our two representatives in the Intergovernmental Conference who vigorously opposed that outrage. Furthermore, I would say that this is not only a problem you face with us: it is also a problem you face as regards the national parliaments, because the greatest insult is to the parliaments of the Member States.
I would repeat my request that the Committee on Constitutional Affairs invite all the members of the Convention from the national parliaments and present them with this problem: how can the legislative Council be dismantled in the first session of the Intergovernmental Conference.
And having said that, please allow me to focus on my observations relating to the economic aspect. I will leave the task of dealing with the issue of borders to my colleague, Mrs Ana Terrón.
My comments are based on one particular fact: stability is a public asset; nobody, neither people, families nor States can live beyond their means, and the policy of stability based on combating inflation is a policy in defence of the majority of society. Only property owners, and the bigger the better, can survive and even profit from inflation.
Stability protects the most humble and the Stability Pact is an urgent objective, but there can be no stability without growth. At the moment the greatest danger to the European economy is not so much inflation but deflation and therefore, having lived through three years of mild recession, all the Member States must address a situation in which there are fewer resources, and they are therefore in a vicious cycle in which they have to increasingly get into debt or reduce investment costs and sometimes both things at the same time.
It appears that Europe has chosen the latter route, which is the worst one. Since the end of the last decade public investments have fallen in the European Union by around 1% (in the United States this figure stands at 3%). According to the Commission’s data, investment of 1% means supplementary growth of 0.6%.
We must recognise that the European States have not taken advantage of the good years. They have not carried out a policy of the ant: they have carried out a policy of the cicada and have not reduced their debt, but it is equally true that the Member States will not recover the virtuous cycle of growth if they restrict themselves to survival or maintenance investments, and if they continue to cut off the citizens’ spending power. What we must do is carry out an intelligent reform of the pact in order not to be guilty of the accusation of stupidity which has been made. Yes, Mr President, I will use the same expression; you will know that it is the only one that does not require translation into any European language: stupidity.
We must be more rigorous in periods of strong growth: for example, the obligation to have a balanced budget on the basis of 3% growth or more, the obligation to use anything that exceeds the 3% growth in order to decrease debt and to leave the States in the euro zone with more flexibility for investment spending during a recession phase. What does not make any sense is to maintain a single level which does not correspond to the Union’s economic reality. Specifically, at the moment Germany and France, with a debt of around 60% of their GDP, have greater room for manoeuvre than Italy or Belgium which exceed it, which exceed 100% by a long way. In other words, we must be flexible here as well.
And if we were capable of attaching new conditions – something which should be debated at the European Council – to the Stability and Growth Pact, then the second part we have all referred to would come: this formula of returning to a great network of investments in trans-European networks also supplemented by investments in technology and research.
This was said ten years ago at the European Council in Essen. With enlargement our EUR 400 billion are going to become the EUR 600 billion identified by the Van Miert group with a view to 2020. Well, nothing is being done. We are moving very slowly. An analysis is made and what can be done? The President of the Commission has proposed – if I have understood correctly – that funding should increase from 10% to 30% of the projects. This is a step. What can the other be? It may be a great European loan. Why not?
Our capacity for debt is intact, we have a euro zone in which 90% of transactions are carried out between the member countries. Why do we not dare to implement a relaunching policy, which no country can do individually, so that there may be results for the whole continent?
Our budget approximately represents a miserly 1% of Community GDP. The United States deficit for this financial year is equivalent to 6 European Union budgets. I do not propose that we go as far as the United States with the deficit spending, but we could at least make an effort. We have the means but we do not have the will.
Mr President, as we approach the first European Council of the Italian presidency and assess the progress thus far, is the glass of prosecco that the presidency will offer next week half full or half empty?
On the evidence of the inaugural meeting of the Intergovernmental Conference in Rome I fear it is half empty. When the Member States convene again to discuss Europe's draft constitution, they should recall the shambolic Nice Summit and reflect on the costs of failure. Poland and Spain should be reminded that their intransigence over the reform of voting weights in Council is perilous politics as well as poor mathematics.
If the Nice arrangements were satisfactory, the Council would not have established a Convention in the first place. The system of majority voting agreed at Nice is unwieldy and unfair. To its credit, the Convention threw out the unsteady compromises of Nice and proposed a voting system which is fairer and more transparent. Last time I checked, the representatives of the Spanish and Polish Governments had signed up to the Convention's outcome: now they must respect its work.
On other issues too, the hard bargaining has been done. The consensus crafted by the Convention will not be improved on in Rome. Unpick the substance of the draft Treaty and the IGC will drag on into 2004 and descend into diplomatic farce. Then Rome really will be the eternal city.
When it comes to economic reform and the Stability Pact, the bubbles in the prosecco have long evaporated. France has yet to convince us that it takes its responsibilities seriously. While we understand the reluctance of some governments to confront France, a Stability Pact without teeth is a paper dragon breathing tinsel flames. The eight governments which have worked hard to play by the rules - often at considerable political cost - have every right to be dismayed that their larger neighbours take fiscal laxity so lightly.
The Italian presidency's drive to enhance Europe's competitiveness at the European Council is welcome. But we need to move beyond bold declarations. To achieve better and simpler legislation we need proper consultation and business impact assessments. A level playing field for company take-overs is still frustratingly far away and we have much work to do to agree a viable framework for an integrated market in investment services before the European elections.
My group welcomes this week's decision by finance ministers to refocus the growth initiative away from road and rail projects and towards investment in innovation which will help to close Europe's research deficit.
In the field of Justice and Home Affairs, there is more sparkle in the Council's agenda. The balance which the Liberal Group seeks to ensure between tackling illegal migration and providing for a system of managed legal migration seems to be essentially there. We will support the Commission in its efforts to create a Border Management Agency. Europe's new eastern border will be one of the longest in the world: it is crucial that we pool our expertise in policing it properly.
Sadly, the external agenda of the Union leaves us no cause for celebration. The failure of Cancún must redouble our determination to secure reform of the WTO and trading arrangements which help the world's poorest countries. Europe must insist on a central role for the United Nations in return for the internationalisation of the situation in Iraq. And the tragic events of the past week in the Middle East confirm the need for Europe and America to remain engaged. My group condemns unreservedly the suicide bombings in Haifa, but calls on Israel to abide by international law and act proportionately in its response.
A new Constitution, a credible Stability Pact, a revitalised economy, a secure and just Europe in a more stable world: these would be the flavours of a truly vintage year: .
I too must apologise to Council and Commission for having to leave before the end of this debate. The rescheduling of this debate has caused me this embarrassment.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the European Council will take place at a time when Germany, Italy and Portugal are going through a recession and when France is poised to follow them. In addition to these countries, the entire euro zone is experiencing an economic downturn and, in many ways, a downturn in social protection too. There is now such a wide gulf between the supposed benefits of the completion of the internal market and the introduction of the euro and the everyday realities of our fellow citizens that we are entitled to call for a genuine public and pluralist evaluation of the guidelines that have been followed and of the instruments with which the Union has implemented these guidelines.
It goes without saying that the course of action I have recommended bears no relation at all to the anti-European demagoguery of some senior political leaders – starting with those of my own country, Mr Watson – who use such talk to cover themselves in the eyes of their electors. These leaders accuse Brussels in order to make people forget that their own Head of State personally negotiated the Treaties and signed the Stability Pact. They only complain about the harshness of the procedures in force when they themselves are faced with a powerful and entirely legitimate resistance movement made up of workers in their own countries. Above all, they do not call into question the very mindset of the stability pact and even less that of the Phare institution whose pact is ultimately just its bodyguard: the European Central Bank. Its mandate and its statutes make those of the Central Bank appear to be the most liberal and untouchable in the world. This is precisely why I believe the evaluation that I have just mentioned to be so necessary.
It is true that when economies are so interdependent, there must be common rules and these must be observed. What rules, though, and to achieve what objectives? This is the crux of the matter. What have we gained from this approach of attracting capital in rivalry with the United States, at the cost of a permanent and almost obsessive quest to bring wage costs down and to check social spending? What have we gained from this cult of price stability, at a time when our economies are suffering, not as a result of inflation but of deflation? Do you realise what each of these fine steps forward praised by Commissioner Solbes mean for people’s lives? In France, today, they are nothing more than a good mark, given for freezing public spending until 2007 and even reducing it – and this covers the budgets for young people, education, work, accommodation, transport, research – and for halving current health spending. This is an unacceptable prospect for the French people, and for the citizens of Germany, Italy, Portugal or anywhere else and I believe it is frankly irresponsible to have forced the future Member States beforehand to undergo shock therapy – which actually consists of shocks without any therapy – in the name of an or accepted body of Community legislation which, incidentally, is by no means accepted by millions of Europeans.
It is true that there is a deep need for social transformation and, therefore, for change in European policies. It would be marvellous if the European Council did not create a deadlock over this clear state of crisis and instead gave us its diagnosis and solutions, followed by a real debate with our fellow citizens. One alternative approach is for us to address monetary policy and hence the role and workings of the European Central Bank. The priority of monetary policy and of the ECB must, we believe, be to promote human capacities and consequently, first of all, making employment and training more secure for everyone. Their task would then be to make our countries much less dependent on the financial markets. Politics must control the market and not the other way around. Consequently, the idea of a selective credit policy, which would be extremely favourable to the investments that support our new political priorities but a real deterrent to those who do not support them, would come up against a genuine confrontation of opinions. This, in any event, is the type of debate that needs to be held to enable Europe’s citizens to state their feelings about the draft Constitution in full knowledge of the facts.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, quite a few of my colleagues have already drawn attention to the precarious economic situation and have also asked for structural remedies to be put in place. Nevertheless, we are being bombarded with conflicting reports on a daily basis. Here in Belgium, people have been hit hard by the report, this week, that 3 000 workers in Ford Genk are to lose their jobs. The fact that a reduction in the sales of a specific car model can have such an impact, that heavy and promised investments were withdrawn and that all this employment disappears in one fell swoop, can also have major implications for the rest of Europe. Today, the lead article of an important newspaper was entitled: ‘Is Ford set to disappear across Europe?’ I do not want to dwell on this any further, but I would still like to ask you to come up with realistic solutions that no longer create the impression that employment is something that capitalists can play about with. People now have the impression that they are being put upon.
A second concern which you expressed is that for peace. You know that our great concern with regard to the Middle East is growing by the day. Since the war in Iraq, peace has not been established. We would like the United Nations and the European Union to be able to play their part there, but it is with sorrow that we see how the entire region seems more and more to think that it can offer military solutions. The fact that a wall is now being erected there, partly even in occupied territories, to screen Israel from the Palestinians, makes a mockery of the phased plan's intention. The fact that new settlements are still being planned makes a mockery of the phased plan. Where does the phased plan lead? It is a road to nowhere. We must take action. We must monitor this plan at ground level, and we must ensure that the situation does not escalate any further. What happened after the dramatic attack in Haifa, an attack deep in Syria, and one that we deplore and denounce, simply invites further military escalation.
The Turkish parliament’s decision to send troops to Iraq from Turkey, goes against the wishes of the Turkish population, but has been taken under American pressure; it also goes against the wishes of the interim government and of the Iraqi Kurds and is clearly intended as a threat to the PKK. The Turkish population fears, with good reason, that this will spark another spiral of violence. The Iranian regime too, whilst meeting with strong criticism from public opinion at home, is reaping profit from the situation in Iraq. They are the victors. They are gaining more influence over their Shiite fellow believers, not only in society, but even in the government, and they are now putting the pressure on to destroy the Mujahedin. This is once again an attempt to force a military solution, a bogus solution in other words, while we continue to talk about a roadmap to peace. I am asking the European countries, the Commission, the Presidency of the Council to come up with answers to these pressing questions. Can we still, under these circumstances, cooperate with Israel without imposing conditions? Can we still keep the Association Agreement in operation? Can we continue to turn a blind eye to the obvious presence in Israel of nuclear weapons, kept in reserve as a political lever, but also as an alibi to be able to wage conventional wars more easily? Is it not there that we should be looking for weapons of mass destruction? Should the Atomic Energy Agency not intervene and do its job?
I am therefore asking for a less resigned and a more active stance on the part of the Quartet, and I hope that we can still curb the spreading of war and that we can truly turn into the direction of peace once again.
Mr President, the focus at the forthcoming summit of European Union leaders will primarily be an economic one. Coming so soon after the Rome Council meeting, it is in itself a clear indication by our leaders of their intent to put in place measures to reinvigorate the European economy. The European economy needs to be reinvigorated. This year growth has been less than 1%, which by any standards is an exceptionally poor performance.
Whilst economic fundamentals remain basically sound, growth within the European Union is clearly sluggish and investor and consumer confidence is very low. We must really answer the question as to what we must do to turn around this economic situation. The bottom line, as a number of colleagues have said here this afternoon, is that now is the time for decisive action to be taken. The Lisbon Strategy must be implemented in its entirety across all its strands. The European Union must become the strongest knowledge-based economy in the world. This is imperative if we are to remain competitive and attract direct foreign investment into our community. This means that we must take full advantage of the new and evolving information technologies that are coming on stream. Equally, the benefit of new technologies must be spread to all regions in Europe and to both urban and rural areas.
European Union leaders must work towards completing all outstanding components of the EU financial services action plan, as well as creating a level playing field for mergers and company take-overs.
Completing a fully-effective internal market requires the progressive creation of an integrated market for gas and electricity to enhance security of supply in Europe. European leaders must look to promote initiatives which guarantee that pension payments can be made in the future for an ageing population.
Notwithstanding the economic nature of this summit, it would be very hard for European Union leaders to ignore the escalating violence in the Middle East, and nor, indeed, should they. I believe that the European Union has a role to play in brokering a ceasefire between the various factions in the Middle East and I would strongly urge the Italian Government, Commissioner Patten and the High Representative, Mr Solana, to continue to remain actively involved in the Middle East at this critical juncture.
Finally, discussions will undoubtedly take place on the margins of the summit with regard to the provisions of the new European Union Treaty. It appears that negotiations in this respect started quite well at the weekend and we wish the Italian presidency every success in giving us, at the end of the day, a package that will be for the benefit of the people of Europe.
Mr President, a new opinion poll shows that, at present, only half the Danish population has heard of the draft European Constitution. Seventy-eight per cent want there still to be a Commissioner from each country. Only 12% are prepared to do away with such a representative. The Danish Government has therefore now at long last joined the chorus demanding a Commissioner from each country. I collected 123 signatures to that effect in the Convention. For all that, it does not form a part of the Convention’s draft, and this shows how the word ‘consensus’ can be misused when ordinary democratic procedures involving proposals, amendments and votes are abandoned. Better late than never, however. Will the Presidency of the Council now confirm that it is campaigning for a Commission with a representative for each country with full rights?
The next demand must therefore be that it should be the voters themselves or the national parliaments that choose their Commissioners. The elected representatives, who are answerable to their national parliaments, could report – in the Danish representative’s case, each Friday to the Europe Committee – on what they did the previous week and on what they intend to vote for the following week. They could inform the public and act as the elected representatives of the voters in the body that has a monopoly on tabling legislative proposals. They could be the voters’ representatives in Brussels instead of Brussels’ representatives in relation to the voters. Being elected by the national parliaments would be no obstacle to the Commissioners’ also being accountable, as managers of their portfolios, to the European Parliament and the Council of Ministers. On this point, the next Treaty should include a proper statement of the Commissioners’ responsibilities, corresponding to the ministerial responsibility familiar from civilised democracies.
A minister or a Commissioner must also be responsible for things about which he or she was unaware. We cannot have a Solbes, who does not accept responsibility because he did not know what was going on in Eurostat. He has managerial responsibility, whether or not he is to blame. He must accept responsibility and, in the process, ensure that the culprits are held to account. Before the Constitution is finally adopted at the Intergovernmental Conference, every subject in it should be discussed thoroughly by the people. How will the Presidency guarantee that the outcome does not come as a bad surprise for the majority of voters in our countries?
Mr President, President of the Commission, President-in-Office of the Council, in a few days time in Brussels there will be discussions on reviving the economy, and I am concerned that they will end up reopening the debate on the Stability Pact, on whether it takes the right line, that there will end up being a debate between States that are asking to be able to spend more and to be able to increase their deficit beyond the commitments made in the Pact itself. I fear that – sadly, once again – there will be no discussion as to what the European Union and the European Institutions could do to encourage and to contribute to the EU’s economic growth.
Mr Prodi, a little more than a year ago, you commissioned a high-level group of experts to carry out a study on an agenda for a Europe with an expanding economy. This study made some very specific, very thorough and very important recommendations on what the European Union could do to contribute to growth, first and foremost by re-orientating its own internal budget, that of the European institutions: in fact, we also need to question the approach taken by the European budget, to ask to what extent it helps economic growth. This group of experts, then – the committee chaired by André Sapir – made an extremely clear proposal: re-direct the European institutions’ budget, the 1.25% of European GDP, which is only a small amount but is being put to very poor use and does not serve to contribute towards European growth.
The recommendation was quite clear: a major political decision has to be made, and this decision involves removing the burden of the common agricultural policy, which takes up and accounts for almost half of our funds, from the European budget. The funds that would be freed up by merely rethinking agricultural policy and agricultural protection, which has such a negative impact on the image of Europe abroad, could – thanks, not least, to the leverage effect – help give an enormous boost to economic research and to technological innovation, which needs to be financed by large-scale saving which only Brussels can provide. These same resources could also be used to boost the implementation of the infamous European networks to better connect markets.
All this could be done, but it is not being done. I believe that, at European level, we need, first and foremost, to reassess our budget and our agricultural policy, otherwise, it will become increasingly pointless to pontificate about the Lisbon objectives.
One final thought, Mr President: immigration will be discussed. This is a good thing and I hope that a clear signal will be given to European citizens that immigrants are and can be an asset to economic growth rather than a problem.
Mr President, President of the Commission, President-in-Office of the Council, first and foremost, the next meeting must take stock of the work of the Intergovernmental Conference which opened last Saturday in Rome.
In my opinion, the result is favourable on the whole: the adopted text gives us good cause for hope after the pessimistic forecasts beforehand. I, personally, am optimistic, having experienced the Convention’s shilly-shallying, problems and difficulties; I am absolutely convinced that no one will want to take responsibility for letting two years work fail, no one will want to take political responsibility for failing to give Europe the Constitution that 450 million citizens are expecting.
Of course, no substantial compromise should be made on the Constitution text; of course, small adjustments will have to be made, but the balance of the Constitution should remain as it is. What adjustments can be made? I firmly believe that the areas where majority voting is used should be extended: unanimity is an obstacle; it is a concrete pillar blocking the EU’s progress. I also firmly believe that a compromise can be reached on the number of Commissioners: in my view, the countries that will be part of the EU from 2004 should be represented from the outset; subsequently, we could see if we could get round the problem by using Commissioners without portfolio, but I feel that, to start with, there has to be a Commissioner for each of the countries that will be a Member of the EU.
Then, of course, I also firmly believe that an explicit reference to Europe’s Judaeo-Christian roots should be written into the preamble to the Constitution.
I would also like to pause a moment to praise the Italian Presidency – as Mr Barón Crespo has just done. A commitment was made in the Chamber in Strasbourg to ensuring that the European Parliament was represented at the Intergovernmental Conference: this has been the case and can be seen as a success for this House. I am sure that Parliament will be able to continue to make a useful contribution during the debate.
The second issue, Mr President, is reviving the economy. Yesterday – and we can only welcome this – Ecofin gave the go-ahead for the first step in implementing the trans-European networks: these are major plans that will create new jobs as well as making our regions and our countries more competitive. When prioritising, President-in-Office of the Council, I believe that we need to focus clearly on a Europe that is going from the West towards the East, but also at the Europe which is looking from the North to the South.
We can only revive the economy by pursuing the Lisbon process: raising the retirement age is a necessary reform, we need to give an answer to our children so that there is a system which guarantees their future in 10, 20, 30, 40 years’ time. Furthermore, I also agree with Mr Prodi on the issue of research: this is a commitment made by the current President-in-Office of the Council in his speech in Strasbourg, and I firmly believe that the future of our economy depends on promoting investment in research as well.
Turning now to the final issue, immigration, it cannot be a national issue. Italy has 700 km of coastline, which is not just the Italian border, but also Europe’s southern border. Because of this, there is absolutely no doubt about the fact that it is the EU’s duty not only to take on some organisational responsibility, in terms of policing measures, but also to shoulder economic responsibility in this regard.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, we should indeed not underestimate the significance of the next Brussels summit, or the effect that it will have. The public will take a sceptical view of this Europe of ours for as long as they feel that nothing, or virtually nothing, is being done to provide them with more jobs. They will also take a sceptical view of the European Union for as long as they do not see investment in their infrastructure, sufficient to modernise it and to make our continent more competitive.
Not merely economic but also psychological factors are involved in restoring to Europe the courage and determination it will need to be a leading continent. Mr President-in-Office of the Council, you said that there is to be more investment in infrastructure and in research and development. In ECOFIN, the finance ministers have once again got cold feet. Mr Watson may be happy with that, but I am not, and I hope that the prime ministers will get the better of their finance ministers when it comes to real investment in the modernisation of infrastructure.
You referred to the market in electricity. Does not our liberalisation of the electricity market without ensuring sufficient investment, especially in the grid, create a problem? We will now have the same problem with the railways. We have decided to deregulate them, and are in the process of putting together a second railways package, which will mean cutting tariffs and prices. If, however, we do not at the same time require the public sector – and, where possible, the private sector – to invest in the railway network, we will see the same thing happen as has happened in Great Britain, where too little investment has meant also too little investment in people’s safety, more accidents and hence a discredited public sector.
At the end of the day, I believe, it has to be made abundantly clear that this is not about jeopardising the Stability Pact. If anything today endangers the Stability Pact, it is the rigidly dogmatic interpretation of it, which leads the public to see it as a bad thing. If it is applied intelligently, sensibly and flexibly, in the way that the President of the Commission has called for on many occasions, without it taking us back to a massive Budget deficit, then that will be the Stability Pact’s salvation, as the budgets that are currently at risk are not in that position through too much being invested in the countries in question; many of them are at risk from excessive consumer spending. Investment, though, would make for increased growth.
Let me just say something brief about foreign policy. Reference has already been made to the situation in the Middle East, and it will be further discussed tomorrow. I believe that the Council, and the European Union as a whole, must unambiguously repudiate terrorism and make that clear to any and every country that flirts with it – which is not always to say that they support it, but that they tolerate it. It must, though, be made equally plain to Israel that it must not perpetuate the cycle of violence or even, perhaps, set one in motion. Recent months have seen quite enough acts of aggression in the Middle East, founded on the assertion that there were dangerous weapons here, weapons of mass destruction there, and terrorism somewhere else still, all of which has often turned out to be untrue. We have to make it perfectly clear to Israel that, while we endorse its firm commitment to self-determination and to countering terrorism, it too has a contribution to make towards achieving peace.
If I may make a final comment, you said nothing about Russia and Chechnya. Chechnya has just had elections that were a farce, and I think we also need to speak plain language to Russia, which is an important partner for the European Union. Your prime minister, Mr Berlusconi, thinks highly of Mr Putin, he is a friend of his and gives him very warm welcomes. At the same time, though, Mr Berlusconi is not inclined to mince his words. I believe that Mr Berlusconi should tell Mr Putin quite bluntly that we cannot put up with what is going on in Chechnya. This is the time for Russia, too, to work out a policy for bringing peace to Chechnya.
Mr President, we are grateful that the Secretary of State made a report on the first session of the IGC. I have to say that, like Mr Barón Crespo, I greatly regret the suppression of the notion of the Legislative Council, a decision which will not foster the separation of powers within the European Union.
The more serious problem appears to be caused by Spain and Poland, on the grounds that they are to lose the blocking minority they enjoy beneath the Treaty of Nice. I have to say that these are spurious grounds for complaint. The facts are that Spain and Poland need several more partners to join with them to reach the 38% of the population needed to block a decision. The Convention proposes to lower the QMV threshold from 62% to 60%: a mere 9 million people. This is at best a marginal question of bruised self-esteem for Spain and Poland. On Thursday, I trust the true friends of Spain and Poland will explain to Mr Aznar and Mr Miller that they should drop their complaint and assist the IGC in reaching a speedy political agreement to respect the first and second parts of the Constitution. The IGC will then be free to proceed to refurbish and modernise Part III, which is its proper responsibility.
– Mr President, the severe economic slowdown, the stagnation, the recession and the increase in unemployment and poverty are some of the more visible manifestations of the failure of the European Central Bank’s rigid monetary policy and the budgetary consolidation procedure blindly imposed by the nominal convergence criteria.
Modifying the spirit of the Stability Pact, therefore, is not enough. Neither is implementing it more flexibly. It is becoming increasingly obvious that an in-depth review of the pact’s objectives and criteria is required if monetary and budgetary policies are to contribute to economic growth and employment. I would like to ask the Commission and the Council the following question, therefore: when calculating the 3% budget deficit, are you prepared to discount, with immediate effect, public spending and costs incurred as a result of exceptional circumstances, such as the fires which devastated Portugal this summer? Such a measure is urgently needed.
– Mr President, ladies and gentlemen, when, on 10 July, a standing ovation greeted the Convention’s adoption, in this room, of the draft constitution, the elation on the one side and the disappointment of the other could not obscure the fact that we had found the highest common denominator for the future of Europe. Now, here it comes again – the Intergovernmental Conference. The bazaar is open to those who trade in national interests. The governments have again seized control of the European constitutional process and act out the wielding of their power in splendour and pomp on a feudal stage, on which they make great affirmations of belief in Europe, whilst behind its scenery, people are already shouting the odds about their national interests. Although the Convention must be silent, now is the time for this House to speak up as the trustee and advocate of this, the greatest possible European consensus.
We cannot stand by and watch as this replay of Amsterdam and Nice, perhaps with the outcome of Nice II or Nice III, takes us to the slippery slope and back to the lowest common European denominator. Far from being a task force or a preparatory group composed of motley experts, this Convention was a unique forum of all the national parliaments, including those of the accession countries, including those of Spain and Poland, of all the national governments, including those of Finland and Austria, and it was also a forum for the European institutions, Parliament and the Commission.
After eighteen months of negotiation, a great and historic consensus was achieved. Under pressure from the governments, the Convention cut much of it out. The parliaments were represented; it is they, rather than the governments, who are the masters of the treaties, and they wanted to go a good deal further alongside us. Under pressure from the governments, we made great compromises. Now is the time for us, in this House, to remind the governments that negotiations involve such a thing as good faith, and that, at the end of eighteen months of negotiations, you cannot behave as if you were not there and put on a shadow-boxing show that pits large against small and East against West, bearing no relation whatever to reality.
I was very much surprised that the President of the Commission had nothing to say about this historic course of events, but large versus small is not Europe’s game. Simply rotating the presidencies of both the Commission and the Council is enough to represent the equality of all countries. It is, though, the attack by the national executives on European parliamentary life that must be combated, and it will be the public who will pay the price.
The idea of a Legislative Council was central to the separation of the powers in the European democracy, central to Parliamentary control of the Council, central to the public character of European lawmaking and to the idea of its proximity to the citizen – yet it was disposed of at the first sitting! Disposed of consensually at the first sitting, without asking either the parliaments or the European institutions, all of which had asked for it! This is an attack on the hard-won majority decisions that were to make Europe capable of acting! The European Public Prosecutor, the public nature of lawmaking – this is not shadowboxing; this is an all-out assault on the very idea of Europe’s new architecture as a European democracy and as a great step forward towards its political unification. It is for us in the European Parliament, being also delegates to the Convention, to publicly denounce this national tug-of-war, to do so with all possible determination, and as loudly as we can, so that it is not just nationalism that makes its voice heard in Europe, but also the ideal of political unity!
Mr President, it would have been nice if previous speakers had not doubled their speaking time, because we all have other engagements after this debate. Courtesy is not, however, the most common feature of this Parliament.
Mr President, Mr President of the Commission, one of your illustrious predecessors, Jacques Delors, said in a recent interview that the European Parliament would do better to deal with matters of concern to Europe’s citizens rather than focusing on human rights in Guatemala or on women’s rights in Equatorial Guinea. These are undoubtedly interesting matters but, at the moment, what Europeans are more concerned with – and something that the Brussels Summit, if I am not mistaken, is due to address – is the incredible growth deficit that is threatening to engulf the European economy and, within the European economy, those countries in particular that chose to put their fate in the hands of the euro and the European Central Bank. Whatever the criteria selected, be it debt, deficit, growth, unemployment, inflation – the three Member States that did not opt for the euro and which have kept their national currency are doing the best, including – see the Commission report on this matter – in the field of competition and the Lisbon strategy. The three countries that should be stepping up to receive their medals are the United Kingdom, Denmark and Sweden, which has, moreover, just given an unequivocal response to European monetary policy.
Because the Brussels summit is due to oversee the changeover between Mr Duisenberg and Mr Trichet, perhaps it could consider the policy that has been conducted since the euro was introduced in 1999? Incidentally, Commissioner Prodi, that event is something for which your mandate will be remembered, because you took office before the euro had been introduced and you will leave after it has been established. One incredible aspect of this currency is that it is propelled towards peaks by the dollar – not of its own free will but like a cork tossed up by the power of the wave – whereas everyone knows that thousands of jobs are being axed every day, as the result both of a Malthusian policy and now of a negligent attitude towards the currency market which makes the euro the main handicap to the European economy, particularly for the countries in the euro zone.
Mr President, Commissioner Prodi, on this matter, which is one of the European citizens’ deepest concerns, is anyone going to remind the European Central Bank of its job, which is to ensure growth, or at least to ensure that we have a currency that benefits the European economy?
Mr President, after many years of greatly underestimating the problem represented by the perils of illegal immigration, today, at last, if somewhat belatedly, the European institutions seem to be starting to take an encouraging line by beginning to make the set of policies designed to address and combat practically the challenge of illegal immigration fairer and more effective.
The Council has to move on, then – that is what the is calling for – spurred on, not least, by the effective impetus of the Italian Presidency. It is precisely on these issues that we were pleased to hear a clear, precise report by Mr Antonione, representative of the Italian Presidency, on the lines that are emerging from the Justice and Home Affairs Council’s work and discussions: a substantial proposal to set up a border management agency, particularly for sea borders. Mr Tajani rightly pointed out the importance of having 700 km of borders in our country, at Europe’s southern boundary.
Then there is the quota policy, and thus integration, which must be dealt with in relation to employment and not with populist proposals that give too much ground, such as the proposal put forward by Mr Fini to give the vote to third country nationals: this would be a step in the wrong direction, it is an inappropriate proposal which is out of place, which goes in the opposite direction from a responsible, specific commitment – the direction in which the European institutions are going – to strive to oppose illegality.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the opening last week in Rome of the Intergovernmental Conference, which has the task of producing the definitive text of the European Constitution, was marked by the President-in-Office of the Council’s call for goodwill and by the willing optimism of several Member States including France and Germany. The Italian President-in-Office of the Council stressed that this Conference is the Conference of European will, of Europe’s will to be Europe and political will is going to be the keyword of this Intergovernmental Conference. The groundwork has been done by the European Convention, chaired by Valéry Giscard d'Estaing and it is now up to Ministers to demonstrate that they have this will with, of course, the additional possibility of improving the draft Constitution that we now have.
Some Member States of the Union are openly threatening to oppose any outcome that would call into question what they call the ‘Nice ’. I deplore this attitude, because stability must not be confused with stasis. Was it not, after all, the Laeken European Council that fervently wanted the Treaties to be revised to ensure more democracy, more simplicity and more transparency? Besides, following the unanimously acknowledged success of the Community method, so brilliantly illustrated by the European conventions on the Charter of Fundamental Rights and on the Constitution, our partners cannot act as if the Union were simply an intergovernmental organisation. We must lead the way in order to ensure that enlargement is a success.
The forthcoming European Council must also apply itself to revitalising the economy, as several speakers have said. On this subject, I am pleased at the growing awareness of the fact that the stability chapter of the European economy should not be able to relegate the chapter dealing with growth, business start-ups and employment into second place. Our citizens expect their leaders to create conditions that will enable Europe to be dynamic, prosperous and more cooperative. Only by freeing our economies of the burden of excessive taxation and excessive bureaucracy will we be able to create lasting wealth and enable the majority of society to benefit from this wealth. This once again requires the political will to undertake reforms that are far-reaching and sometimes relatively unpopular in the short term. Some countries in the Union, including France, are boldly setting about this task and I hope that these efforts are not only acknowledged but also receive encouragement from Europe.
Lastly, in the field of external relations, I wish to tell the Presidency of the Union how important we consider the Rule of Law together with protecting human dignity to be in managing the external borders of an enlarged Europe, as well as respect for the international legitimacy of the UN in combating international terrorism. Whether in the European Union or elsewhere in the world, now is the time for multilateralism and for joint action and not for going it alone.
Mr President, there is a statement by the President-in-Office of the Council which could appear positive but which worries me very much. You have spoken, Mr President-in-Office of the Council, of new common initiatives at European level in the field of immigration. Do you know why it worries me? Because we have not yet reached any agreement on any of the old European common initiatives in the field of immigration.
It worries me enormously that we are increasing the volume of paperwork that we already have in the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs on European initiatives in this field without achieving any results.
There is just one single Directive (of those proposed by the Commission), just one, on which an agreement has been reached: the one on family regrouping. And it is a compendium of exceptions – there are more exceptions than there are Member States – and it is such a weak Directive that we will have to wait to see what this Parliament does with it. Because, in reality, what it has generated inside and outside this Parliament is enormous frustration.
We need agreements on what the Commission has already proposed in relation to the legal framework for the management of legal immigration. We do not need a lot more ideas: they are all on the table.
I am worried also because when we talk about new initiatives, we talk about somersaults. Somersaults like the one the President of the Commission has communicated to us and which is entitled ‘European fund for the return of immigrants’. This leaves me entirely perplexed. Can you explain to me the added value of action relating to the return of immigrants? Can you explain to me what contribution will be made by a European fund which cannot be created at the moment by the Member States, who have full competence in the field of return? Are you telling me that they cannot exercise these competences because they do not have sufficient money to do so and that we therefore need a European fund in order to implement the national competence of expelling citizens who are here illegally? I really do not understand this.
I am however in agreement, and I think it is a good idea, with the common management of borders. I do actually believe that we need to do something here, and I would be in favour of supporting the Commission's proposal.
I would like to end by saying that an element of border control relates to immigration and another which relates to crime, as you have said. I am very much in favour of combating organised crime and I would like to ask you, Mr President-in-Office of the Council, whether, in this field and within the field of justice and home affairs, you believe you will be able to implement the European arrest warrant before the date set, as planned by this House and the Council?
Mr President, I am pleased that EU leaders will finally address the case for legal migration, although we have to be clear that numbers or quotas must be set at national level and not by Brussels. The Council continues to focus mainly on keeping people out of Fortress Europe. We still have no agreement on integrating legal immigrants, or on core aspects of a common asylum system; no agreement on making racism illegal in criminal law, and no agreement on fighting human trafficking through protection of victims and encouraging them to be witnesses. For all the rhetoric, how many people-traffickers have actually been put behind bars?
The summit will look at all the proposals for developing new databases on EU and foreign citizens, including biometric identifiers. This all raises big questions of privacy and civil liberties, but it has been done in secret and with no democratic control.
Finally, I hope leaders will rectify their shameful failure so far to act jointly to secure release or a fair trial in a civil court for the 25 Europeans in Guantanamo Bay. We are meant to have a common foreign policy and a human rights policy. So far, for those citizens in Guantanamo Bay, there is little to show for this. I hope that will change at the summit.
Mr President, the Brussels European Council should, in line with the Italian proposal, examine the idea of a programme of major works to stimulate growth. In principle, we are in favour of these projects, which should focus not only on transport but also on the environment, telecommunications and research and development, as set out in the Franco-German initiative. Indeed, we believe that these works should – in principle – eventually improve productivity in the internal market. They should – also in principle – be eligible for part-funding by borrowing because they will benefit future generations, on the condition, however, that we do not allow debt to get out of control. This, though, is where the problem lies. We have serious doubts as to the ability attributed to these projects to stimulate growth.
First of all, of course, there will be delays in implementing the projects, but this is not the key issue. The key issue is that their benefits will be impeded, or even cancelled out by the problems holding back growth in Europe and which have almost brought it back to zero. There are first of all structural constraints, such as the reduction of the working week in France, which are not being corrected as rapidly as they should be. We then have the phenomenon of industrial and agricultural relocation that is causing problems for Europe, a phenomenon that we have condemned since the Uruguay Round and which is now growing worse, with terrible consequences for growth and employment.
The third factor that is pushing us towards a situation of zero growth are the rigidities of monetary union, which admittedly provides some advantages, such as eliminating national currency fluctuations, but which also has disadvantages, such as eliminating a decentralised and flexible form of monetary management only to replace it with a centralised and uniform system. Even in the context of the current system, we should at least try to conduct a more active currency policy that punishes our economy less. In any event, Mr President, unless these three serious obstacles to growth are removed, major works will not stimulate growth and, even worse, will put us in debt for no good reason.
– Mr President, the forthcoming European Council will be yet another step towards a Constitutional Treaty. It is remarkable that the media always emphasise the differences of opinion between the governments, an issue completely unrelated to the true meaning of such a treaty for the EU’s own citizens. It would be much better – as many are aware – to explain to the citizens that the object of the exercise is to guarantee the same level of legal protection for every EU citizen throughout the European Union, and that this is particularly achieved by including the Charter in the Treaty. This is a fantastic achievement and it is worth pointing this out very clearly in the Treaty.
Everyone says that they are agreed on 90% of the result that is presently before us, but, in fact, too much notice is being taken of the 10%, which could not possibly be very important, especially since the Council is now clearly stating that there is consensus about the basic ideas. This is what should characterise the publicity surrounding the Convention results. In terms of our relations with the outside world, the drawing up of the Constitution is also extremely important, because no third country should be in any doubt about the fact that the European Union is an alliance of democratic constitutional states. This fact cannot be altered and on this score, nothing should be overlooked. We should say this emphatically to some Balkan countries, as we do to Turkey. Needless to say, the Group of the European People’s Party (Christian Democrats) and European Democrats very much hopes that the structural reforms themselves will be assessed on the basis of a wide European outlook, taking into consideration the interests of all and the need for clarity for the sake of the citizens.
Let me make a small point about the appointment of Commissioners. You often hear that every country should have its own Commissioner. It seems to me a matter of extreme importance that we in this House should, at some point, spell out to the outside world that, as soon as we discover that a Commissioner has adopted a national stance, we then step in to remove them from their post. Karel van Miert, from Belgium, once stated in his memoirs that the minute you are sworn in as Commissioner, you lose your nationality. Whatever we decide with regard to appointing Commissioners, we should constantly bear this in mind: never and on no occasion should the impression be created that the appointment could be of a national nature.
There is a foreign policy issue about which I should like to say something. Certain things are going extremely well, for example the police missions in Bosnia Herzegovina and in Macedonia, or the military action under the leadership of one of our Member States in Congo.
We also know, however, that major problems still exist elsewhere, for example in western Africa, where various fires are smouldering. We as a civil superpower can play a preventive role in the countries where violence has not yet broken out. Our role is then to damp down the fires in neighbouring areas.
I would in this connection mention Guinea-Bissau, which is in urgent need of assistance in the run-up to regular elections, which it now wants, and aid from Europe will certainly be needed. I would thus invite the Council and the Commission to explore the possibilities for peaceful intervention to maintain peace in that country.
I hope that the Council will be characterised by responsibility and solidarity, and thereby give an enormous boost to public confidence in Europe.
Mr President, I have taken the floor again, very briefly, to thank all the Members who have spoken in this debate, who have made an important contribution, at times critical but, as far as we are concerned, a valuable contribution in terms of proposals and guidelines for the tasks before us, both as regards the issues that will be addressed by next week’s European Council as it seeks to find solutions to the issues that we have discussed, and also as regards the Intergovernmental Conference.
I am also very pleased to note that Mr Prodi’s report and the report that we have drawn up as the Presidents-in-Office of the European Council are in perfect harmony. I hope that this presages excellent work, and good results.
I would like to conclude my brief reply by confirming the commitment given by the Italian Presidency to the European Parliament to report all the developments of the Intergovernmental Conference immediately and to confirm our willingness to take part in focused debates between the Council Presidency and Parliament, this also being a way of ensuring that the best possible results are achieved.
Thank you, Minister.
The debate is closed.
The propaganda-driven support for economic recovery for the Brussels summit is confined to means used a thousand times before: neo-Keynesian methods and ‘New Deal’ type mini programmes which are now proven to be unable to bring about positive results for the workers and which increase exploitation, unemployment and poverty. These measures merely safeguard contracts for the large companies and support the concentration of capital, especially when accompanied by measures to cut back the workers' employment and social rights. Pension rights and pension funds are again in the line of fire and the generalisation of ‘flexibility’ in employment and wage freezes are being promoted in the name of competitiveness and reducing labour costs.
Immigration and respect for human rights are also in the line of fire. We are seeing coordinated measures to deport, extradite and ‘move on’ immigrants, border guards on land and sea and other measures which offend human dignity and guarantee even greater exploitation of immigrants. And all just a few days after the start of the Intergovernmental Conference which is being called upon to secure capitalism constitutionally, to redistribute power between the powerful and to cede even more national sovereignty to the Euro-unifying centre.
It is certain that the peoples will not remain inert in the face of the further intensification of the attack and will develop even further their fight to resist and counter attack.
The next item is the joint debate on
- the report (Α5-0313/2003) by Mrs Frassoni on the conclusion of the interinstitutional agreement on ‘Better Law-Making’ between the European Parliament, the Council and the Commission and
- the second report (Α5-0235/2003) by Mr Medina Ortega on simplifying and improving Community legislation.
Mr President, I have asked to divide my speech into two parts: one now, lasting three minutes, and another lasting two minutes, after the debate.
I would like to speak now about the interinstitutional agreement on ‘Better Law-Making’. This agreement was the result of difficult, lengthy negotiations in which we all asked ourselves – Parliament, the Commission and the Council, but us, above all, I have to say – if it would not be better quietly to give up, given the difficulty of trying to find any real advantages over the current situation.
First of all I would like to thank Mr Gargani, Mr Swoboda and Mr Clegg, with whom we had a good working relationship, as well as the technical group that negotiated with us, for, ultimately, a positive outcome was, in any case, achieved. Therefore, if we are here to urge Parliament to support this agreement, it is because I believe that – albeit minor, tentative – progress has been made.
I would like to focus, in particular, on two issues that I feel are of particular significance: co-regulation and self-regulation. Not so much because the results achieved were ground-breaking but because I believe that, if we use it properly – particularly we in this House – this agreement will make it easier to combat an extremely worrying trend, which I am sorry to say the Commission and the Council seem to endorse, the trend towards alternative methods of regulation to legislation, and here I am referring, in particular, to what are known as voluntary agreements. Recent experience in the field of road safety and CO2 in cars has shown us that the risks of not achieving objectives, in terms of effectiveness and enforcement across the board, which a normal law could have achieved, are very real where these voluntary agreements are used. It is precisely in response to this potential danger that we have become extensively involved in this difficult debate, which included many other elements too – as Members will be able to see if they read the text, there is also a lot of waffle – but, at least, on the issues of self-regulation and co-regulation, some minor progress has been achieved.
We must, however, fully admit to defeat in one area: we did not succeed in getting the right of call-back from the Commission – the right to suspend the use of a voluntary agreement if we do not approve of it. We are extremely disappointed about this because it was the Commission – and this has to be said – that did not want to step down on this point. We have simply obtained a political willingness from the Commission to take unambiguous, clear opposition from Parliament into consideration. If it is deemed necessary, it will, therefore, be up to Parliament to organise opposition to the voluntary agreement in order to force the Commission to recall it itself.
One last thing, Mr President: the difficulty that the Commission and the Council have in going further in this area seems to be exactly the same as that we encountered in the negotiations on comitology, which we hope has been overcome once and for all thanks to the agreements concluded by the Convention.
. – Mr President, the Committee on Legal Affairs and the Internal Market has been dealing with this issue since the beginning of 2002. We were responding to several Commission communications which raised the problem of the shortcomings in Community regulations.
I remember how, in conversation with a Spanish national legislator – a very experienced one, by the way – he told me that nobody could understand Community directives. We do so much work on them and so many people are involved in their production: the Council, the Commission, the European Parliament and so many others, that in the end we have a text which could be described as a ‘camel’, in other words, a horse designed by a committee. And that is the real situation.
While we must recognise that the regulation is a little more appropriate, the directive, on the other hand, is a real disaster. The Commission’s natural concern was of course to improve this situation, a concern which the Council and Parliament also share. Above all at a time when Parliament is increasing its legislative powers, it makes no sense for us to continue with this procedure for producing legislation.
At the same time, however, we in the Committee on Legal Affairs realised that, in order for the Commission's proposals to come to fruition, it would be necessary to provide a constitutional framework suited to this issue. We raised this within the first points of the report, and then the Committee on Constitutional Affairs, which had decided to produce a series of reports after debating the issue with the Committee on Legal Affairs, realised the importance of the issue in terms of Parliament’s institutional role and, on a very sound basis, accepted the report.
Meanwhile, we insisted on our conviction – and that of the Committee on Constitutional Affairs as well – that it was necessary to reach an interinstitutional agreement between the three institutions in order to prevent the respective institutions from being deprived of their powers.
I believe that the result of this exercise – during which the two different committees of Parliament, Legal Affairs and Constitutional Affairs, have dealt with the issue – has been positive. I believe that the interinstitutional agreement reached is a good agreement and I would like to congratulate my colleague, Mrs Frassoni, on the work of the Committee on Constitutional Affairs, on the work she herself has done and also the good work done by President Gargani and many members of that interinstitutional working group – Mr Swoboda and Mr Clegg – and we in the Committee on Legal Affairs are happy with the result.
This report for which I am rapporteur was approved by the Committee on Legal Affairs before the interinstitutional agreement had been reached. We therefore proposed a series of recommendations to the interinstitutional group on it. Since the agreement has now been reached – and I believe that to a large extent our objectives have been achieved – I believe that the best option is for the report to be returned to the Committee on Legal Affairs so that we can, taking account of the actions included in the interinstitutional agreement, move forward on that basis.
I would insist, of course – and here I agree with Mrs Frassoni – that we must deal with the problems of self-regulation and co-regulation. Because we are too happy to talk about civil society and then, when we talk about civil society here in the European Parliament and the European Union, we invite representatives from certain organisations, which somebody or other tells us are representative. But in reality, in democratic systems, civil society is expressed by means of the electoral process. The electoral process provides civil society with a formal means of expression, and the result of that electoral process is the legislative bodies, and it is they who have to adapt the general regulations.
The problem with self-regulation and co-regulation is that they represent a step backwards; they mean returning to the Middle Ages, when certain sectors produced rules which bound everybody. In modern societies, these rules must come from society as a whole, by means of elected bodies, elected through perfectly formalised and guaranteed processes, which in this case means the European Parliament, the Council – insofar as the Council is made up of governments with elected leaders answerable to their national Parliaments – and also the Commission, insofar as it is elected by the Council and by the European Parliament.
I therefore have the impression that the interinstitutional agreement has placed certain restrictions, but we in this Parliament must continue to insist on the need, on the one hand, to improve the quality of Community legislation and, on the other, not to throw the baby out with the bathwater and not to give up the progress made in our Europe through the development of the liberal and democratic State, which ensures that decisions are made by legislative bodies elected by popular will.
Mr President, ladies and gentlemen, the European Parliament debate and vote this week represent an important phase in the final chapter of negotiations between Parliament, the Council and the Commission, which has resulted in the interinstitutional agreement on ‘Better Law-Making’.
The initiative that led to the current outcome began with the Commission communication on better regulation and its action plan simplifying and improving the regulatory environment, but it was the enthusiasm of the European Parliament and its President that drove the European Council, which met in Seville in June 2002, to urge the three institutions to adopt an interinstitutional agreement which sought to improve the quality of Community law and the conditions of its incorporation, including deadlines, into national legislation.
Our three institutions replied immediately to the request and opened negotiations. First of all, the work was carried out in the High-Level Technical Group and, in the final stages, took place at political level. The group of European correspondents undertook major preparatory work. On behalf of the Council, I would like to express my thanks to those who played a part in the positive conclusion of the agreement: in particular, Mrs Frassoni, her colleague, Mr Medina Ortega, and Mr Gargani, Mr Swoboda and Mr Clegg, representatives of Parliament, as well as Commissioner de Palacio, who represented the Commission in the preparation of this work. As for the Council, thanks are due to my predecessors of the Greek and Danish Presidencies.
The agreement seeks, as set down in paragraph 1, ‘to improve the quality of law-making by means of a series of initiatives and procedures’, which are detailed in the agreement itself. I would like to point out, Mr President, that, in this agreement, our three institutions commit to ensuring better coordination, better communication and cooperation in carrying out their legislative responsibilities. In it we recognise the importance of greater transparency and accessibility and we are addressing the issue of turning to co-regulation and to self-regulation. We are renewing the commitment to improving the quality of legislation and to establishing procedures for pre-legislative consultation and impact assessment. We would stress the need to improve the transposal of Community law into national legislation. Finally, we are renewing our commitment to simplify and reduce the volume of legislation.
Mr President, tomorrow, the European Parliament is going to vote on adopting the interinstitutional agreement ‘Better Law-Making’ and the Commission will formalise its approval in subsequent days. To complete the approval procedure, the General Affairs Council will adopt the decision to approve the agreement in next Monday’s session. It will be our task to ensure that the agreement is enforced faithfully and is fully adhered to.
. – Mr President, ladies and gentlemen, I should like first of all to thank the Committee on Legal Affairs and the Internal Market and the Committee on Constitutional Affairs for their contributions to the discussion on our initiatives in the field of ‘better law-making’. I reserve particular thanks for Mrs Frassoni and Mr Medina Ortega.
The Commission welcomes the fact that the three institutions have concluded an interinstitutional agreement on ‘better law-making’. This agreement clearly and broadly commits the three institutions to improving their working methodologies and the quality of law-making by means of a range of initiatives and procedures that it sets out. Consequently, the interinstitutional agreement establishes a solid base for improving the culture of clarity and coherence in drawing up legislative texts and for improving the programming and transparency of the legislative process, whilst respecting the powers and procedures laid down in the Treaties, and the broad principles of democratic legitimacy, subsidiarity and proportionality and legal security.
The Commission finds the agreement to be extremely satisfactory. First of all, it is coherent with the proposals we made in the ‘better law-making’ action plan of June 2002. The lines that we then defined are now confirmed. Next, the agreement is well-balanced: it makes frequent references to the Commission’s own commitments but also notes the commitments of Parliament and the Council concerning improving the quality of regulations. In particular, it sets out provisions that complement the proposals contained in the action plan for the programming and transparency of legislative work. The agreement also establishes a definition of a stable framework for using so-called alternative instruments, or , which are co-regulation and self-regulation. The agreement will allow these instruments to be used and will prevent the multitude of problems encountered in the past when examining this type of measure on a case-by-case basis.
Lastly, we should note the progress that has been made and the commitments that have been given with regard to impact studies and to simplifying the , and transposing Community law-making and monitoring its implementation. Now, of course, the greatest attention must be paid to ensuring that the agreement is implemented.
– Mr President, ladies and gentlemen, the interinstitutional agreement which we are talking about is the result of the negotiations within the high-level working party formed by representatives of Parliament, the Commission and the Council Presidency.
Together with Mr Swoboda, Mr Clegg and Mrs Frassoni, I feel that we must thank the High Level Technical Group which helped us in our work, but I would, of course, also like to mention the contribution made by the politicians to the outcome achieved: an agreement which – although, as Mrs Frassoni said just now, it certainly fails to satisfy everybody in Parliament – I believe is an extremely important compromise, which we must acknowledge this evening in this House. We worked on the basis of the mandate given to us by the Conference of Presidents on 4 July, and I believe I can say that we adhered firmly to this brief and to this will, which, together with the President of the European Parliament, we often witnessed in individual and delegation meetings.
The objectives set down in the mandate concerned adequate guarantees regarding Parliament’s rights as a legislative authority, complete transparency during the legislative procedure and the choice of innovative solutions conducive to more effective and responsible law-making. In short, Parliament’s aim was to enhance democratic legitimacy and the quality of Community legislation, which is something I believe we all want.
Alongside the negotiations, the European Commission adopted a series of documents on simplifying and improving legislation, on which the Committee on Legal Affairs and the Internal Market expressed its opinion by adopting Mr Medina Ortega’s report, which you have just heard presented. The draft interinstitutional agreement reasonably fulfils both the Conference of Presidents’ mandate and the guidelines that are contained in Mr Ortega’s report. Furthermore, although we used the Treaty as a reference – our reference was, of course, the Treaty – the agreement is in line with the draft Constitutional Treaty that was adopted by the Convention and which is being debated in the IGC.
I would like to mention briefly that we have resolved some extremely important issues: the legislative planning, coordination of legislative work between the institutions; the Council informing Parliament on both the annual and the multiannual draft strategic programme; the presence of the Council in committees – in committees as well as in the House, of course – which I feel is important for the exchange of views necessary for Parliament’s work, the Commission commits to participate regularly in the work of the committees, preferably at ministerial level, but, in any case, at the highest level appropriate and at an accountable level. As regards transparency, there is confirmation of the importance of informing the public about the progress of legislative work, as the Convention recognised to some extent; the choice of form for legislative acts, which the Convention also includes in the proportionality principle, while the monopoly of the right of initiative conferred on the Commission – I want to make this clear to Parliament – cannot give it exclusive responsibility for the choice of form for a legislative act. Article 12 lays down that the Commission must take into account recommendations from the other institutions; with regard to co-regulation, on the most sensitive issue of call-back – to which Mrs Frassoni attaches great importance – I would point out that Parliament has already adopted the Wallis report to this end; I believe that we have made great progress in this area, as well as in terms of self-regulation, control and giving economic operators and the social partners the possibility of adopting guidelines in this field; the issue of comitology, impact assessment, timeframes for implementation and transposal.
I cannot dwell on this any further but I would like to say, in conclusion, that we made sure that the agreement did not jeopardise the future role of Parliament, as Mr Cox has told us at each stage. Not only have we not compromised Parliament’s role, but I believe that we have enhanced the European Parliament – and this is an important fact that remains in this term of office – as a legislative body in the interinstitutional balance of powers and in the interinstitutional agreement.
– Mr President, better legislation is high on the European agenda. Legislation must improve and become more transparent, and that is a task for the Commission, Parliament and Member States alike. I believe that the interinstitutional agreement concluded in June is a sign that the Commission, Parliament and the Council are aware of this responsibility. Better legislation is essential for an internal market that functions at its best. Only if citizens and businesses are fully aware of their rights and duties can the internal market function well. European legislation must be readable and not cause any unnecessary red tape. If we as Europe want to become the world's most competitive economy, then we need to ensure at the very least that we can leave behind the unnecessary bureaucracy. It is therefore very gratifying that in 2002, the Commission published a whole series of documents that examine the possibilities of better legislation, but it is important that both the Council and Parliament should remain actively involved in achieving it.
Improvements in legislation call for very concrete measures, and so I regret the somewhat vague wording in which the Commission has postulated its policy to improve European legislation. If the European Union does not want to be constantly faced with the need for improving its legislation, it is important for Community law to be given a thorough overhaul from here on in, to ensure that qualitatively sound legislation is introduced. A crucial element in the establishment of better legislation is the analysis of legislation for the financial and administrative implications by means of an impact assessment. Citizens and businesses are still being weighed down by a much too heavy administrative burden. We in the Group of the European People’s Party (Christian Democrats) and European Democrats have called for the introduction of the business impact assessment for a long time. It is, however, important for this impact assessment to be carried out by an independent body. The impact assessment proposed by the Commission, which is to be carried out by the same officials who drafted the legislation, has already prompted me to refer to Baron von Münchhausen, who tried to drag himself out of the swamp by his own hair. As rapporteur for the European impact assessment, I will also certainly opt for an approach that tends towards an independent assessment.
As well as establishing better legislation, it is at least equally important to determine the alternatives to legislation. Reducing the administrative burden also means placing more emphasis on the use of non-legislative instruments, such as agreements with social partners and self-regulating mechanisms. It is my conviction that these regulations have an important complementary character with regard to existing Community legislation. Apart from carefully examining alternatives for European legislation, it is also important for the implementation of legislation and national legislation by the Member States to be carried out more effectively and monitored closely.
One remark to finish off; after this plenary debate, the Medina-Ortega Report will be referred back to the Committee on Legal Affairs and the Internal Market, where it will be adapted to the interinstitutional agreement. I unreservedly endorse this course of action.
– Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the desire of each and every party to defend its own position means that it is not an easy matter for Parliament, the Council and the Commission to set about rearranging their relationship. Nor is it easy for a parliament to express its willingness to surrender part of its legislative competence. It is relatively easy if this surrender is coupled with a call-back-position, that is, with the right of recall should it become apparent that the implementing or secondary legislation does not reflect the objectives and intentions of the legislator, that is, of Parliament.
That is why we concentrated on this issue and the rapporteur, Mrs Frassoni, is one among the many who have pointed out its importance; Mr Medina Ortega, too, has pointed out that, at the end of the day, the Members of this House are elected to pass laws. They are not elected to be spectators or observers at a trial, but to be legislators, and that is what the public expect us to do. We must, however, bear in mind that we do not possess the expert knowledge that some institutions or groups have, and such expertise needs to be used – by which I mean not only the giving of advice, but also having the opportunity to co-determine implementing legislation on the basis of laws passed by this House. I would like, though, to re-emphasise the importance of having the facility of right of recall, and that is something we have achieved. Much in the same way as with self-regulation, it was evident to us from the outset that we neither want nor are able to prevent it, but it must be clear that self-regulation must not nullify this House’s legislative competence, but, as Mrs Frassoni has made very clear, we must be firm in taking action to deal with any threat to curtail our legislative competence. At the end of the day, the Commission, as guardian of the treaties, is obliged to take appropriate action.
Many other things are important, including improvements to the mutual information requirements, and to the information given to the European public. The Commission and the Council took it in turns to put up a great deal of resistance to Parliament’s demands in this area, especially where the call-back position is concerned, but we got our way in the end. The Commission and the Council had probably not reckoned on what I might call an unbeatable team working on this, chaired by Mr Gargani, whose composure was impregnable; Mr Clegg, whose actions were characterised by British reserve, but were nonetheless effective; and Mrs Frassoni, whose combination of toughness and charm was vital in softening up somewhat the Vice-Presidents of the Commission, something that we know is not exactly easy. That being so, I believe that we have come up with a very good solution. I recommend that the House bear this in mind and adopt the Frassoni report accordingly.
Mr President, as was mentioned before, this is indeed a welcome agreement. I much enjoyed working with my colleagues, Mr Gargani, Ms Frassoni, Mr Swoboda and other colleagues in the Council and Parliament, even though it was a painfully protracted process. We arrived at an agreement which is a lot better than many of us expected at the beginning.
As has been said by a number of speakers, it is not a perfect agreement. No agreement is perfect. It is a bit of a mixed bag. As Monica Frassoni said, there is a bit of 'blah blah'; there are some slightly vacuous passages, but there are also some incredibly important procedural advances.
For a minute or two I should like to focus, if I may, on what happens next. There is no point in reaching this agreement on paper after all these months of protracted talks if we do not transform the advances we agreed upon into a practical effect as soon as possible. I should like to emphasise two aspects where I think we need to look for follow-up as soon as possible. Firstly, paragraph 36 of the agreement says that 'within six months of the date upon which this Agreement comes into force, the European Parliament and the Council, whose task it would be as legislative authority to adopt at the final stage the proposals for simplified acts, need to modify their working methods by introducing, for example, ad hoc structures with the specific task of simplifying legislation.' That is a very important objective and it will be quite tricky to achieve. I urge both Parliament and our colleagues in the Council to make sure that the deadline of achieving the process of simplification is indeed met within the six months specified here.
I should also like to refer you to paragraph 30. It deals with something that everyone knows is close to my heart, which is the advance I hope we will make in conducting impact assessments across all three institutions. The text says 'As soon as possible after this Agreement is adopted, the three Institutions will carry out an assessment of their respective experiences and will consider the possibility of establishing a common methodology'.
Monica Frassoni's commentary on this agreement is absolutely outstanding in its clarity and fairness except in one respect, where I think she is a little negative about the potential of reaching agreement on impact assessments. My own feeling is that there is simply no way that we will achieve the general principles referred to in the common objectives in the agreement - namely legal certainty, the promotion of simplicity, clarity and consistency in the drafting of laws - if we do not make rapid progress – as called for in paragraph 25 – in establishing a common methodology to have environmental, social and economic impact assessments, not only attached to draft proposals from the Commission, but also in significant amendments tabled by ourselves and by the Council of Ministers.
I hope that there will be some sense of urgency over the next few months to achieve real, practical progress on the back of the agreement, and especially on these two important objectives of simplification and impact assessments.
Mr President, I want to pay a compliment to the four speakers before me in the debate who took part in the negotiations on this interinstitutional agreement and particularly to commend, as Nick Clegg did, Monica Frassoni's report and its explanatory statement to the House.
However, I want to slightly disagree with some of the points that have just been made. When we talk about better legislation, it seems to me that suddenly there descends upon this 21st Century parliament the feel that the late-18th Century Beccaria and Bentham walk the stage with us.
Legislation is a science which can be improved, because we all know what the good of the human condition is and all we have to do is devise technical means to achieve it. We know, as Mr Medina Ortega has just said, that this is not, in fact, the case. The duties of the members of a democratic legislature are not to seek a single institutional view. The judges of the members of a democratic legislature are to address the dialectic of contemporary politics, to express the points upon which we disagree and not the points upon which we agree.
Out of disagreement or debate comes perhaps, in the end, wisdom and decision, but we do not start out on the assumption that there is one right answer and it is a technical question of how to achieve it. Nor can we reasonably start out from the assumption that impact assessment is easy. We have 'legislation missiles' which make impact as they land and through that we can tell what the impact is.
Everybody who has studied the sociology of law is well aware that this is not true. What legislation has actually brought about remains controversial for years after it has been passed. There are many strands in the effects of legislation. We do not even always agree on the juridical impact, far less the economic impact of legislation.
A week or so ago, we had a huge argument about the Copyright Directive because people were not sure, not about the cost, but what it would actually mean in its implications before the courts of law. Legal certainty is a myth and an illusion. The most that good legislators can do is diminish legal uncertainty and we should approach our task with due modesty in that regard.
That brings me back to the point about subsidiarity which matters to us all greatly. Impact assessment taken on the grand scale seems to suppose that all law impacts equally and in the same way on all parts of this vast and diverse Union. What an absurd view. It is not true. Every time you look at a real case, you find that it impacts differently in different places. This is what makes subsidiarity so important. I strongly commend Monica Frassoni's report and its explanatory statement. I shall vote for it, but I express some doubts about the underlying suppositions of this debate.
– Mr President, ladies and gentlemen, one theme of our joint debate today is a very important one, the quality of European lawmaking. One improvement to it is to be in the form of an institutional agreement between the three institutions; as for the other, the Commission, starting with the White Paper ‘European Governance’ at the end of 2001, has produced to date no fewer than sixteen comprehensive documents in the form of communications and reports on ‘European Governance and better lawmaking’.
Some of these documents constitute a sort of undertaking on the part of the Commission in respect of its own work, and that is laudable. Others touch directly on Parliament’s rights as laid down in the Treaties, such as, for example, the exercise of the implementing powers conferred on the Commission, termed comitology procedures, or statements on the creation of new legal instruments, such as, for example, open coordination, self-regulation, co-regulation and similar. The new interinstitutional agreement is meant to be a sort of undertaking on the part of the three institutions to lay down the use of these instruments, which has never before been specified in any of the Treaties.
Although our counterparts have done important work, and despite my gratitude to them for doing so and thus enabling themselves to really get to grips with these issues, I have to say that I am less happy about our entering into another obligation, as anyone reading the text of this interinstitutional agreement could only wonder what added value would thereby accrue to Parliament over and above its rights as laid down in the Treaties. I do not think that will amount to very much; worse still, by signing up to this agreement only a few days after the ceremonial opening of the IGC, which will also deal with this topic, and without being constrained to do so, we in this House are binding ourselves in chains and, indeed, renouncing the full use of the parliamentary prerogatives that it has taken two laborious decades to secure for ourselves.
The only way Parliament has, in the past, been able to progressively extend its influence in the teeth of the Commission and the Council has been by making the utmost use of the rights accorded it by the Treaties. By signing up to interinstitutional agreements of this sort and concluding agreements with the Commission, as we did with the Lamfalussy procedure, we are ourselves again curtailing our own rights, thus, as I see it, putting everything completely the wrong way around.
The quality of European lawmaking is so important an issue that we should not treat it lightly. Those on the receiving end – by which I mean the public to whom legislation applies, the Member States, which have to transpose it and all involved in implementing it at every level – suffer when laws are bad, and so we should stop churning out loads of paper through all the institutions and instead put it to the test by submitting and enacting laws that really are better. That is in our hands as Members of this House.
Today, the eighth day of October, sees this House, by means of the Medina Ortega report, making a second attempt at stating its position on a Commission communication on simplified and improved regulation dating back to December 2001, since which date, three summit meetings of Heads of State or Government have given their attention to the issue without Parliament having been in a position to respond and thereby make its influence felt. Producing more paper in this way sets a bad example, when we should, instead, be supporting the Commission in reducing the amount of EU legislation, which now amounts to some 97 000 pages, and in cleaning it all up. That, too, would help the quality of European legislation.
– Mr President, I should like to thank Mr Medina Ortega. For me, better legislation means European governance that is more democratic, achieves more for its citizens and becomes more comprehensible for everyone – a more efficient, more democratic, more transparent Europe. That was the Convention’s key objective in drafting the constitution. Some Heads of Government were at risk this weekend of slipping back into their old power and money games, thereby, in actual fact, overlooking what the European public actually wants.
Fortunately, we are able – and this is also topic of discussion here – to do a great deal within the parameters of the European Treaties. In the White Paper on ‘European governance’, the Commission has tabled a large number of proposals for better governance, of which improvements in the legislative process formed an important part. This is an area in which we have made some real progress. The Commission has meanwhile tabled various proposals in this framework, including the programme for consolidation, codification and simplification of legislation, which will reduce the volume of legislation by no fewer than 35 000 pages. This should, for a change, get a mention in the papers.
In the area of legislation, however, the co-legislators – Parliament and the Council – should be given a central role. The Commission made an unfortunate start, but later decided on an agreement with Parliament and the Council, which culminated in the interinstitutional agreement. It gives plenty of scope for a swifter, simpler European approach in areas such as environment and social policy. If, however, the results are not satisfactory, Parliament can intervene and claim, and indeed exercise, its right as co-legislator. In my view, the Commission and the Council have been far too slow to concede this, and they are still showing far too little generosity. After all, there is no real democracy without Parliament. Nobody needs a technocratic power governing above and without the European people. What we do need is a drastic approach to tackle excessively lengthy procedures, the lack of results and the overall transparency deficit.
In this House, Mr van Doorn tabled a proposal for a bureaucracy test of some kind, an independent assessment. I rather like the concept, provided that the information we gain from this eventually ends up with us as co-legislators. In the final analysis, decisions must, of course, be taken by us in unison, together with the Council, and that is, of course, at the heart of the struggle we are having here, so I hope that the Commission is prepared to deliver on the agreements.
Mr President, I am very pleased that we are moving forward in terms of better lawmaking. As a pro-European I find it extremely frustrating that we bring forward legislation in this place that is not properly thought through and that not only damages this Parliament: it also damages our credibility.
We also need to look at current legislation to see whether it is being implemented across each Member State. If it is not being implemented, is this because it is unworkable? If it is unworkable, why do we not just repeal that legislation, instead of simply bringing forward further legislation in the same field, as we appear to do at the moment.
We also have to look at whether it is really necessary at European level in all cases. If it is necessary then we have to go for comprehensive impact assessment, based on up-to-date scientific and medical evidence in some areas where it is applicable, such as health and safety legislation in the employment and social affairs field.
We must also take into account the situation in each Member State. The accuracy of impact assessments really must be improved – I must say that I do not believe that they are very good at the moment. They must also be available at a very early stage so that we can have genuine consultation. That consultation should include the actual instrument which is most appropriate for that specific subject area.
All the outcomes and all the contributions should be put into the public domain. I am very pleased that Mr Medina Ortega has agreed to refer back his motion. It is right that he should do that. I congratulate him on all the work that he has done but his motion has, of course, been superseded by the interinstitutional agreement.
Mr President, I largely support the reports before us on better regulation and the interinstitutional agreement, and indeed their objectives: to secure a reliable, up-to-date and user-friendly body of law to benefit all our citizens, workers and businesses. This will involve removing the 'dead wood' – the obsolete or outdated texts – which should result in decreasing the volume of the without affecting legal status. There is a need to improve presentation and ensure user-friendly access to a Community body of law, the modernisation and simplification of existing legislation and policies have to be phased in.
However, the task should not be underestimated. The Single Market is one of our great success stories, but the sheer volume of legislation spawned by the Single Market to ensure harmonisation of Member State procedures is daunting. Amendments, originating in any of the official languages and then translated into all of the others, often leave the finished product – when it is translated back into all of the official languages – turgid, pedantic and generally cumbersome and uncomfortable to the native eye. Yes, the legal status is intact, but the text is not user-friendly.
Our addiction to acronyms has spawned a new language: Eurospeak. After six months in any of the Institutions, we are all using it, further isolating ourselves and our work from 'Joe and Mary Citizen'. Cocobu, CFSP – or is it PESC? – Coreper, and the latest is GARC, which I think stands for the General Affairs and External Relations Council. In short, our texts need urgent detoxification from this addiction.
Impact assessment is a particular area of current interest for my country, Ireland. Our specific interest is in developing a means of competitiveness-proofing for EU legislative measures, to ensure that the EU strategy is one that stimulates economic growth in order to meet the Lisbon 2010 objectives. We would like to achieve real progress in the development and use of impact assessment to underpin competitiveness. The text of paragraph 30 of the interinstitutional agreement is inspired by the proposal in Mr Medina Ortega's report to have the possibility of impact assessments on codecision legislation, prior to the adoption of any substantive amendment, either at first reading or at the conciliation stage on the basis of jointly-defined criteria and procedures. I will not hold my breath, Mr President.
For the record, the Commission's own integrated impact assessment procedure is in its infancy. For 2003, the Commission identified 44 proposals for so-called extended impact assessment. It seems however, that only four were completed. I should like the Commission to comment on this, please.
The expected legislative proposals on chemicals not included in the 44 originally identified, but assessed now in response to political and other pressure, will be the first real, extensive impact assessment carried out on a draft proposal. Only then perhaps will its usefulness become apparent.
In conclusion, to use the Commissioner's own words, there is a solid basis here, but perhaps it is a wish-list. Let us hope it is the former.
Mr President, as we all know, the Commission has been preoccupied with the question of better governance of this Community model which is called the European Union for years now.
Part of this strategy is to simplify and improve law-making. These issues have been monitored for a long time by the rapporteur, Mr Medina Ortega, which is why his rich experience of the lacunae, malfunctions and weaknesses in law-making are crystallised in his report. His proposals cover all stages of law-making, from the preparatory work for legislation, the drafting procedures and how the content is worded, to the stage in which legislation is applied by the Member States. As time is short, I shall comment on three of the basic overall problems which arise.
The first is of a purely political nature and concerns the permanent clash between the bureaucracy of each administrative mechanism and, consequently, between the corresponding mechanism of the European Commission, which considers that efficiency is a technical matter, thus undermining the principle of democratic legitimacy, which is the only principle which can lend credibility to any legislative text. If, therefore, we want real reform in law-making, the Commission will need to take suitable initiatives and to set an example which will give absolute priority to democratic legitimacy and to safeguarding the balance between the institutions.
Secondly, from the moment when particular importance is attached, and rightly so in my opinion, to the quality and transparency of the numerous consultations needed to promote a legislative proposal, the minimum consultation specifications proposed should include the representativeness of the social agencies participating by setting strict criteria of representativeness and the procedure for regular revision of the list of representative organisations. Representativeness is not a vested right of any agency and must be confirmed gradually.
And finally, the Commission communication, which quite rightly makes proposals on improving how legislative texts are incorporated in the Member States but which, although there are also proposals in the reports relating to the application of the law, does not take account of these proposals. If it at least respected democratic legitimacy, it should be consulting Parliament on why it is not taking account of these proposals.
Mr President, as colleagues have already commented this evening, these are very important reports because lawmaking is arguably the most important part of government and it defines, in many ways, the fundamental character of any system of governance. I have been in and out of this Parliament now for almost 15 years, and throughout that period there have been reports about the subject matter that we are discussing this evening. What I am not sure about is whether, over that period, legislation has improved or worsened. But I am sure that there is much more political interest in, and debate about, this subject now than there was in my earlier days. That, I am sure, is something of a move in the right direction.
Nevertheless, the proof of the pudding is in the eating - as we say in Britain. It is not what the Commission, or the Council, or the Parliament that matters: it is what we that counts. What, therefore, are the crucial points?
The first is, of course, democracy. All procedures for government, whether administration or legislation, must be underpinned by the ballot box. Those who take decisions in these areas must be answerable and accountable for what they do. Finally, the systems in which they work must be transparent.
Secondly, all this must take place in the framework of a rule of law. Where abuse occurs, there must be available legal redress administered by an independent judiciary. This can take place in a whole variety of areas: whether there is a failure to transpose, or whether something takes place as a result of improper procedures. To pick up on a point that Mr Medina Ortega made, the areas where self-regulation is in place must in turn operate under the rule of law.
Thirdly, there is that frequently banded-about word ‘subsidiarity’. We should not be doing at European level what should in fact be done at a national level, however exactly you define that.
Fourthly there is proportionality. Any legislation that we draw up must be proportionate to the abuse or the mischief which it is intended to address. In this context, while I commend the proposals of the Mandelkern Report, we must be careful that the impact assessments do not themselves turn into an additional bureaucratic hurdle in the legislative process.
Finally, of course, there is a need for clarity. All I can say is, as an Englishman, that an awful lot of the English that is produced in Brussels is not recognised as such by my fellow countrymen. We should lead by example. Do we actually improve legislation as it passes through this House? I think the truthful answer is that ‘sometimes we do’, when in fact the answer should be ‘always’. We should begin by putting our own house in order.
Mr President, there are many aspects to this debate: better drafting, wider consultation and so on, and we are making progress on a number of these. However, the issue I would like to address is what I would call 'horizontal subsidiarity', it is not vertical subsidiarity that Lord Inglewood just addressed in his comments about the level of government - European, national or regional. It is about whether or not you should legislate, whether you should leave it to self-regulation, co-regulation or no regulation at all. There too we need a hierarchy; we need an onus to prove the need to intervene. It may be that you do not need to regulate in certain matters or on certain subjects. If you do, it may be that self-regulation is enough, and if that is not enough, that co-regulation is enough. However, when it is not enough – and only when it is not enough – then we should intervene and adopt legislation.
The question is, as with vertical subsidiarity, who decides? It is right that the legislative authority should decide. Those who are accountable to the population as a whole, rather than to certain sectoral interests, should take that decision in the first place. That is why I welcome the interinstitutional agreement and the Frassoni report – and I congratulate Mrs Frassoni on her report.
This interinstitutional agreement does not contain an enormous amount, but it does contain recognition that to co-regulate you first need authorisation from the legislative authority. That is a very important principle and is something we have achieved in this interinstitutional agreement.
I should just like to add a word about interinstitutional agreements in general. We now have a large number of them, many of them overlap, some repeat the same subjects using different wording. We will soon have to come back and codify and simplify the various interinstitutional agreements that we have into a single, clear, concise text. It is one of the first things we should return to once we have settled the issue, hopefully soon, of adopting our new European Constitution.
Mr President, I also welcome the fact that we have now reached the point with this inter-institutional agreement that we can begin to make good on our commitment to deliver better and simpler legislation. I would also like to congratulate the team of negotiators and indeed our rapporteurs.
If we get it right, good clear simple legislation could mean fewer infringement cases in the European Court of Justice, it could also result in laws which are easier to enforce in our Member States. I believe that consumers and citizens need to know what redress they can expect from EU law, and businesses need to be clear about standards and practices they must aspire to, in order to implement EU law. Yes, regulatory impact assessments may be a technical tool, but they are a vital tool in both involving more stake-holders and providing for checks and balances on the executive, improving both the quality of debate in this House and our ability to call the executive to account.
We can also use impact assessments to evaluate the benefits of proposed legislation and equally to look at where co-regulation, self-regulation or soft- law can be useful tools. I know some of my colleagues are concerned that soft-law options would undermine or take away Parliaments prerogative as a legislator. I accept that there are cultural differences between Member States on this issue, but we also have to accept that sometimes legislation can be inflexible and difficult to change whereas codes of conduct can have effect more quickly, particularly in unfair business practices.
Of course, Mr MacCormick is right that legislation is about politics. It is not just a scientific exercise of impact assessments. For that reason this Parliament and its elected politicians will always be an essential part of the legislative process. I also agree that callback is an essential part of that right of scrutiny. We should give our support to the better legislation agenda but Parliament will need more resources and powers to be able to respond to and evaluate impact assessments and use these regulatory procedures to call Commission and Council to account.
The better regulation agenda will require a change of culture, power and responsibility in all our institutions. It should not be to the detriment of Parliament; in fact it should strengthen parliamentary scrutiny of future legislation.
Mr President, I asked to speak again after the debate because I was very interested in hearing what the Council and the Commission had to say. Now I have heard them, and their speeches have confirmed for me that, if we want this agreement not to remain an empty vision, then it will depend exclusively on the European Parliament’s ability to ensure that it is respected and that it enters into the practice of our institution. During this debate, exactly as was the case during the negotiations, we encountered a certain inflexibility on the need to ensure that, where alternative methods to legislation are concerned, there should be a legislator and, for the European Parliament, in particular, the possibility of evaluating how they work and if necessary, of rejecting them.
Mrs McCarthy, the problem is not the cultural difference, which can certainly exist between us regarding voluntary agreements; the problem lies in the fact that, when the voluntary agreements do not work, then we must, as the legislative authority, have the right to recall them, and this, I am sorry to say, is partially possible but only if we fight long and hard to get it.
Mr President, I would like to speak briefly about the issue of impact assessment. Mr Clegg, who was part of our negotiating team, is right: at a certain point, we stopped insisting on this issue, not least because Parliament may well not yet be ready to act united on this question. Impact assessment remains, I would stress, a highly political issue, on which we even risked losing some of our prerogatives during the negotiations, binding ourselves too rigidly to an obligation to complete an impact assessment which, in practice, we are still not technically in a position to do.
Furthermore, I believe that the Commission’s approach to this issue varies enormously. For some matters, indeed, the assessment is carried out and is seen as important, whilst for other matters it is completely abandoned. In relation to this, I would like to give the example of the famous Van Miert list on trans-European networks, where the Commission has completely abandoned the idea of any type of impact assessment for this important measure. I repeat: impact assessment remains an issue that this interinstitutional agreement has not succeeded in closing, and I think that we must be aware of this act responsibly for the future.
Mr President, on a point of order, I should just like to say that the procedure whereby the rapporteur comes back again and replies at the end of the debate is an excellent innovation. I congratulate you and Mrs Frassoni for organising the previous debate in this way.
I found the agenda already prepared, so I will communicate your congratulations to the person who deserves them. Thank you very much, Mr Corbett.
The joint debate is closed.
The vote will take place tomorrow from 11 a.m.
The next item is the debate on the report (A5-0294/2003) by Mr Bodrato, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Green Paper on European space policy (COM(2003) 17 - C5-0209/2003 - 2003/2092(INI)).
Mr President, the Green Paper presented by Commissoner Busquin, which Parliament particularly welcomed, once again put forward the strategic importance of space policy for the independence, safety and economic growth of a Europe that wants to remain at the forefront of scientific research and technological innovation.
In recent months, a turning point was reached with the constitutional Convention, which gave space policy a specific role, thus representing a legal base for Community programmes and consolidating the strategy begun with the extraordinary success of the Galileo programme. Nevertheless, we must not disregard the fact that the Commission has also given a specific response to the unprecedented crisis that has struck the space sector, specifically launchers, undermining the activity of many industries and accentuating distortions of the world market.
The space assetis crucial to the concentration of professional expertise, research and technology, which characterise the development of the knowledge-based economy. It is a resource that cannot be wasted and the Commission and the European Space Agency Council have shown that they are fully aware of this. Parliament’s report stresses the role of the ESA and national agencies, and expresses its satisfaction with the framework agreement, which the European Community and the ESA supported and Parliament strongly pressed for. This framework agreement confirms the unique role of the ESA in organising research and technological and industrial development. This role must be specified in a European space programme that redefines the responsibilities of the Commission in the face of public demand and new initiatives that call for political representativeness and a specific institutional competence.
Giving Europe a role as leader on the international stage, involving all the EU countries is not incompatible with the firm belief that international cooperation is necessary: cooperation, in the first instance, with the United States – thinking here of the International Space station – but also with other countries, including Russia, Japan and China itself. We must, however, be aware that the quality of international agreements – in particular those relating to space – depends on the quality of scientific, industrial and also financial support. Europe’s goals have to be supported by public resources, as is the case across the world, and by more active organisation of common policies in fields such as agriculture, telecommunications, the environment and transport. We need to give stimulus to private initiatives, as is the case with Galileo, but we need to take note that the objective of doubling the space budget in ten years will only go part way towards bridging the gap with the United States.
Space science has played a pioneering role. The quality of human resources and basic research, however, warrants greater attention. The future of the European Space policy depends on this being given. This is why we believe that the next framework programme for research should dedicate more funding to the space sector, guaranteeing a quota in this field for small and medium-sized enterprises, which are becoming an indispensable support for new innovative enterprises.
My final point concerns the Convention’s guideline for an arms agency that is open to all the Member States, according to the structured cooperation method. This guideline can help to implement the industrial and technological asset. This is not – and we need to make this clear – about militarising space, but rather about recognising that this is about twofold activities, both military and civil, as well as a strategy for European security that cannot be abandoned because of the temptations of US unilateralism. To avoid misinterpretations, the report refers to the United Nations resolution on prevention of an arms race in outer space and to the Convention itself, which proposes to promote peace and to contribute to security and sustainable development on earth.
We are now looking forward to the White Paper, after discussing the Green Paper. Our expectations are based on the positive opinions that we have expressed thus far and they are, we believe, the expectations of the scientific world and the European industrial world too.
. – Mr President, Mr Bodrato, ladies and gentlemen, first of all, I wish to thank Mr Bodrato and the members of the Committee on Industry, External Trade, Research and Energy for the quality of their report and for their constructive proposals. This once again demonstrates Parliament’s commitment to and support of space. The consultation on the Green Paper provided the opportunity for a very open debate on the future of space exploration in Europe and to examine many contributions from all sectors. On this basis, we are now committed to preparing the White Paper on the medium and long-term objectives for European Space policy, as Parliament asked of the Commission in January 2002.
Some crucial points of convergence have materialised. The first is that Europe needs a high-level space policy that is independent and ongoing. The second point is the acknowledgement that our space industry is structurally vulnerable. As you have pointed out, we did have problems where launchers are concerned, and a decision by the ESA Council helped us to find a solution, albeit one which will only be useful in the short- and medium-term. We must now find a more structural solution. Lastly, it is crucial that we take a closer interest in the space telecommunications sector in order to increase demand and to maintain skills in our industry.
My third and last point concerns the European Union’s new responsibilities in space-related matters. In the Union’s new political context, the approaches of the European Space Agency and of the national space agencies must be combined into a joint vision that will create a genuine space policy at European level. To this end, I welcome the agreement reached between the ESA and the EU at the Council of 22 September: this is a crucial step.
By the same token, a space policy must be a horizontal Union policy, which serves other policies too. It would set out strategy and would contain the guidelines that would help to ensure a coherent European space effort. It should cover not only the civilian domain but also aspects of security and defence. Formulating such a policy would, of course, require a clear legal base in the future Treaty and this is the intention of the Convention proposal seeking to grant the Union competences in the domain of space that it would share with the Member States. The Commission, like Parliament, hopes that this proposal will be accepted without amendment at the Intergovernmental Conference.
– Mr President, I am obliged to Mr Busquin, who knows that I have for a number of years had a particular interest in Galileo, which has become very dear to me. Yet I am constantly being asked what Europe is really looking for in space, and why Europe should spend money on space when there are other problems on Earth that are so pressing and in need of high levels of funding. So, although I do not expect this issue to meet with either rejoicing or unqualified approval, my firm conviction, which I know to be shared by many of my fellow-MEPs, is that space is of strategic importance for Europe and for the European economy. Thanks to new technologies, it provides new opportunities. It provides jobs for our engineers and prospects for the future. Europe must not be satisfied with technological achievements that are less than first-class, and Europe is capable of them.
It is a matter of fact rather than a secret that space policy is one of the core issues for the twenty-first century. Our everyday lives are already being shaped by the most varied applications made possible by space and the satellites we have put into it, behind which lies technological know-how that needs to be nurtured. We, in Europe, have valuable resources, by which I mean not only engineers and technicians, but also research establishments and enterprises. These give rise to innovations, but, as I keep being told, and as I have heard this afternoon, researchers and brainpower go where more is on offer, not only financially, but also in terms of technology. That, Commissioner Busquin, is why I believe there to be an urgent need for real efforts to be made towards a coherent European space policy, as you have so aptly described it. Europe must become aware of where it stands and of what opportunities it has. No longer must we make declarations; now is the time for us to at last take action. Europe must also be willing to invest, and, while there is no doubt that this can sometimes be a painful business, the space sector is not only highly cost-intensive, but also highly competitive. Let us then take up this challenge!
Without decisiveness and commitment, Europe will lose independent access to space, and will also lose out when it comes to the applications resulting from it. Commissioner Busquin, I share your view of the dangers of dependence on others, and so I welcome the Commission’s Green Paper on European space policy and Mr Bodrato’s detailed and stimulating report. Europe needs a political signal to begin a new chapter in space travel, and I hope that we will, by a clear resolution tomorrow, help to give European space travel the right impetus!
– Mr President, Commissioner, I wish first of all to thank the rapporteur, Mr Guido Bodrato, for the remarkable work he has done and for the ability he has demonstrated to listen to divergent opinions and to reconcile them. I believe that this is an altogether remarkable document.
This report is particularly exciting because it comes at the end of what has been a historical period for space, thanks in particular to the crucial boost given by Mr Philippe Busquin and his staff. Indeed, for the first time, Europe is outlining something other than a policy to regulate competition and the internal market. It is drawing up a genuinely proactive industrial and technological policy which I hope will reassure all those who sometimes doubt whether Europe provides any real benefit.
Europe has achieved these results firstly through Galileo, which has given us the opportunity to create the first European mixed investment company, in other words, a joint company that will support an industrial and technological project. It has also done so by laying the foundations, with the help of the Green Paper, of a space policy that acknowledges that space is a major technology by dint of the importance of its applications in all spheres, including the civilian; a policy that acknowledges the need for proactive political support; a policy that recognises the need to uphold our independence with regard to the emerging powers. This is a point of which Commissioner Busquin has reminded us and one that we feel is extremely important. At the same time, we must remain open to the world because, in the background, extremely fruitful cooperation is taking place with the USA, with Russia, over the Soyuz system at Kourou and with China over Galileo. In other words, space is entering a new era: an era of growing influence for the European Union as a space power that can act completely independently of the world’s superpowers against the backdrop of a crisis, in particular the crisis besetting public budgets.
We now need to follow the direction set out in the White Paper. I personally hope that relations between the European Space Agency (ESA) and the Union improve. We need the ESA and its skills, but we also need the Union and its political support if we are going to be able to speak with a single voice in the first division. I also wish to see institutional consolidation within the Commission. Because the Treaty provides for space competence to be shared at European level, the Commission will have to ensure that full use is made of this competence. In this regard, I wish to express my attachment to the framework programmes for research and development and for the ‘aeronautical-space line’, which appears for the first time in the sixth FPRD. I am also committed to developing a culture of programmes and the capacity to launch sectoral European programmes through the other Commission services. Having said that, I am thinking in particular of Global Monitoring for Environment and Security (GMES) for the environment and of the follow-ups to Lisbon for education.
In other words, I wish to congratulate Commissioner Busquin and Mr Bodrato and say that this is a fine example of a dossier in which Europe can do most when it moves ahead with political will. I offer my best wishes for success and continuity for what we have managed to achieve together in the five years of our mandate.
Mr President, I welcome the publication of the Commission Green Paper on European space policy in conjunction with the European Space Agency (ESA). In my view, this Green Paper demonstrates an awareness of the importance for Europe of developing the space sector in industrial, strategic and also political terms. Last May, we held a debate on the future of this sector, in light of a serious crisis related to fierce world competition and to funding problems. The Green Paper, the Bodrato report and the newly announced White Paper contain practical proposals that could ultimately help us to overcome this crisis and finally add some real ambition to an independent European space policy. To this end, I welcome the outcome of the Galileo programme and I share the stated desire to develop Community integration. I do hope, however, that this integration will not call into question the independent competences of the space agency in its role as programme coordinator and leader.
I should like to address two issues. The report insists on the need to create synergies between civilian and military activities – I heard Mr Bodrato’s words quite clearly – whilst advocating the use of space for peaceful purposes, which I support. He hopes that the satellite systems will benefit not only transport and the environment, but also security, so that Europe has its own strategy, management body and its own resources. All well and good, but I am convinced that priority should be given to the use of space for peaceful purposes: the needs are enormous, whether we are talking about the environment or about risk management. Europe must not fall in line with the US model, which gives priority to research and development in the military sphere above any potential civilian applications.
Lastly, one crucial aspect of an ambitious European space policy concerns funding. The report emphasises that the provision of public funds is crucial to the development of space programmes. There is a major contradiction between the Union’s stated aims and reality. There has been no increase in the budgets allocated to Europe’s space agencies, whereas the US dedicates six times more public funds to space than do all the European countries put together. The Union must, as a matter of urgency, release funding that matches the ambitions it has stated. This is also a requirement for Community integration and, as I see it, only public funds can guarantee long-term investment, which is crucial in the space industry, as is maintaining high-level skills. This is a prerequisite for an independent, dynamic European space policy that uses cutting-edge technology and which creates high-quality jobs.
Mr President, Commissioner, rapporteur, ladies and gentlemen, European space policy is becoming the spearhead of European policy as a whole, due to the hopes it engenders for cutting-edge research, for the new technologies, for the economy and for development. It must be realistic; in other words, it must make sense in the context of US and Russian space policy and act as a driving force for the European Union.
I congratulate Mr Bodrato on his report, which has the merit of expressing this desire. We feel, however, that it focuses too much on military applications, which are not the intended aim of this policy. This is why we are proposing Galileo, which will be a purely civilian organisation, as opposed to the USA’s GPS system or the Russian Glonass, which are under military control. We propose to support Article 150 of the Convention under discussion, so that space forms part of European policy as a whole. A joint organisation must be set up at European level and the European Space Agency (ESA) must be more a tool of this integrated policy than an intergovernmental body. Work in the space sector must form part of the context of the European research area and the bulk of resources allocated to this field should be shared by the Union’s Member States. All players involved in space policy and in particular the European Parliament which supports our space policy must sit down at the same table. Our group will set great store by these proposals and will pay close attention when the White Paper on space, which is due to be submitted to us by the end of the year, is adopted.
Thank you very much, Mr Piétrasanta.
The next item is the report (A5-0294/2003) by Mr Guido Bodrato, on behalf of the Committee on Industry, External Trade, Research and Energy, on European space policy.
– Mr President, we have had many discussions on space travel before, and I am glad that the subject is now accorded much greater importance in European debate than was the case ten years ago. I might add, with all modesty, that this House can take the credit for this. We grasped the strategic significance of space, but also the fact that very little money is to be made from it, so that means that space travel needs to be supported by public funds, but what will certainly show a profit in the years to come will be the activities derived from space travel in the fields of telecommunications, measuring techniques, and so on, which we have often discussed. There is no future for space travel, though, without carriers in the form of satellites, if – let me add – there is no manned spaceflight.
In Cologne, there is now a centre providing training for astronauts. Our disagreements are in fact not so much about the purpose of space travel – about which I believe there to be broad consensus – as about its military aspects, which are a new factor. Let me say that I do not think that we should shy away from this issue, as – in contrast to ten or twenty years ago – Europe now has its Foreign and Security Policy. We cannot separate one from the other. I will admit that I find learning rather difficult, but one is never too old to learn more, and so I would very much urge that particular attention be given to this aspect.
Mr President, Commissioner, few but honourable Members, however important the development of the space policy of the European Union is, its orientation is equally important. Despite the initial proclamations about the use of space for peaceful purposes in the direction of development, knowledge and applications, direct or indirect references to military use have been multiplying recently, to the point at which it is clear that it is this use that mainly interests the European Union.
This orientation is also clear from the European Commission's Green Paper and from the STAR 21 report and from the meeting organised by the Greek Presidency in Athens on 8 and 9 May on the subject of ‘Security and Defence Aspects of Space’. Militarisation is being promoted both in order to serve what we see as the aggressive common defence and security policy and on the pretext that it is the only way to strengthen the aerospace industry with public funding.
Admittedly, this industry is under intense pressure from its competitors. Perhaps, however, its problems originate in the promotion of corporate profit as the driving force, in liberalism, competitiveness and the free market which prohibit non-military public aid?
Although the report by the Committee on Industry which we are examining contains a series of correct findings and proposals, such as acknowledging the role of the European Space Agency, the reference to the need to promote research and international cooperation, however, adopts the military use of space and goes too far. Thus, not only does it praise the proposal to set up a European Agency for Armaments, Research and Military Capabilities, but it goes as far as reiterating ‘the valuable role which the military use of satellite systems can play in peacekeeping operations’.
What peacekeeping operations does it mean? Perhaps the continuing murderous attacks against Yugoslavia, Afghanistan and Iraq? The involvement of the European Union in the further militarisation of space is a severe blow for peace because it brings it to the same level of responsibilities as the United States in the military competition race.
Finally, it would be a very negative development for science and the peoples if the European Space Agency which, as a transnational organisation at the level of the European continent makes a huge contribution to the development of space science and research, were to become the agency of those pursuing military objectives.
For these reasons, ladies and gentlemen, I call on you not to strengthen this move.
Mr President, Commissioner, ladies and gentlemen, we are all aware that in the fast process of globalisation which humanity is experiencing – a process which also shrinks the horizon of our world by seeking a universal cosmic and interplanetary dimension – it is strategically important for our Union to have an advanced space policy.
I therefore totally support the decisions which have been taken by the European Council in Lisbon in this respect, the comments and proposals of the Commission since 1999 and the parallel decisions of the intergovernmental European Space Agency. I also support the proposal in Article 50 which the Convention has produced in order to provide a legal basis for Community actions.
As in other sectors, Europe must have the necessary ambition and impetus, reflected in its budgets, to be able to play a leading role on the international stage. It must have independent access to space and develop suitable technologies. And it must do so within a system of international cooperation, particularly with the United States and with Russia, who are pioneers in terms of space, and also with others such as Japan, China, etc. But that cooperation cannot be subordinate. Under no circumstances must it be subordinate.
In this regard, I am happy with the progress made in one area of our space policy, the Galileo project, and the agreements which ensure its interoperability with the American GPS system, and I hope that we will soon reach agreements with the Russian Glonass system as well.
I trust that those agreements do not subordinate the civilian use of our Galileo system to military priorities which cause occasional shadowing of the signal and which are not subject to the control of the people responsible for European security and certainly do not require the consent of these decision-makers. Mutual collaboration, yes, but subordination, no.
I would like to end by congratulating Mr Bodrato on the fine report he has presented to us on European space policy.
– Mr President, ladies and gentlemen, space is essential for European competitiveness. It is vital that our continent should also be able to develop and produce new technology. European innovations and different components cannot be left out of the market in any possible competitive situation because of trade and other barriers.
The rapid development of telecommunications means Europe must have adequate capacity under its own control by means of satellites. As the levels of investment required in this sector are enormous we should support European initiatives to develop space technology through the industry’s umbrella organisation. We do not necessarily need European hero-movie astronauts for this in Europe. The European Space Agency’s satellites will instead observe the important matter of the state of the environment, help in issues of transport and map the Earth’s inner space. Information on this should definitely be allowed to become more widespread in Europe.
The European Union’s goal is a knowledge-based economy. That cannot work in any harmonious way without the space factor being involved. In fact it is important that Europe also integrates at the level of the space issue and is able to function properly as seen from space. So many of the problems we have today can be partially solved if we have viable and effective technology in space.
– Mr President, the way today’s debate has been organised would be laughable if it were not such an expensive business. First it was delayed, then, with us all here, it was delayed for another hour without any explanation being given, and the interpreters will be along later. This is where I agree entirely with Mr Linkohr, who spoke before me, that one learns things as one gets older. I may well not have had much to say in favour of Friedrich von Hayek in my books and other works, but what I see in this place from one day to another is such a waste of money – not yours, not Parliament’s, but the taxpayer’s – that I have come to think of the whole thing as a hypocritical farce. By way of contrast, I would like to know whether we would organise debates in their current form if it were your money!
That also means – and this brings me to what I wanted to talk about – that I was originally only meant to have one minute, but, the way things are organised, I still have one, so please do not regard this minute as taking us off the subject. Now for my minute on space travel.
Are we not falling into the very trap of saying that if something makes sense in principle – be it this House or the peaceful use of space travel – then it actually works? It does not actually work out like that. If we look at the report, at the second part of item 17, and at item 18, then what is this dual use? How are the two kept separate? Where can I, as a citizen, know what I am now actually getting in return for my tax, and where I am getting it? Do we not notice that, without military support, we might not get many of the things that would make sense in civilian terms? How, then, are the two to be kept apart? Is this not where we ourselves are being sucked into a new kind of military-industrial complex? Are we in this House not the very people who are up in arms when a populist like Haider or Schwarzenegger suddenly wins elections?
What we urgently need, I believe, is transparency – in space travel and here in this House. Thank you for allowing me the chance to speak for two minutes.
. – Mr President, ladies and gentlemen, I wish first of all to repeat my earlier thanks to Mr Bodrato, and also to all Members of this Parliament who have spoken in support of the idea of a European Union space policy. I believe that we are indeed at a pivotal moment in Europe for determining whether we are going to have our own independent and proactive space policy, taking us further both in terms of technology and of scientific development. In this regard, I believe that the support of this Parliament is crucial. This is why I wish briefly to respond to some points.
First of all, in response to some speakers, the relationship between the European Space Agency and the European Union is clearly set out in a cooperation agreement and we have an excellent relationship, in a climate of mutual respect. The White Paper will furthermore be produced as a result of common agreement. I also wish to tell you that we need to give a new boost to every aspect of the telecommunications sector: GMES, environmental protection, the Galileo programme and security. As some honourable Members, including Mr Linkohr, have pointed out, this is crucial for scientific and technological development.
All of these elements will be covered in the White Paper that we are in the process of drawing up and Parliament will, of course, be involved in discussions because this will be done before the end of the year. Similarly, the GMES programme will be implemented. I shall simply add that the debate over whether the technology used should be in military or civilian hands is sometimes a rather theoretical one, because if you look at the transmission of information, for example, it applies to many sectors. The aim is not, of course, military, but to make the best use of our research. Seeking to achieve this aim does not, however, mean that we have to react in a schizophrenic way by believing that there is a difference between civilian and military research. There is only research – full stop.
This is a crucial point and I thank Mr Bodrato for having made it. What we need to do today is to reach a good agreement in the International Conference to ensure that space policy is truly a Union policy and, of course, to find the appropriate funding, without which we will never achieve our aims.
Thank you very much, Commissioner Busquin.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0257/2003) by Mr Della Vedova, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council regulation on the control of concentrations between undertakings: 'The EC Merger Regulation' (COM(2002) 711 - C5-0005/2003 - 2002/0296(CNS)).
Mr President, ladies and gentlemen, last December the Commission adopted a plan to implement an incisive reform of the system for controlling concentrations.
The reform is the result of a review process that was launched in 2000, which is the basis for the new draft regulation that I hope the Council will soon adopt so that it can come into force in time for the forthcoming enlargement. The reform aims not to jeopardise the merits of the current system; what we are proposing is a series of significant improvements to the current system, intended, above all, to further improve the system in terms of the transparency and coherence of the control of concentrations. At the same time, over and above the regulation, we are improving the Commission’s decision-making process, ensuring that our inquiries into proposed mergers are more accurate, more focused and better supported by sound economic analysis and that they give full consideration to the rights of the parties involved in the concentration and of third parties; we are also aware of the fact that the Court of First Instance is asking the Commission for a high level of proof. This has obvious implications for the way in which we work.
The package reforming the control of concentrations is made up of the proposal for a new Community merger regulation and of a draft communication that contains guidelines on assessing horizontal mergers. In recent months, in addition to the preparation of these documents, many measures relating to the staff and internal organisation of the Competition Directorate General have been adopted, in particular the introduction of a new figure – the chief competition economist – and processes such as the peerreviewpanel to ensure greater clarity of control during analysis.
The proposal for a new merger regulation is characterised by three main elements: firstly, clarification of the substantive test for evaluating the possible effects of concentrations on competition; secondly, jurisdictional issues, where we are proposing to rationalise the system of referrals between the Commission and Member States; thirdly and lastly, numerous procedural changes are being proposed to give slightly more flexibility in timeframes for inspections and for notification of a concentration, as well as aligning the powers of fact-finding provided for in the merger regulation with those that are set down in Regulation No 1/2003, which, as you know, relates to the application of Articles 81 and 82 of the Treaty.
Mr President, Commissioner, over the past three years, the Commission has been involved in a thorough review of the Community antitrust system. As you mentioned, Commissioner, the proposal for a new regulation on concentrations between undertakings before us today represents one of the key phases of that review process.
The previous regulation had become increasingly central to the EU’s competition policy. It had considerable merits, offering the undertakings involved in mergers a ‘one-stop shop’ and preset deadlines. However, the growing integration of markets and the consequent increase in the number and relevance of merger cases examined by the Commission has brought the existing rules to a critical point, as demonstrated by the recent Court of Justice judgments rejecting certain decisions by the Commission, something you, yourself, also referred to, Commissioner. Hence the need to reform the existing rules, and the Commission is to be congratulated for having reacted swiftly to this need.
The three vital points both in the Commission proposal and also in Parliament's report, points that you drew attention to yourself, Commissioner, are the substantive test, jurisdiction and procedural issues. As regards jurisdiction, that is to say the field of application of the regulation and thus the allocation of cases between the different national authorities, there is a need to solve the problem of multiple notifications, which will become even more serious for the businesses affected following enlargement. These multiple applications are totally at odds with the principle of the one-stop shop to which we have all referred.
In its proposal, the Commission has abandoned both the possibility of changing thresholds, presumably because of the complications involved, and the ‘3+’ principle, although contained in the Green Paper, which was advocated by Parliament in the Berenguer Fuster report. This positive view was confirmed by the Committee on Economic and Monetary Affairs, which defined an automatic test also allowing for referral to the Commission during the pre-notification stage, when a case has to be notified to several national authorities. Parliament accordingly wishes to reiterate the line already taken in the debate on the Green Paper.
With regard to principle, the substantive test has nevertheless proved effective up to now, although this has been keenly debated. Some people have proposed switching to a substantial lessening of competition test, a principle used in the United States and in some Member States. In this respect, your rapporteur acted on the Commission's proposal to add a paragraph to Article 2, which would have defined the concept of dominant position more clearly. I, personally, suggested a rewording, but the Committee on Economic and Monetary Affairs decided at this stage to call on the Commission to leave things as they are, thus backing the value of the test and of its effectiveness, as demonstrated up to now.
As regards procedural issues, I would like to say a few words about powers of investigation. The Committee on Economic and Monetary Affairs has proposed toning down some of the provisions in the proposal for a regulation, given that we believe that, on grounds of proportionality, it is absolutely unnecessary to bring the Commission’s powers of investigation for mergers into line with the powers envisaged for cartels, since the areas concerned are completely different. A merger essentially represents ‘business as usual’ and we do not, therefore, believe there should be any presumption that the rules have been breached. This gives this House all the more reason to believe that we should stand firm on this issue, given the powers that the Commission is proposing to grant itself, albeit quite legitimately. We believe that Parliament should adopt a position offering a better guarantee here.
I would like to make two points by way of conclusion. Firstly, there is the position of the workforce. During the debate, some Members, in particular the Socialists, expressed their concern and a proposal to take into account the possible employment impact of merger operations, and even proposed that the acceptability of a merger should be dependent on preserving jobs. We believe that this is not the right place to insert a clause of this kind, because there is a danger that it would conflict with the overall logic of the regulation, which is to guarantee a competitive single market precisely in order to increase employment.
As regards worker participation and information, the regulation already contains some provisions in this respect; further provisions in precisely this area are envisaged in other European legislation. I do not believe that there is any need to include these provisions here and, in view of this, I would ask the House and, in particular, Mr Berenguer Fuster and Mrs van den Burg, to reconsider. The fact that these amendments will be rejected should not be allowed to prejudice the vote on the entire legislative proposal. I am, however, happy to support Mr Schmidt's amendment.
.  I have the luxury of being able to address the Parliament twice in succession. I will only do so once, but I hope – if you do not mind – that I can combine the speaking times. Mr President, I have, first of all, a great deal of appreciation for the Commission's proposals for the revision of the regulation on the control of concentrations and an exceptional amount of appreciation for the sterling report by Mr Della Vedova. We support the objective of creating more clarity, legal certainty and quicker procedures. Against this background, I should like to make a few observations. In the first instance, Parliament welcomed the Green Paper’s proposals for a ‘one-stop-shop’ system in Brussels for multiple filings in more than two Member States. As Mr Della Vedova said a moment ago, that is why we regret the Commission’s failure to incorporate this principle in the present proposal. With the forthcoming enlargement, the number of multiple filings will increase substantially, always assuming that policy remains unchanged. The lack of mutual coordination among Member States has led to bureaucratic, costly and time-consuming procedures. The coordination and harmonisation of national procedures is very much what is wanted and we would therefore urge the Commissioner to make every effort to promote this idea. I know that this does not fall within the Commission's remit, but it can, of course, talk to the Member States and call for further harmonisation and mutual coordination. A single procedure in Brussels will not only cost less but will also significantly improve legal certainty for businesses and ensure that the procedure can be completed more quickly. The Commission does create some scope for promoting central processing in Brussels by means of the referral procedure, but we do not believe that this goes far enough. If a merger clearly has a cross-border impact, it ought to be considered by the Commission wherever possible. It should be made possible for cases to be referred to the Commission on the basis of objective criteria and at the request of the merging parties. We have developed concrete proposals to this effect. For the same reasons, the idea of referring concentrations to Member States needs to be treated with caution. Concentrations that comply with the requirements of a simplified procedure ought not, in principle, to be referred to the Member States.
One of the purposes of this revision of the regulation is to increase legal certainty. However, in our view, if the concept of the dominant economic position is broadened in the way proposed by the Commission, this is more likely to have the opposite effect. Any merger conferring a certain advantage over competitors would fall within the new definition. All parties concerned are used to applying the existing definition, on which there is now ample case law. A change in the definition would obscure the situation and lead to unnecessary legal uncertainty. Moreover, there is, in our opinion, a danger that the market would lose its dynamism if concentration processes were to be interfered with on a far bigger scale than at present. I accordingly believe that it would be better not to expand the definition. We agree with the proposal to leave Article 2(1) unchanged. However, the requirements applicable to evidence of the existence of efficiencies must not become excessive. It is future advantages that would have to be demonstrated, and these cannot possibly be guaranteed 100%. There is a need to clarify exactly when relevant information about efficiencies would have to be provided. The Commission calls for a substantial expansion of its powers of investigation, in line with those relating to cartel procedures under Regulation 1/2003. However, in our view, there is an essential difference between the aim of merger control and combating violations of cartel rules. When investigating a concentration, unlike in the case of a cartel violation, it is not assumed that the law has been broken. We accordingly consider the Commission’s proposal for increasing its investigative resources under this Regulation excessive, particularly if viewed in the context of the enormous fines that the Commission can impose for non-compliance with the provisions of the Regulation.
No one can be compelled to give evidence against himself. This is an important basic principle of criminal law and should apply here too. It is therefore well worth laying down in the Regulation that, when carrying out an investigation, the Commission should respect the rights of the parties concerned. This particularly applies to the right to silence for company lawyers, and also indeed for other employees whom the Commission may question.
Additionally, I would draw attention to the lack of internal and external monitoring of the Commission’s decision-making. As things stand at present, there is no separation between the investigating authority and the authority taking the decision. This is difficult to reconcile with the requirement of legal certainty and independence. The legitimacy of decision-making can be further promoted by setting up a specialised chamber for competition at the Court of First Instance. This could also speed up the procedure and improve the quality of the administration of justice.
Mr President, as the rapporteur has just pointed out, Community competition law has undergone substantial reform over recent years, which is now culminating in the reform of Regulation (EEC) No 4064/89 on conciliations.
It is true that, if we accept the comments of Mr Monti, it is still necessary to make proposals in the field of the public aid proposed, and I wish them every success, even though it cannot be denied that this is clearly a road strewn with dangers and difficulties.
In the field of conciliations, it is the case that the reform of Regulation (EEC) No 4064/89 has not been as radical a change as the one which has taken place, for example, in the field of anti-competitive behaviour. This is firstly due to the fact that Regulation (EEC) No 4064/89 was a good regulation, it was a good legislative text, which has allowed us to carry out a suitable Community competition policy in the field of conciliations.
In September 2000, on the tenth anniversary of the entry into force of this Regulation, the Commission organised a seminar to discuss it and the opinions expressed by the specialists and sectors involved in it were positive, despite the criticism of certain very specific aspects. Subsequently, the Commission produced a Green Paper containing proposals for reform, which were also partial and specific, which deserved the clear support of this Parliament.
We are now debating the report on the proposed reform; Mr Della Vedova has produced a wonderful report and I congratulate him on it. The report contains some very significant aspects, and perhaps one of the very important aspects which should be stressed is that it differs from the Commission’s report on a point on which, at the same time, the Commission differs from the proposal contained in its Green Paper. This is the problem of multiple notifications.
These multiple notifications increase the costs for notifiers and affect legal certainty since, in so far as various authorities have to decide on a single concentration, there is always the possibility of contradictory resolutions. And if there was anything on which there was complete agreement it was the fact that the unnecessarily complex rule in Article 1(3), introduced in the 1997 reform, had not contributed to resolving the problem.
Therefore, the Green Paper proposed the three-country rule, but now that rule is being forgotten in favour of a system, which is welcome, of two-way communications, either from the national authorities to the Commission, or from the Commission to the national authorities. But maintaining the text of Article 1(3).
The truth is that, as I have said, the improvement of these referral mechanisms deserved our applause, but we do not understand the reasons for having forgotten the three-country rule, unless it has been detected that, as happened in 1997, the majority of countries wish to keep in their hands a significant competence to implement policies with industrial content, which is not always necessary.
Mr Della Vedova has mentioned the Socialist Group's insistence on the participation of workers and says that this is not the place to deal with it. I cannot agree with that opinion.
We must bear in mind that, regardless of whether the conditions relating to efficiencies is reformed, any competition authority, on approving a concentration, takes account of certain efficiencies and there is no question that one of the most important of these efficiencies is the maintenance or creation of jobs, and this being the case, the information the representatives of the workers can provide is important.
Mr President, Commissioner, I wish to begin by thanking Mr Della Vedova for an excellent report that has the full support of the Group of the European Liberal, Democrat and Reform Party.
If I were to grade different areas of responsibility within the EU, issues of competition would be among the most important. The work you do, Mr Monti, is of the greatest importance if the market economy is to operate, if Europe is to be able to grow, if there is to be a business-oriented EU and if all European consumers are to be given a choice in respect of low prices and high quality. Trying to strike a balance between the interests of companies and those of the consumer is not always simple, but I respect you for the work you have done. It is of necessity that the concentration rules are now being reviewed and modernised. The market is changing. Competition is increasing, and internationalisation and globalisation give rise to different basic conditions. We are entitled to demand that the EU’s concentration rules be legally secure and predictable, that investigations and assessments be genuine and rapidly carried out and that both the Commission’s and the national authorities’ rules be clear. These are things we are entitled to demand, Mr President.
The Della Vedova report further strengthens the Commission’s proposals in these respects. We believe it would be a step in the wrong direction to enlarge what is called the concept of dominance.
Allow me to touch upon the amendments by the ELDR Group. The Commission should be able to have a more dynamic and long-term perspective when the market basis is assessed in the case of concentrations and be able to see the common market in a global context. That applies in purely general terms but, in particular, it is important for leading companies in smaller countries to be able to grow stronger, within their own countries as well, and to do so with a view to providing more jobs within the whole of the EU and to increasing competitiveness outside the EU too.
We are sympathetic towards the amendments by the Group of the Party of European Socialists. The employees’ viewpoints are, of course, important, but concentrations of that type should, in our view, not be regulated in this context.
– Mr President, Commissioner, the Commission’s advocacy of the maintenance of free competition in Europe is of course something to be welcomed. We are of course in favour of rigorous measures being taken to deal with cartel agreements, but control measures, whether at national or European level, must not be designed in such a way that free competition is hampered by red tape. This means that the Regulation that is to be enacted must end up increasing legal certainty, and must not reduce it. With this in mind, we will endorse the amendments that our fellow-Members have tabled.
Mr President, it will not have escaped the attention of those involved in this issue that those members of the Committee on Economic and Monetary Affairs who are also members of the Group of the Party of European Socialists have voted against the final report. I think this is very regrettable, because, as it has been stated here before, it is indeed an excellent report and the rapporteur has done a good job. The situation was such, however, that the amendments tabled by our group had simply not received any support from other groups. This is why it was difficult for us to vote in favour. We have re-tabled some of those amendments in this plenary, for we have really whittled them down to what we think was really essential and necessary. I sincerely hope that other groups, particularly the Group of the European People’s Party (Christian Democrats) and European Democrats, which has taken our side on issues of this kind in the past, are prepared to re-consider this carefully, so that we can vote in favour of this report wholeheartedly and without any reservations.
I will explain the kind of amendments they are, and I want to demonstrate why these, in our view, are perfectly in keeping with the Lisbon agenda. The guiding principle underlying the Lisbon agenda is that policy must become more coherent so as to promote greater competitiveness, sustainable growth, employment and social cohesion. This means that we have to abandon the three-pillars structure and ensure that policy adopted in the various directorates-general and in the various councils of ministers is also in line with our other objectives. Consideration should in this respect also be given to the required cohesion of policy.
Consequently, with regard to the regulation on concentrations, we would particularly draw your attention to two aspects.
First of all, the assessment should consider aspects other than competition in the narrow sense of the word. In our amendment, we explicitly call for considerations with regard to the contribution that concentrations can make to improved production and marketing systems, to international competitiveness, to consumer interests and to the creation of jobs and the employment situation in general. This is thus a reasonably wide definition, and one that is capable of offering the necessary flexibility and room for manoeuvre. Amendment No 37 contains words to this effect.
The second aspect is about a serious and fully-fledged consultation of employee representatives within the procedures. Particularly Amendments Nos 40 and 41 concern this topic. In current practice, employee councils or trade union representatives are heard only at their explicit request, that is, if they have at their disposal information that tells them that a concentration or merger is in progress. Then there is the question of whether their arguments will be addressed seriously if they are consulted about the employment and social implications of the proposed merger. This ties in with the other amendment I mentioned.
They should be called upon by the authorities not only to gain an insight into the market positions and competitive risks, but it should also be possible to have serious discussions about those other effects. This should form a standard component of the procedure and this is what we hope our amendments will achieve. I truly hope that this will be re-considered in the other groups. I would already like to thank Mr Olle Schmitt for his support for part of these amendments.
– Mr President, Commissioner, ladies and gentlemen, Mrs van den Burg was right to stress that the Christian Democrat group has very often joined with other groups in taking the interests of workers into account when competition policy and models of economic policy are under consideration. We have done this because our group stands for the social market economy, because we back the Lisbon objectives, and because social cohesion is not incompatible with economic success; on the contrary, it is contingent upon it. We will not, however, be supporting the Social Democrats’ amendments, either in committee or in plenary, as these things have to be dealt with where they belong. Most of those who have spoken before me have pointed out that this refusal does not go against people’s interests, but that we must find a place for our concerns where the matter in hand requires it, and where the most good can result.
The control of mergers is meant to ensure that EU law applies to them, and it is because the Mergers Regulation works well as an instrument of European competition legislation that we are all appealing to the Commission. It would be a mistake if amendments, albeit necessary ones, to an essentially good and workable instrument were to make it more bureaucratic, more costly and more time-consuming than it at present is in a form that has stood the test of time.
We therefore endorse the Regulation’s objectives. It has to be said, for the benefit of those listening to this debate, that Parliament has no power of codecision on this issue, but is simply being consulted. We want greater clarity, greater legal certainty and the introduction of speedier procedures. That is why we also endorse the proposal for more flexible deadlines, which will bring great advantages to businesses. It is apparent from all the interventions that there are three points on which we have had criticisms to make, and we will continue to make them in the hope that the Commission will change tack. The first of them is that – as I see it – Parliament holds fast to the one-stop-shop principle. What this means is that, where a merger crosses more than two borders between Member States, this has to be reported directly to the Commission. This makes for clarity, legal certainty and is the simplest way of doing things in view of EU enlargement. I see the abandonment of the principle in the Green Book as regrettable, and urge you to return to it. You would thereby be helping to reduce costs and bureaucracy and increase legal certainty.
A second point is the definition of the market. We believe that your definition of the ‘economically dominant position’ is too broad and that the old definition is potentially clearer. The third point is one that must be faced head-on – the issue of the way in which the provisions on mergers are being brought closer to those in the Cartels Regulation. Here, you are confusing apples with pears. What needs to be made clear is that mergers are legal, whereas cartels are not. This distinction must be kept and the two must not be confused with one another.
– Mr President, the Commission has proposed a new regulation on concentrations between undertakings, as part of the broader project of updating the legislation on violations of competition rules and the effects such violations might have on the proper functioning of the single market. This is an extremely sensitive area, in which legal certainty should be enhanced and administrative procedures made more flexible. The transparency and monitoring of decisions, and appeals against them, should also be improved, as should the active, dynamic and appropriate participation of all the parties involved in undertakings.
Concentrations or mergers between undertakings are a fundamental economic and legal process. They make the markets more dynamic, help undertakings to restructure and encourage economies to grow. This process cannot and should not be perceived as leading inevitably to the abuse of a dominant position. A very clear distinction must be drawn between, on the one hand, the whole business of investigating violations of competition rules following allegedly irregular behaviour and, on the other, the normal process of monitoring a merger, which should, as a matter of principle, be accepted as legal and in accordance with the rules governing the market.
That is why the amendments already approved by the Parliamentary committee, and those to be tabled in plenary, in particular by the Group of the Party of European Socialists, are of fundamental importance. In Community legislation and its underlying political philosophy, competition is not an end in itself. It is, rather, an instrument with which to achieve and attain the Union’s major goals.
Extreme caution is needed, therefore, when adopting European Union legislation with a view to substantially reducing competition (such laws exist in other legislative systems, in particular in the United States). It is only right for the final positions of the Parliamentary committee and the rapporteur to reflect this caution. It should not be forgotten, furthermore, that the majority of those consulted in business circles expressed reservations and concerns about the adoption of new legislation, especially in view of the fact that the legislation on abuse of the dominant position has worked well up to now.
The efforts made by the Commission to table this proposal for a regulation, following the December 2001 Green Paper, are much to be commended, and deserve Parliament’s support overall. It is crucial, however, that some amendments be introduced to improve the text of this report, emphasising legal certainty and, above all, highlighting the role which workers in the merging undertakings should play. The workers should oversee the whole process and provide not only relevant information but also guarantees that the operation in question will be an economic and social success.
– Mr President, Commissioner, ladies and gentlemen, it is surprising that company mergers, which are one response to the challenge of globalisation, are often dealt with under the heading of ‘cartel law’, which has nothing to do with them. Cooperation comes about quite legally, with the objective of maximising opportunities on global markets; it is an important element in the free and dynamic internal market. It therefore follows that they still have their problems, most of which arise when widely divergent enterprise cultures are brought together. The new structures that result make for more conflicts. Businesses are often slimmed down, resulting in severe job losses. If there is to be a single European internal market, it needs to be laid down in unambiguous terms precisely when mergers have to be reported. In its Green Paper, the Commission has already stressed that they are always to fall within its own remit where mergers have been reported to the authorities in at least three Member States, and that is also the line that I take.
I am convinced that this is where costly and time-consuming procedures in the Member States can at last be done away with. Rather than perpetuating the fragmentation that is already widespread, there may quite probably – as my colleagues have already pointed out – be some simplification and tightening-up, not to mention greater legal certainty. While this is going on, national competition rules must continue to apply in full, although they must not conflict with Community rules.
It strikes me that the imminent enlargement of our European Union will make the one-stop-shop system ever more important. If I may add a comment on the threshold value, our Committee on Economic and Monetary Affairs proposes that the Commission should look into the merger of companies if their joint turnover in at least three Member States is greater than 10% of their overall turnover in the European Union. There is another point, Commissioner Monti, where I cannot support the Commission’s position. You seek to extend the definition of companies’ ‘economically dominant position’ to cover markets that are oligopolies, no matter when the merger comes about. Let me quote: ‘has a tangible and lasting influence on competition’. It is all too logical that mergers are meant to procure advantages over against competitors. I warn you against over-regulation. The markets would lose much of the dynamism that they need.
Mr Della Vedova’s report is sound, and my Group, that of the European People’s Party (Christian Democrats) and European Democrats, is in absolute agreement with it. The Socialists have tabled a number of new amendments, and, Mrs van den Burg, we will be voting on them tomorrow. Much of what these amendments contain one can certainly live with – but not in this report and not at this juncture. We are the party of the social market economy, and nothing will change that, as Mr Karas quite rightly pointed out, but introducing small amendments into these positions is like applying small amounts of cosmetics. That is something we must formulate elsewhere; that must indeed be clearly articulated, and I believe that we can find a common mind if we do this somewhere else. I hope that it will be possible for one or other amendment to be withdrawn; perhaps we will manage to get a broad consensus by tomorrow lunchtime. I am firmly convinced that this report by Mr Della Vedova deserves one rather than our later being suddenly disunited. Perhaps the Socialists will have a few new ideas by tomorrow. That is very much to be wished.
. Mr President, I would like to thank everyone who has taken part in the debate for their valuable contributions, and I would particularly like to thank Mr Della Vedova, the rapporteur for the Committee on Economic and Monetary Affairs and Mr Doorn, draftsman for the Committee on Legal Affairs and the Internal Market.
I am delighted to see that, by and large, the report supports the Commission's proposal, and that we share the same general objectives with regard to the need for reform. The Commission is, however, I am afraid, unable to accept the various amendments tabled. I would like to explain why, although, for, reasons of time I shall have to be brief, starting with the substantive test in the regulation on concentrations.
The Commission has come to the conclusion that the substantive test should be clarified, by adding a few words to the present text - words that the Committee on Economic and Monetary Affairs wish to see removed. Why do we think that this change is needed? Many observers believe that the present test may not be adequate to cope with concentrations that raise competition problems in cases of what is known as ’non-collusive oligopoly’. If this is true, opting to keep the dominant position test as it is would mean failing to take advantage of an opportunity to make it clear that the substantive test for assessing concentrations will be applied without fail to all concentrations harmful to consumers' interests. I would also like to emphasise that the prevailing view in international economic literature is that oligopoly situations arising from concentrations can have long-term anticompetitive effects and thus harm consumers' interests.
The Commission brought forward its proposal because it had become aware of the need to guarantee maximum legal certainty, an objective which it seems to me was generally shared and supported by various speakers, including Mr Olle Schmidt, Mr Ilgenfritz, Mr Santos and others. The greatest legal certainty you can have here is a genuinely effective instrument for controlling concentrations. We are convinced that the wording proposed would provide the greatest legal certainty possible.
As regards jurisdiction, a subject covered in depth in the Della Vedova and Doorn reports, and one on which various speakers commented, including Mr Berenguer Fuster and Mr Karas, I believe we all agree that it is necessary to achieve a sensible division of labour between the Commission and the Member States, thus minimising the burdens on companies and on public regulatory authorities. This means having allocation thresholds which, as far as possible, reflect an optimum division, and applying a referral system that can, so to speak, rectify incorrect allocations as far as is possible. We therefore propose to simplify and make more flexible the provisions for referring cases from the Commission to Member States and vice versa, thus also making it possible, as some companies have indicated would be helpful, for referral to take place even before notification.
What lies behind our position on the amendments proposed in relation to jurisdiction? Your report, Mr Della Vedova, proposes a ‘2+’ rule combined with new turnover thresholds. I fully appreciate the intentions behind the proposed amendment, but I believe that it would introduce an additional complication, because companies would first have to find out where to notify an operation. That is the reason, Mr Berenguer Fuster, why we, ourselves, dropped the idea, appealing as it is, of a ‘3+’ system, because it would come up against the situation of non-harmonised national legislation on concentrations, for the time being at least. This might be a longer-term objective, but it is not one for today.
As regards partial referrals to Member States, I agree that we should keep these to a minimum, but I also believe that it would not be advisable totally to rule out such referrals, because they may be appropriate in some cases.
I now wish to turn to a subject that has attracted a lot of attention and concern. The Commission has also proposed that its own powers of enforcement, as laid down in the regulation on concentrations, should, to a large extent, be brought in line with the new regulation, Regulation 1/2003. There are, in particular, two exceptions, namely the power to search private homes and the power to conduct investigations into sectors of the economy, which we, too, do not believe to be necessary for controlling concentrations. We do not, therefore, propose to introduce such powers.
I can assure you that, like you, we believe that there should not be any presumption that the law is being breached in concentrations, and that they are, therefore, effectively different from cartels, for example. That much is clear. I would like to reassure the rapporteur, Mr Della Vedova, the draftsman, Mr Doorn, and also Mr Karas, Mr Mann and other Members about this basic principle. It is therefore only right that our powers of enforcement should not be any more extensive than necessary. Nevertheless, our priority objective is to ensure that these powers are sufficiently effective to allow the Commission to discharge its duties and to protect consumers against the risk of harm from anticompetitive concentrations, and I believe that the powers we have proposed are necessary to this end. Of course, you may well argue that, as control of concentrations is an area different from other aspects of competition, less draconian powers are needed here than those required, for instance, to combat cartels. Although I have said that these are two different areas, forgive me if I come to a different conclusion about enforcement powers. Why? Because concentrations have a unique  one-off if you like  structural impact on the market, which is irreversible. For this reason, there is an argument that it is even more vital for the Commission to have effective powers to collect information, as otherwise we may reach a decision whose consequences for competition would be irreparable.
My final point, Mr President, concerns workers' rights, a subject raised by Mr Berenguer Fuster, Mrs van den Burg and Mr Santos, and an issue on which other Members disagreed with them. I believe - like those dissenting voices - that we are all working within the social market economy, and we consider workers' rights to be of the utmost importance. In fact, as has already been mentioned, appropriate instruments exist at Community level, but we believe there is a need for appropriate allocation of the various instruments to a range of different objectives. The regulation on concentrations is principally concerned with the components of the social market economy, and we do not, therefore, believe that it should be cluttered with measures to stimulate or safeguard employment: there are other instruments for that. In any case, the notifications are in the public domain, so that interested parties, including trade union representatives, are kept fully informed of whatever merger operations are in progress. We have, in any case, welcomed, and, what is more, at times actually sought the input that workers' representatives can provide in the procedure.
I would like to thank all the speakers once again for their contributions and, in particular, Mr Della Vedova and Mr Doorn.
Thank you very much, Commissioner Monti.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0311/2003) by Mr Rack, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on minimum safety requirements for tunnels in the Trans-European Road Network (COM(2002) 769 - C5-0635/2002 - 2002/0309(COD)).
. – Mr President, ladies and gentlemen, I am sure you all remember the terrible fires that occurred in French, Italian, Austrian and Swiss road tunnels in 1999 and 2001. In order to prevent any repetition of these disasters, or at least to ensure that if they do occur the consequences are not so tragic, at the beginning of the year the Commission submitted a proposal for a directive seeking to establish minimum safety requirements for tunnels. The Commission also received encouragement for its approach through several resolutions adopted by your Parliament, specifically following the fire in the Gothard tunnel in October 2001.
The Commission proposal targets all road tunnels over 500 metres long that form part of the trans-European network, totalling around 500 tunnels. Tunnels in the trans-European network are actually used by drivers of all nationalities and it appears that the consequences of fires can be considerably diminished if persons finding themselves in such situations have access to standard safety equipment and to homogenous information on the best attitude to adopt in order to protect themselves.
The proposal contains both technical and organisational requirements. Without listing all the measures, the most important ones can be summarised as follows: extremely long tunnels must have fully working equipment, in particular emergency exits and improved ventilation systems. Automatic fire detectors must be capable of informing tunnel users of any potential danger. The Commission also proposes that emergency signals with a uniform safety standard should be installed and should be easy to understand for all users. We believe that all the proposed technical measures are necessary. Some people have been surprised at the highly technical nature of the proposal but if you compare the measures envisaged for the technical regulations set by international courts, or at national level, you will realise that these are necessary in order to cover the essential aspects.
At the organisational level, roles and responsibilities will from now on be clearly divided between the main actors involved, who are: the administrative authority, the tunnel user and the person or body responsible for safety. These measures will apply to new tunnels, and also to existing tunnels, which will have to be brought up to standard in line with a timetable spread over ten to fifteen years. Member States that have more than the Community average number of tunnels in their territory will have a longer deadline for bringing their older tunnels into line with the directive. The task facing the engineers responsible for the safety of these tunnels in the Member States is a long one and the directive must be adopted as soon as possible. As a result of the meetings that we have already held with some of you, I know that we can count on you to reach rapid agreement with the Council on this dossier.
. – Mr President, Commissioner, ladies and gentlemen, although tunnels are among the safest parts of the European road network, accidents in tunnels often result in grave consequences, among which the psychological effects are not to be ignored. In tunnels, people feel shut in. The three major accidents in the Tauern, Mont Blanc and St Gotthard tunnels – to which the Commissioner has already referred – made the peculiar characteristics of accidents in tunnels tragically apparent.
When these accidents occurred, Parliament pressed the Commission to initiate action on tunnel safety. Some time elapsed before the Commission, at the beginning of this year, submitted its proposal for a directive on minimum requirements for the safety of tunnels in the trans-European road network. Let it be emphasised from the outset that this proposal by the Commission is a good one. Our amendments were an attempt at making it even better, and I believe that we succeeded in doing so by dint of cooperation with the Commission and good dialogue with the Council, which, working in parallel with us, agreed a few days ago on the content of its Common Position, which it is – or so I hear – keen to complete tomorrow. We can expect, at second reading, to come to very quick agreement on a common directive, aiming to make European road transport safer, and in the hope that we will do so as soon as possible.
In the longer term, though, we cannot be satisfied with this outcome. Our joint proposal – as I would like to call it – still has an array of cosmetic blemishes and real defects. Let me start by pointing them out. Our text focuses on one partial aspect of the issue of tunnel safety. In essence, we are demanding high standards in building work and elsewhere, but it is equally important to make improvements to the way in which people use tunnels. There needs to be better general training of drivers, and there is a particular need for better-trained drivers of passenger and freight vehicles. Nor can we be content with improving the safety of tunnels that are part of the TENs, while taking no account of the other road tunnels. We must act as quickly as possible to incorporate into our system the candidate countries and the others that intend to join us, and, as there is more to Europe than the EU, countries such as Switzerland, Norway and others as well.
The Commission has held out to us the prospect of certain things being done in response to these points. To some extent, though, it is the jurisdiction situation that prevents us from using legislation to work towards what we need, so, together, we have a certain amount of persuading to do. The candidate countries and those Europeans who are not yet in the EU have already, this time round, participated very actively in our work, and we hope they will continue to do so. I will take it as read that our proposal’s good points largely speak for themselves, but there are a number of details to which I would nevertheless like to give special mention. We tried very hard to lay down clear lines of responsibility. We worked hard to achieve flexibility, so that the users of tunnels can enjoy a properly high level of safety without delay, particularly where tunnels are old and in need of repair. We also attached particular importance to the practicability of what we were proposing in very many individual cases, of which the particular problems of tunnels in cities may be taken as representative.
One issue whose importance has been particularly stressed to me back home has to do with the safety of disabled people. I hope that we have come to the right conclusion as to what they need, and we have made constructive efforts to ensure that they too, in the event of a calamity, can expect a minimum standard of safety.
My final task as rapporteur is a thankful one. I would like to thank the many people who have helped to achieve this outcome in which we all share: the Commission and its staff; the various partners in dialogue from the Member States, but also – even though I am repeating myself – from Switzerland and Norway, and the Members of all the groups in this House and their assistants. Last but not least, I would like to express my personal gratitude to the member of the Committee secretariat, Mr Haug, for his many hours of dedicated work. I hope that, at second reading, he will support us as efficiently as he has done to date, and that things will work together so that we have, as soon as possible, better laws on safety in European tunnels.
– Mr President, Commissioner, ladies and gentlemen, the rapporteur’s amendments to the Commission proposal are excellent, and the Group of the European People’s Party (Christian Democrats) and European Democrats endorses them. Most of the amendments tabled by Mr Rack are intended on the one hand, to prescribe realistic safety standards for tunnels, and, on the other, to avoid the system for responsibility for implementation of common safety standards becoming too complicated and bureaucratic. I believe that he deserves particular credit for this.
As the rules on the safety of tunnels tend very much to have been drafted with the tunnels in the Alps and similar areas in mind, but would make for major problems with traffic flow in those tunnels belonging to the trans-European transport network that run through towns and cities, we endorse the rapporteur’s proposal that the administrative authorities be empowered to grant derogations from the general regulations for special tunnels in urban areas, as the minimum intervals – of 100 metres between HGVs, for example – would result in substantial tailbacks and hence in greater damage to the environment in tunnels in cities, the tunnel under the Elbe in Hamburg being one example. Similar considerations apply in the case of the obligatory examination of HGVs equipped with additional tanks before they enter a tunnel, which, thank God, is to be dropped as a result of the rapporteur’s vote.
Let me conclude by saying that the Group of the European People’s Party (Christian Democrats) and European Democrats endorses the demand that building work to improve the safety of tunnels should receive general financial support from the TENs budget, as such measures could well overstretch the financial resources of individual Member States, and as improved safety in tunnels belonging to the trans-European transport network is in the interest of all citizens of the EU. If I may put that in more specific terms, Commissioner, most tunnels are situated in that lovely country, Italy, and if Italy were to bear alone the cost of making transport safe, it would make for a problem for us all. That being so, I believe it to be important that the Community should – Mr Swoboda is catching my eye at this point – use TENs funds to cover a share of the work on improving tunnels in those countries that have long ones, as the reason why we want to improve the tunnels that these countries provide – whether we are talking here about Austria, Italy or even Switzerland and France – is the safety of those who travel through them, who are not only Italians and Austrians, but also many Danes, Germans and people from the Netherlands. This means that this aspect of finance is one that we should particularly take into account. Again, though, many thanks, Mr Rack, for your outstanding report.
– Mr President, Commissioner, ladies and gentlemen, I must start by thanking Mr Jarzembowski for the way in which he acknowledges the great value of transit areas for Europe’s road users as a whole, in view of which I do not doubt that he will play a very active part in the Conciliation Committee when it considers the transit issue. Thank you for that! I wanted, of course, also to extend warm thanks to Mr Rack for his report and for the work he has done. It has indeed not been an easy task, but it has been a technical one, having much to do with the safety of our fellow citizens and with the protection of their lives and limbs.
Mr Jarzembowski has already pointed out how difficult it is to weigh in the balance maximum safety on the one hand and costs – which have to be affordable – on the other. If one were to look at this solely from the point of view of the safety of human beings, one would have to demand immediate rebuilding, with bi-directional tunnels and so on. If, though, one considers these things in relation to costs – which one also has to do – then a new middle way has to be found.
I agreed with the rapporteur that the rather stringent regulation that the Commission proposed was a good foundation. It became apparent, though, in the course of debates in the committee, as well as in discussions with the Council and, eventually, with the Commission, that some points might well call for a gentler approach, and so we came to a compromise, but one that takes account of the essential safety aspects. Mr Jarzembowski has already made reference to the special conditions that apply in cities.
We have always attached great importance to the clear demarcation of responsibilities, so that there should be no lack of clarity about who is responsible for what in matters affecting the safety of tunnels. That is why the establishment of supervisory bodies and the appointment of a safety coordinator for each tunnel is so very important, for we can see that the principal problem with safety measures of this kind is that nobody really feels responsible. It is also important that rules for this should be laid down by the European Union and that we in the committee accepted the Commission’s proposals with only minor modifications.
I share the view that we should, of course, not limit ourselves to building work, but that measures should also be taken to organise traffic. On that, I would have liked to see better account taken of several amendments, but it has to be clear to us from the outset that diversions, speed restrictions and rules on the intervals between vehicles are necessary in those places where they make sense and will not lead to serious traffic jams, as is professional training for drivers of heavy goods vehicles – for it is particularly in connection with the transport of hazardous loads that we have seen particularly serious accidents.
Just as is stated in the motion, I take the view that the Member States will of course have to comply by doing this not only with reference to the trans-European networks, but also, and to an adequate degree, in the other tunnels and in the other parts of the road network. So let me reiterate my belief that this is a good report with a realistic approach, and say that I agree with the Commissioner that we and the Council need to come to a shared solution without delay. Once again, then, many thanks to the rapporteur for the work he has done.
– Mr President, Commissioner, ladies and gentlemen, having seen a wide variety of serious accidents in tunnels in the European Union’s road network, discussion of how to guarantee a high standard of safety throws up, yet again, the crucial question as to the extent to which the European Union should lay down detailed and specific technical rules, or, to put it another way, how much leeway there has to be for various ways of adapting to change. Mr Rack’s compromise is the right one, and for finding it he deserves our gratitude.
I do, nevertheless, have five comments to make. Firstly, and quite apart from all the flexibility involved in allocating tunnels to safety categories, it would have been desirable to lay down standardised indicators for assessing the safety of tunnels, which it might then have been sensible to use to analyse all the tunnels in the European Union, rather than only those forming part of the trans-European networks; this would have brought with it even greater added value in terms of improving safety. Such indicators would also make it possible to carry out a risk analysis or an evaluation of dangerous situations and accidents on the basis of common benchmarks. I therefore find it regrettable that the text no longer contains the Commission’s proposal on the standardised application of harmonised norms to working methods in conformity assessment bodies.
Secondly, there is the closely-connected question of whether it is right that the tunnel management should, as an organisation with its own functions, also be able to be the body that investigates accidents. I do not think it should, as one cannot exclude the possibility of conflicts of interest, which would be detrimental to the maintenance of safety.
Thirdly, I fully support the new ruling that, where tunnels impinge upon the territory of two Member States, joint investigating bodies are to be set up to exercise the necessary functions.
Fourthly, it appears to me that, quite apart from the measures for which this report provides to impose minimum requirements for the safety of tunnels, there is a whole range of other actions that could help improve safety, and do so more simply and probably at less cost. In this I include what Mr Swoboda has already said about additional rules for tunnel users’ speed, the distance between their vehicles, the giving of particular signals, markings, and so on.
My fifth point is that all the technical measures that have been proposed can have little effect when a driver is over-tired. Modern technology notwithstanding, what is ultimately crucial in road transport, as in so many other areas of society, is the human factor. I would therefore like to call upon the Council – even though it is not represented here – to deliver a final position on the Regulation on the harmonisation of certain social legislation relating to road transport.
Mr President, we pay a high price for road traffic. And this time I am not referring to the Frenchor the German, but to the death and mutilation of people with a value as human beings that cannot be expressed in money terms. Every year, some 40 000 men and women die on our roads, the equivalent of two full jumbo jets crashing every week in the fifteen EU Member States. Annually, more than 200 000 people are scarred for life through injury and/or a handicap. Never do we in any way take note of these statistics. Last week, a delegation of the Committee on Regional Policy, Transport and Tourism, which I had the pleasure of chairing, visited two long tunnels with two-way traffic in the Alps. One of those was the Mont Blanc tunnel – 11.6 km long – where, in March 1999, a burning lorry caused an inferno, thereby claiming the lives of 39 people. Our visit started with a brief moment at the monument that was erected in memory of those victims. During the three years that this tunnel was subsequently closed, considerable investments have been made in a large number of facilities, which have been discussed in this report. Nevertheless, the sight of lorries passing each other in both directions on a total width of no more than seven metres is still a frightening one.
Mr Rack has rendered the proposal more effective without underestimating the seriousness of the risks. We therefore hope that the Commission is willing to recognise this.
Mr President, mountain ridges are a hindrance to crossing traffic, and so, tunnels offer the only solution to provide the shortest possible connecting route. It is an expensive solution; construction of such tunnels initially claimed many lives, and it was until recently used only in exceptional circumstances. The nineteenth century saw the start of railway tunnels, to which were added, in the twentieth, tunnels for cars. Meanwhile, engineering is increasingly enabling us to build tunnels under cities, under protected areas of outstanding natural beauty and under sea straits. These days, tunnel piping is inserted even under flat land consisting of soft, waterlogged peaty soil, as is the case in the Netherlands. Not only are tunnels now used on a much broader scale than in the past, but they are also used much more often. As a result, there is a considerably greater risk of explosions, fires and of people being suffocated. Until the recent fires, starting with the one in the Mont Blanc tunnel, far too little attention was paid to these risks. Meanwhile, economic interests mean that two-way lorry traffic across busy roads in one tunnel pipe is still permitted. Where this traffic is halted temporarily, it meets with protests from those living in the vicinity when it is allowed to resume. On the basis of experience gathered to date, I have reached the conclusion that tunnels without separate lanes and without parallel escape tunnels are unsuitable for use by large numbers of cars and by heavy goods traffic.
Roads offer individual drivers too much freedom for dangerous and deviant behaviour. Tunnels offer more options for rail traffic, but here too, escape routes are required. Moreover, it is likely that the two extremely long tunnels that will run under Switzerland, and the Brenner base tunnel, designed to run from Germany to Italy under Austria, will be suitable only for freight traffic.
My colleague, Mr Markov, has already addressed the issues of supervision and cross-border tunnels. Whilst I unreservedly support proposals to improve emergency exits and to make them suitable for wheelchair users, or other measures to step up safety requirements, I do not consider them to be adequate.
– Mr President, Commissioner, ladies and gentlemen, despite the lack of money in the public kitty, scarcely anyone can really object to improving safety standards on Europe’s roads in view of the yearly accident statistics, which show over 40 000 dead, and 1.6 million injured, some of them seriously. In Thuringia, the German province from which I come, the longest motorway tunnel in Germany was opened a few weeks ago. Even though it is also – as predicted beforehand, the safest – many drivers still find using it highly stressful.
When the Commission launched its draft directive on the improvement of safety in tunnels, I was, on the one hand, glad that it is fundamentally in accordance with the third action programme to improve road safety, which we had welcomed, but I was also concerned and disturbed by the prospect of an enormous increase in bureaucracy and of the high costs resulting from it, which, it appeared, would devolve upon the Member States. After all, tunnel routes were not and are not among the most dangerous or accident-prone stretches of road in our Community.
Today, my fears have been allayed, as the rapporteur – to whom let me now express my particular gratitude and appreciation – has managed after all to tighten up the draft directive, to further develop and restructure it, to make it less bureaucratic and its technical provisions more flexible. In this process, vitally significant safety aspects have not been disregarded; on the contrary, it has been possible to extend them, for example, by taking into account the safety needs of people with disabilities, which makes sense and is – and, I think, in view of this being the European Year of People with Disabilities – positively necessary. It remains to me to urge that this be speedily transposed into national law and to express the hope that it will have a tangible and positive effect on our road users, both in psychological and in real terms.
. – Mr President, ladies and gentlemen, I wish to thank the rapporteur, Mr Rack, and the Committee on Regional Policy, Transport and Tourism, for wholeheartedly embracing this highly technical proposal and for then managing it in a pragmatic and constructive way.
I am pleased to note, first of all, that there is a broad degree of consensus between Parliament, the Commission and the Council on the measures to be adopted. Differences of opinion, where they occur, only relate to aspects that are relatively minor in comparison with the aims that are being pursued here and which are: to achieve, within a decade, a substantial improvement in the level of protection provided for users of major trans-European road network tunnels.
With regard to Mr Rack’s report, I should like, Mr President and Mr Rack, not to go through the 78 amendments one by one, but to divide them into groups. Parliament has been given a set of highly technical amendments which are intended, if I am not mistaken, to bring the Commission’s proposal more into line with the text that has resulted from the work of the Council, which has itself held many meetings with experts on this issue. In principle, the Commission has no major objection to these amendments because we feel we have endeavoured to prevent the Council from deviating from the proposal’s original intentions.
The Commission also wishes to highlight several amendments that pay specific attention to persons with disabilities, to ensure that they are able to escape in the event of a fire. We are, in principle, in favour of the directive making specific reference to disabled people. The experts tell us that, in the event of major fires that cannot be put out, users have only a very short time around ten minutes in which to reach shelter. Unfortunately, therefore, persons in wheelchairs, who move more slowly, are at greater risk than able-bodied people. We believe that all of the directive’s provisions will lead to considerable improvements to the protection of the disabled.
Some amendments are intended to modify the terminology used in order to designate the various levels for which clarification of responsibilities is sought. The Commission does not wish to accept these amendments, because moving away from terminology which now appears to be almost universally accepted would not help us to achieve our goal of clarification. Some amendments relate to aspects not covered by the directive but which are important for tunnel safety or for implementing measures. I am thinking in particular of the amendments relating to driver training or to the financing of tunnel repairs. Although these are only simple recitals, they fall outside the scope of the directive and we do not feel able to accept them.
In fact, when you add them up, the Commission can accept totally or in principle 52 amendments; it can accept one other in part and there are 25 amendments that it cannot accept. These somewhat stark figures are not an accurate reflection of the real situation, which is that between the Commission and Parliament, and I think I can say between Parliament and the Council, there is greater agreement than the figures suggest on the essential aspects of the dossier.
I therefore wish to express the hope that the three institutions manage to take a decision so that the directive can be adopted rapidly. As I said, the engineers face a long haul in order to bring the tunnels into line with the provisions of the directive and this work must be begun as soon as possible.
Thank you very much, Commissioner.The debate is closed.The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0303/2003) by Mr Cunha, on behalf of the Committee on Fisheries, on the Commission communication on an integrated framework for fisheries partnership agreements with third countries (COM(2002) 637 - C5-0070/2003 - 2003/2034(INI)).
Mr Varela Suanzes-Carpegna will take the floor as a replacement for the rapporteur, Mr Cunha, who has been called away to attend to other higher duties.
. – Mr President, Commissioner, ladies and gentlemen, a very important person is missing from the Chamber today, our rapporteur. Mr Cunha, as our President has said, has been called away to take up other political duties in his homeland, in the north of Portugal, and that is where he has gone. I would like firstly to congratulate him, as does the whole of this House I believe, for the good memories we all have of him and we wish him great success in his new role.
Today we are debating his report, and I have the honour, as coordinator of the Group of the European People's Party (Christian Democrats) and European Democrats, of presenting it to you.
We are dealing with a very complete and very positive report, enriched with the amendments approved in our Committee on Fisheries. It describes all the enormous possibilities offered by international fisheries agreements, both for the European Union and for third countries. There remain in this Parliament certain recalcitrant Members who are dubious about the international fisheries agreements, but fortunately there are far fewer of them than in 1994 when we discussed this issue in this Parliament. The vast majority recognise their enormous advantages.
Recently, 24 developing countries, who met in Galicia on 16 and 17 September at the , approved the conclusions of the fourth Conference of Fisheries Ministers, all of them calling for the maintenance and increase of international fisheries agreements as instruments for trade and development cooperation.
That the benefits are mutual, nobody calls into question. And neither that they are essential to both parties. And that there must be no discrimination or differentiated treatment between certain agreements, such us those in the North, and others, such as those in the South, either. The development cooperation in the field of fisheries represented by international fisheries agreements is obvious; and that, through them, the European Union is achieving responsible fishing in these third-country fishing grounds and the development of a sustainable fisheries sector, is also obvious.
The developing countries, at the fourth world conference which I have just referred to, all called for more cooperation, for more investments in their countries, for more scientists, for more joint undertakings, and this is undoubtedly the way forward for the future. Namibia, for example, is today a world fishing power, a zealous guardian of its fisheries resources and sustainable fishing, and this is all the result of European investments.
Neither should we forget the essential commercial aspect of these fisheries agreements for the European Union, where they generate work for our fleets, jobs for our fishermen and work for our processing industries.
Europe has the example of the adversity caused by the failure to renew certain fisheries agreements, as in the case of Morocco, which is still a controversial issue for this Parliament. And now it is also aware of the urgent need for relocation in other fishing grounds, within the context of these agreements, and for formulas, such as mixed undertakings and temporary associations of companies, when recovery plans are approved in accordance with scientific reports, which the European Union is the first to respect, such as those which are currently taking place in Community waters and non-Community waters, in external waters, as in the case of halibut in the NAFO.
In summary, the international fisheries agreements are an essential mechanism for the European Union and for the third countries, since both parties benefit mutually from them, as the Cunha report points out in a crystal clear fashion. I therefore hope to have this House's support tomorrow in the vote.
.  Mr President, honourable Members, Mr Varela Suanzes-Carpegna was right to note at the very outset that the one person missing today is the rapporteur, Mr Cunha, whom I am therefore unable to thank personally for his report on our communication on fisheries partnership agreements. Since becoming a Member of the European Parliament, Mr Cunha has done splendid work in drafting a whole array of reports on fisheries matters, for which we owe him a debt of gratitude.
When I read the report, I was glad to note that the Commission and Parliament are pursuing the same objectives by way of future fisheries agreements. The Commission has always taken the view that the sustainability of fisheries needs to be ensured not only in Community waters, but also outside them. This agreement, therefore, is intended to put a greater emphasis than in the past on the environment, but without neglecting economic and social objectives. Deep-sea fishing is crucial to the economies of many coastal regions in the Community, and so support for it needs to continue.
The report calls on the Commission to draw up a sound financial chapter, and also to regard a financial contribution as both part of a trade agreement and as development aid. With that I can wholeheartedly agree, but let me say, for the avoidance of misunderstandings, that the financial contribution is, on the one hand, to be paid in respect of the fisheries rights that are conceded and, on the other, is meant to help the third country to manage its stocks in a sustainable manner. It is to be credited to the third country’s budget. The Commission will then give the country with which the agreement is concluded active support in the form of know-how, enabling it, for example, to make fisheries controls more efficient or to improve research into the condition of stocks. I am convinced that new partnership agreements of this kind will be of great benefit both to the developing countries and to the Community.
Mr President, it has been brought to my attention that Mr Hudghton raised a point of order earlier today in this Chamber under Rule 2 of the Rules of Procedure. He referred to a debate in the Scottish Parliament and a statement by a Conservative Member of that Parliament to the affect that it is incumbent on me, as Chairman of the Committee on Fisheries, to represent the views of the UK Government.
Firstly, may I say that I cannot answer for statements made by members of other parliaments, whoever or wherever they may be. Secondly, in view of the fact that the UK Government is a Labour government, and I am a Conservative, it would be rather strange, to say the least, if I felt obliged to represent their views either in my capacity as Chairman of the Fisheries Committee or indeed in any other role.
Mr Hudghton seems unusually exercised by my role as Fisheries Committee Chairman these days. It is a great pity that he chooses to divert his energies into cheap, political point-scoring, rather than standing up for Scotland's beleaguered fishing industry. However, he may rest assured that I conduct my role as Chairman of the Fisheries Committee in an even-handed and democratic manner.
Turning to the Cunha report, may I firstly place on record, as Mr Fischler and Mr Varela Suanzes-Carpegna have done before me, the great appreciation of the members of the Fisheries Committee and indeed of most if not all of the Members of this House for the work undertaken by Mr Cunha during his term of office as an MEP representing Portugal. He has now, of course, returned to Portugal to take up a very senior position and we all wish him well for the future. I am sure that we will see more of him in the days to come.
The high quality of the work undertaken by Mr Cunha has indeed been reflected in this report on an integrated framework for fisheries partnership agreements with third countries.
Many people are currently expressing anxiety over international fisheries agreements entered into between the EU and these third countries. Documentary film-makers and indeed some international NGOs have beaten a path to countries like Senegal and Mauritania in West Africa, intent on exposing the ravages of greedy European fishermen. Against a background of collapsing fish stocks in EU waters, due, allegedly, to massive over-fishing, these critics claim that Europe is now hell-bent on exporting its problems to these developing nations. Other critics point the finger at the ubiquitous Spanish and French fleets, claiming that such third country agreements, although funded by the EU, are only of benefit to Spain and France.
It is time to set the record straight, and the Cunha report sets out to do this. Firstly, we should explore why the EU finds it necessary to enter into such agreements for international fishing rights. When Spain joined the EU it brought with it a distant water fleet of heavy trawlers, which had plied the world's oceans for centuries. Having only a narrow continental shelf and with limited fisheries resources of their own, Basque and Galician fishermen were catching cod off the coast of Newfoundland and Labrador five hundred years before Christopher Columbus 'discovered' America. France has a similar tradition.
However, just as fast as EU fish stocks are collapsing, stocks of migrating fish are being savagely cut as a result of the new regulations that we are imposing through the common fisheries policy. At the same time, consumer demand for fish in the EU is rising. We are now only 60% self-sufficient in meeting this demand. Consumers are turning away from red meats because of fears about BSE, foot-and-mouth and other scare stories, and are turning to fish as a healthy alternative. To meet this surging demand, the EU has two alternatives. Either it can import fish from outside the Community, increasing our balance of trade deficit and exporting valuable fishing jobs, or we can harness the expertise of the Community's distant water fleet which may well be largely Spanish and French, thus maintaining EU employment in the fisheries sector while, at the same time, ensuring that EU hygiene and food safety standards are maintained. The choice is not difficult.
Nevertheless, while contracts entered into with third countries have seen EU trawlers from Spain, Portugal, France, Ireland and, to a lesser extent Greece and the UK, deployed around the globe from the Southern Oceans to the North Pole, there has been rising concern at the exploitative nature of some of these agreements. In Mauritania, off the West Coast of Africa, it was claimed that Spanish trawlers were hoovering up thousands of tonnes of fish, depleting local stocks, driving native fishermen out of work and causing famine amongst the coastal communities.
That is why the EU had to develop a new system for drawing up these agreements. In future, third country agreements must be a partnership between the EU and the contracting nation, embracing a continuous monitoring process to ensure that a sustainable fishery is maintained. We want a significant proportion of the contract price to be devoted to buying fishing rights. But, and this is equally as important, we also want a significant contribution to be devoted to conservation and development objectives, with monitoring and surveillance high on the list. The EU has recognised its responsibility to the countries with whom we enter into these agreements, while at the same time maintaining its long tradition of distant water fishing to keep a steady supply of good, healthy fish on Europe's tables.
– Mr President, if I may, I too will begin by stressing Mr Cunha’s excellent qualities as a Member of this House and as a citizen of Europe. I would also like to emphasise how much he will be missed in this Parliament, in the Committee on Agriculture and Rural Development, and in the Committee on Fisheries. I might add that I wish him every success with his duties in his senior position in the government of a great Portuguese region, the North. Even though I am a member of a different political party from Mr Cunha, furthermore, I do not have the problem of which the Chairman of the Committee on Fisheries, Mr Struan Stevenson, complained here. Since he is not a member of the UK Labour Party, Mr Stevenson distanced himself from UK Government policy. I do not have the same problem, but that is just a question of style: the British style on the one hand and, on the other, the Portuguese, Iberian style.
If I may, moreover, Mr President, I would like to begin by underlining how correct and balanced I believe Mr Cunha’s report, as well as the Commission communication, to be. I wish I could be as reserved as Commissioner Fischler, who to all intents and purposes confined himself to expressing his agreement with the report, which he felt endorsed the content of the Commission communication. That much is true. There does not seem to be any major disagreement between us on this matter. I would say that the European Union has developed a very interesting type of diplomacy in the field of fisheries. As Mr Stevenson also said, that diplomacy has led to a very interesting and very original model for fisheries agreements, one which we might even consider exemplary and which could quite happily act as a model for distant water fisheries negotiations between other countries.
That diplomacy should continue to develop freely, I would argue, with a view to upholding the interests of the European Union’s distant water fleet. This fleet must not be considered as belonging to Portugal, or to Spain, or to France: rather, it should be understood to be a European Union fleet, since the Commission is our only spokesperson, our only representative in these international relationships. Mr President, I support Mr Cunha’s report, as well as the content of the Commission’s text. I hope that distant water fishing in the European Union will continue to develop along the three axes of the conservation of resources, support for the poorest communities and also equal treatment for those working in the fishing industry. To conclude, I would say that we must combat illegal fishing and flags of convenience, which are, at times, the worst enemies of genuine fishing and fishermen.
Mr President, I too would like to begin by thanking Mr Cunha for producing such a worthwhile report and by wishing him well in his new role.
Our debate takes place in a context where, first, some stocks in certain northern waters are in crisis and others are endangered. Second, many more are being over-exploited on a global basis. In addition, a report published last week by the International Food Policy Research Institute indicates that, if China is included, developing countries now account for more than 70% of the production of fish for food including both wild fisheries and aquaculture. The consequences are that the EU is dependent on imports of fish and that many EU fishers pursue their activities in other waters.
The ELDR accepts, therefore, that there is merit in negotiating fisheries partnership agreements with third countries, rather than leaving matters to bilateral arrangements which may lack consistency both between each other and in supporting the requirements of sustainable development. We do, however, have very strong views about the nature of any agreements made by the EU. First, the agreements reached should be genuine partnership ones and of mutual benefit. We believe that our amendment to paragraph 7 gives fuller expression to this idea than the original paragraph. Second, the agreement should be both responsible and transparent in budgetary terms, so we have amendments calling for renewal of agreements to be dependent on evidence that past monies have been spent as intended. We also call for an equitable - that is just to say a fair or just - sharing of payments by the EU vessel owners involved.
On paragraph 11, whilst it may be right to forecast an increase in the number of agreements reached, we cannot be certain of this and would prefer by oral amendment to replace the words 'the increase' with 'any increase'.
Third, the agreement should promote sustainability. We are pleased with the extent to which the report makes reference to the principles involved and hope to see these built on where the details of any future agreement are concerned, notably by introducing specific provisions for protecting the environment.
I would urge the House to support both this report and their amendments to it. As Mr Stevenson has already said, we must ensure that we do not try to solve our domestic problems by exporting them to developing countries. Experience already tells us just how counterproductive such an approach would be. Indeed, wherever we come from in the EU we have a very strong interest in ensuring the sustainability of fisheries not only in our own waters but beyond.
– Mr President, I would like to add to the congratulations directed at Mr Cunha and to the praise for his work in the Committee on Fisheries and the Committee on Agriculture and Rural Development. With regard to this report, I would like to say that international fisheries agreements are undoubtedly a highly important aspect of the common fisheries policy, since they ensure that fishing activity is maintained in many regions of the European Union, and provide direct employment for 30 000 people. They help reduce the Community trade deficit in fish products and account for more than 20% of all Community catches. For these reasons, we should give this report our full support. Studies indicate that every euro invested in these fishing agreements generates economic activity to the value of three euros, meaning that the benefits clearly outweigh the costs. It is important, therefore, to improve and enhance this area, even taking account of the conclusions of the Fisheries Council of October 1997, which has been mentioned here already. This is even more important, moreover, given that there are those who would cast doubt on these agreements.
I would like to remind you, however, that the Commission should take account of certain important aspects of these agreements. One of those central questions is that of appropriate funding. While coherence is certainly needed between the common fisheries policy and development policy, it should not be forgotten that these agreements are essentially commercial in nature: though they should take the development angle into account, the funding for these fishing agreements should come from the fisheries sector, while funding for development policies should derive from elsewhere in the Community budget – from increased amounts for cooperation and development, to be more precise. More partnership agreements should be developed, therefore, balancing the interests of the various countries and parts of the fleet concerned in an equitable way.
I would like to conclude by echoing the rapporteur’s statement that it beggars belief that different conditions should apply under agreements within the European Union: under certain agreements, the vessel owners pay fishing licence fees, while under others they pay nothing. This problem, therefore, must be resolved urgently, as must the issue of paper quotas and the opportunity for unused fishing rights to be temporarily transferred. I hope that our support for Mr Cunha’s report will also convince the Commission to take equal note of the proposals he presents in the course of his work.
Mr President, we have heard tonight about how the Commission has actually changed its position in relation to developing a new system of fisheries agreements. It is all very well just changing the name of 'fisheries agreements' to 'partnership agreements', which sounds very good. 'Partnership' sounds like something that is fair and equitable, but, at the end of the day, what we need to see is that this is what actually happens.
At the moment we are only talking about discussion documents from the Commission and when I hear some of the other speakers talking about trade diplomacy, we have to be very careful that this is not about coercion. When we talk about fisheries agreements, looking at Mr Cunha's report and comparing it with one we may have seen five or six years ago in this Parliament, it is better. However, if you look at the underlying majority view of the Committee on Fisheries and, indeed, of this Parliament, it is that the purpose of agreements is to supply European consumers with fish and to keep European fishermen in work. Any other consideration is secondary. This is not acceptable. We cannot talk about sustainability and development as two separate items.
As regards exporting our problem in relation to overcapacity within the European Union, this has been the tradition up until now: fisheries agreements have been used to export our excess capacity to other parts of the world. When we talk about the countries that are benefiting, I know that when I first came to this Parliament, Ireland was not one of these countries. It clearly is now. Irrespective of what countries are benefiting from within the European Union, what we need to look at is how the developing countries are actually benefiting. I do not see anything yet to prove that the European Union has not merely a sustainable approach to fisheries agreements, but also an approach that takes into account the concerns of the developing countries.
We have an agreement at the moment that there will be a separation in relation to payments. This will distinguish the development aspect from the other aspects of the fisheries agreements. But that is not enough. We need to get proof from the Commission that this is what is going to happen, because it is completely unfair to talk about fair trade, an equitable approach to developing countries while at the same time using developing countries by exporting our capacity to those countries. We have to take that into account.
Finally, we have to take into account what happened with Morocco. Are our European taxpayers' monies going, in the future, to pay for the collapse of other fisheries agreements? I am talking in particular of Mauritania. This is something that needs to be taken into account. Developing countries are not going to take for granted the situation that has been put to them with the only choice they have. We have to live up to our responsibilities and cut down on our excess capacity.
Mr President, I am amazed to hear Struan Stevenson use the argument that we have to have these deals to maintain the historical fishing piracy of Spain and France. The world changed in 1976, as the empty ports of Hull and Grimsby can testify. We would not even be having this debate if it were not for the total, abject failure of the CFP and the need for more and more waters. And yet, as early as 1994, the warnings from Senegal were there for all to see, at least for those who wanted to.
These deals have caused havoc and destruction, both environmentally and socially, in some of the poorest parts of the world. What is the response from the Commission? It is the use of this wonderful word 'partnership', which, as yet, means nothing. But the Commission's spin goes a bit further than that. It says that if it were not the EU doing it, then it would be private enterprise, and there would be somebody out there who is 'worse than us'.
I have seen Kenya, where private enterprises have been causing problems, but in my view two wrongs do not make a right. Perhaps the only good news is that a growing number of Members here are beginning to wake up to what these deals really mean and the opposition in this Parliament is now up to over 100.
In England, we regard the maritime blind eye that was turned by Nelson to be an act of bravery and honour. But this is not the case with Commissioner Fischler, who continues to turn a blind eye.
Mr President, Commissioner, the Cunha report rightly emphasises the enormous economic importance, for both the Member States of the Union and the partner States, of the twenty-one international fisheries agreements concluded by the Community. Whereas the European Union faces a large shortfall in the increasing amount of fish it consumes and has to import almost half of that amount, the fisheries agreements alone provide one-fifth of total Community catches, worth around EUR one billion and constitutes a particularly significant source of employment both for European countries that have a tradition of distant fishing and for their overseas partners.
This production takes place under controlled, supervised and responsible conditions, giving European consumers solid guarantees of traceability and of fishing methods that are vastly superior to those provided by third-country imports. These fisheries agreements, which serve a commercial purpose, are a good investment for the Union and those who wish to call into question the appropriateness of these agreements and halt their progress would do well to take a close look at the study produced by the Ifremer Institute, which proves that every euro we invest in this framework generates economic activity worth three times as much. The economic balance-sheet is also broadly positive for the partner countries. Investment must therefore be pursued, and even taken further, particularly in the framework our network of tuna agreements.
As rapporteur for the EU-Mauritius agreement, I have been able to assess the scale of the mutual economic interests involved in this key sector that those working in the field in Europe have developed with a number of ACP partners in the Indian Ocean and with Latin American partners. These agreements are a source of supply and of processing activity for European countries and a source of jobs and development for partner countries, and must consequently be supported and extended. When the Commission talks about the coherence that is needed between the various Community policies, it must ensure in particular coherence between the common fisheries policy and trade policy. Hence a misjudged concession made at the WTO on tinned tuna imports in the context of a general removal of customs tariffs, could undermine years of effort and investment, destroy a mutually beneficial sector and lead to relocations that heavily penalise our partners first of all and then us.
I therefore wish to draw the Commission’s attention, Mr President, to this issue, as our Assembly did when it adopted the amendment I tabled during the vote on my report on the agreement with Mauritius.
– Mr President, Commissioner Fischler, ladies and gentlemen, let me start by expressing my best wishes to Mr Cunha; may they go home with him on his new political journey. Let me follow that up with an old adage – not to say an old truth – to the effect that Europe has too few fish; the waters around the Member States cannot meet our demand for them. That is a fact, and it is one with which we have to deal. Let me take this opportunity to emphasise the fundamental point that we have not started by emptying European waters of fish, only to seek out new fishing grounds in which to do the same thing. It is far more a case of traditional European fishing grounds having been lost as a result of the extension of the exclusive economic zones to 200 nautical miles, which happened as long ago as the 1970s. It is in order to compensate for this loss that the EU has concluded fisheries agreements with third states.
Today, we have twenty-one of these agreements with countries in both the North and the South. The contribution they make to Europe’s economy is an important one; it might even be described as irreplaceable. We, for our part, get the fresh fish that we urgently need, whilst important jobs are safeguarded at home and abroad in the fishing and fish-processing industries. With such a resource as fish, though, a resource that is finite and sensitive to adverse environmental factors, economic considerations must not obscure environmental ones or blind us to conditions in the third countries.
That is why I very much welcome the Commission’s new joint approach. I also believe that it needs to be brought to life, and it is more compatible with our objective of sustainable fisheries. The agreement is nonetheless concerned with a commercial activity, that is to say, simply with fishing in foreign waters and with the economic yield derived from it. I take the view that the amount of funding should reflect the real value of the fishing rights. Fisheries policy should not be used to cloak the objectives of development policy. That is what we have specific budget lines for, and that is why I am not the only one to take this line.
I would like to see fisheries agreements in the future too – modern and sustainable ones, founded on partnership – but the benefits and burdens must be shared out fairly among all parties. Furthermore, we cannot look at these things from the perspective of using European money to provide permanent subsidies, if only a few Member States end up reaping the rewards. Nor should we forget the decisive point that Parliament must be better informed in view of the large amounts expended from the European Budget. Indeed, I take the view – and I am certainly not the only one to do so – that Parliament must have a part to play in negotiations, not tomorrow, but today. This is where something, at last, needs to be done!
Mr President, I should like to express my thanks to the rapporteur, Mr Cunha, in his absence and wish him well in his new job.
Third-party fishing agreements have come under a lot of scrutiny recently, with headlines such as 'EU fishing fleets devastate Third World' and 'West African nations to ban EU fishing fleets'. A recent WWF report highlighting the problems in Angola makes for interesting reading. On the one hand, the EU is providing emergency aid to Angola but, on the other, has signed a fishing agreement which would take from Angolan waters vital fish stocks which go to some of the poorest people in the world.
According to UNEP, the United Nations Environment Programme, which focused on Mauritania, Argentina and Senegal, all countries have noticed a depletion in their stocks after signing third-party fishing agreements. In Mauritania, catches of octopus have halved in the past four years and in Senegal two thirds of the country's export earnings are reliant on fish exported to Europe. Over half the fish we consume in the EU now comes from outside the EU and half of this is on the basis of third-party fishing agreements.
Of primary concern is the subsequent depletion of fish stocks, the dependence of local communities in developing countries on these stocks for their own food, the poor enforcement rules and catch limits and the apparent contradictions that seem to exist between the EU fisheries policy and EU development policy. All these issues concern many MEPs.
The need for environmental impact to be taken into consideration with third-party fishing agreements is paramount. I like the fact that the rapporteur has underlined the importance of sustainable fisheries and is highlighting this fact, which should apply to all vessels within the waters affected.
However, I regret that, for example, in Angola where 35% of the EUR 15.5 million paid is supposed to go towards small-scale fisheries projects, it is actually unclear if this money will go to this aim or not. These concerns are very real and that is why I support the ELDR's Amendment No 2. This amendment would make new fishing agreements dependent upon the presentation of satisfactory evidence that monies paid under the previous agreements for targeted measures have been spent as intended.
We should not be seen to be renewing agreements where the third party has not fulfilled their side of the bargain. However, fishing agreements should not be signed if they would be detrimental to the long-term socio-economic interests of the country concerned. Third-party fishing agreements play an important role in providing the EU with fish. However, what are we going to do when their fish stocks run out? We should not be destroying the viability of countries and crucial stocks for the future for short-term gain. Third-party fishing agreements must take into account the future viability of stocks.
.  Mr President, honourable Members, I would just like to start by warmly thanking all those who have spoken in this debate for their constructive contributions. My concluding remarks can be relatively brief. In particular, I would also like to express my gratitude for the great deal of support that our report has received. The one thing that has to be clear is that we cannot apply double standards. The principles that we in the Community apply to our own Community waters must also apply in agreements with third states. That is particularly the case when a sensible and effective conservation policy is needed, but also when seeking to ensure that any decisions taken are based upon current best knowledge. It is by these principles that we want to be guided in future.
What do we actually mean by a partnership agreement? A partnership exists when, to coin a phrase, the parties to it can meet on the level, with neither dominating the other. That is what we intend to ensure in future. This is about cooperating not only when we want to fish in a third state’s waters; it is, moreover, about us playing our part and working with these countries to enable them – provided that they have an interest in this – to build up their own fishing industries, not only as regards the catching of fish but also its processing. This is an essential aspect of the development that we want to promote – as we indeed should. All this, of course, can only work if these states are wholeheartedly interested and collaborate fully, but we are discovering in practice that such is increasingly the case, and so I can see our concluding of these agreements developing a very positive way.
I can only say that these principles must be put to the test in concrete negotiations, when Parliament, too, will have the opportunity to ascertain whether or not every one of these newly-concluded agreements comes up to scratch.
Thank you very much, Mr Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.(1)